

117 S348 IS: U.S. Citizenship Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 348IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Menendez (for himself, Mr. Schumer, Mr. Padilla, Mr. Luján, Mr. Booker, Ms. Hirono, Ms. Klobuchar, Mr. Sanders, Mr. Blumenthal, Mrs. Gillibrand, Mr. Coons, Ms. Baldwin, Mr. Bennet, Mr. Schatz, Mrs. Feinstein, Mr. Markey, Ms. Warren, Mr. Hickenlooper, Mr. Durbin, Ms. Rosen, Mr. Van Hollen, Ms. Duckworth, Ms. Smith, Mr. Carper, Ms. Cortez Masto, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide an earned path to citizenship, to address the root causes of migration and responsibly manage the southern border, and to reform the immigrant visa system, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the U.S. Citizenship Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Terminology with respect to noncitizens.TITLE I—Earned path to citizenship and other reformsSubtitle A—Earned path to citizenshipSec. 1101. Lawful prospective immigrant status.Sec. 1102. Adjustment of status of lawful prospective immigrants.Sec. 1103. The Dream Act.Sec. 1104. The American Promise Act.Sec. 1105. The Agricultural Workers Adjustment Act.Sec. 1106. General provisions relating to adjustment of status.Subtitle B—Other reformsSec. 1201. V nonimmigrant visas.Sec. 1202. Expungement and sentencing.Sec. 1203. Petty offenses.Sec. 1204. Restoring fairness to adjudications.Sec. 1205. Judicial review.Sec. 1206. Modifications to naturalization provisions.Sec. 1207. Relief for long-term legal residents of the Commonwealth of the Northern Mariana Islands.Sec. 1208. Government contracting and acquisition of real property interest.Sec. 1209. Conforming amendments to the Social Security Act.TITLE II—Addressing the root causes of migration and responsibly managing the southern borderSec. 2001. Definitions.Subtitle A—Promoting the rule of law, security, and economic development in Central AmericaSec. 2101. United States Strategy for Engagement in Central America.Sec. 2102. Securing support of international donors and partners.Sec. 2103. Combating corruption, strengthening the rule of law, and consolidating democratic governance.Sec. 2104. Combating criminal violence and improving citizen security.Sec. 2105. Combating sexual, gender-based, and domestic violence.Sec. 2106. Tackling extreme poverty and advancing economic development.Sec. 2107. Authorization of appropriations for United States Strategy for Engagement in Central America.Subtitle B—Addressing migration needs by strengthening regional humanitarian responses for refugees and asylum seekers in the Western Hemisphere and strengthening repatriation initiativesSec. 2201. Expanding refugee and asylum processing in the Western Hemisphere.Sec. 2202. Further strengthening regional humanitarian responses in the Western Hemisphere.Sec. 2203. Information campaign on dangers of irregular migration.Sec. 2204. Identification, screening, and processing of refugees and other individuals eligible for lawful admission to the United States.Sec. 2205. Registration and intake.Sec. 2206. Central American Refugee Program.Sec. 2207. Central American Minors Program.Sec. 2208. Central American Family Reunification Parole Program.Sec. 2209. Informational campaign; case status hotline.Subtitle C—Managing the border and protecting border communitiesSec. 2301. Expediting legitimate trade and travel at ports of entry.Sec. 2302. Deploying smart technology at the southern border.Sec. 2303. Independent oversight on privacy rights.Sec. 2304. Training and continuing education.Sec. 2305. GAO study of waiver of environmental and other laws.Sec. 2306. Establishment of Border Community Stakeholder Advisory Committee.Sec. 2307. Rescue beacons.Sec. 2308. Use of force.Sec. 2309. Office of Professional Responsibility.Subtitle D—Improving border infrastructure for families and children; cracking down on criminal organizationsSec. 2401. Humanitarian and medical standards for individuals in U.S. Customs and Border Protection custody.Sec. 2402. Child welfare at the border.Sec. 2403. Office of Inspector General oversight.Sec. 2404. Enhanced investigation and prosecution of human smuggling networks and trafficking organizations.Sec. 2405. Enhanced penalties for organized smuggling schemes.Sec. 2406. Expanding financial sanctions on narcotics trafficking and money laundering.Sec. 2407. Support for transnational anti-gang task forces for countering criminal gangs.Sec. 2408. Hindering immigration, border, and customs controls.TITLE III—Reform of the immigrant visa systemSubtitle A—Promoting family reunificationSec. 3101. Recapture of immigrant visas lost to bureaucratic delay.Sec. 3102. Reclassification of spouses and minor children of lawful permanent residents as immediate relatives.Sec. 3103. Adjustment of family-sponsored per-country limits.Sec. 3104. Promoting family unity.Sec. 3105. Relief for orphans, widows, and widowers.Sec. 3106. Exemption from immigrant visa limit for certain veterans who are natives of the Philippines.Sec. 3107. Fiancée or fiancé child status protection.Sec. 3108. Retention of priority dates.Sec. 3109. Inclusion of permanent partners.Sec. 3110. Definition of child.Sec. 3111. Termination of conditional permanent resident status for certain noncitizen permanent partners and sons and daughters upon finding qualifying permanent partnership improper.Sec. 3112. Nationality at birth.Subtitle B—National origin-Based antidiscrimination for nonimmigrantsSec. 3201. Expansion of nondiscrimination provision.Sec. 3202. Transfer and limitations on authority to suspend or restrict the entry of a class of noncitizens.Subtitle C—Diversity immigrantsSec. 3301. Increasing diversity visas.Subtitle D—Reforming employment-Based immigrationSec. 3401. Doctoral STEM graduates from accredited United States universities.Sec. 3402. Addressing visa backlogs.Sec. 3403. Eliminating employment-based per country levels.Sec. 3404. Increased immigrant visas for other workers.Sec. 3405. Flexible adjustments to employment-based immigrant visa program.Sec. 3406. Regional Economic Development Immigrant Visa Pilot Program.Sec. 3407. Wage-based consideration of temporary workers.Sec. 3408. Clarifying dual intent for postsecondary students.Sec. 3409. H–4 visa reform.Sec. 3410. Extensions related to pending petitions.Subtitle E—Promoting immigrant and refugee integrationSec. 3501. Definition of Foundation.Sec. 3502. United States Citizenship and Integration Foundation.Sec. 3503. Pilot program to promote immigrant integration at State and local levels.Sec. 3504. English as a Gateway to Integration grant program.Sec. 3505. Workforce Development and Shared Prosperity grant program.Sec. 3506. Existing citizenship education grants.Sec. 3507. Grant program to assist eligible applicants.Sec. 3508. Study on factors affecting employment opportunities for immigrants and refugees with professional credentials obtained in foreign countries.Sec. 3509. In-State tuition rates for refugees, asylees, and certain special immigrants.Sec. 3510. Waiver of English requirement for senior new Americans.Sec. 3511. Naturalization for certain United States high school graduates.Sec. 3512. Naturalization ceremonies.Sec. 3513. National citizenship promotion program.Sec. 3514. Authorization of appropriations for Foundation and pilot program.TITLE IV—Immigration courts, family values, and vulnerable individualsSubtitle A—Promoting efficient processing of asylum seekers, addressing immigration court backlogs, and efficiently repatriating migrants ordered removedSec. 4101. Expanding alternatives to detention.Sec. 4102. Eliminating immigration court backlogs.Sec. 4103. Improved training for immigration judges and members of the Board of Immigration Appeals.Sec. 4104. New technology to improve court efficiency.Sec. 4105. Court appearance compliance and legal orientation.Sec. 4106. Improving court efficiency and reducing costs by increasing access to legal information.Sec. 4107. Facilitating safe and efficient repatriation.Subtitle B—Protecting family values and monitoring and caring for unaccompanied noncitizen children after arrivalSec. 4201. Definition of local educational agency.Sec. 4202. Responsibility of sponsor for immigration court compliance and child well-being.Sec. 4203. Funding to school districts for unaccompanied noncitizen children.Sec. 4204. School enrollment.Subtitle C—Admission and Protection of Refugees, Asylum Seekers, and Other Vulnerable IndividualsSec. 4301. Elimination of time limits on asylum applications.Sec. 4302. Increasing annual numerical limitation on U visas.Sec. 4303. Employment authorization for asylum seekers and other individuals.Sec. 4304. Enhanced protection for individuals seeking T visas, U visas, and protection under VAWA.Sec. 4305. Alternatives to detention.Sec. 4306. Notification of proceedings.Sec. 4307. Conversion of certain petitions.Sec. 4308. Improvements to application process for Afghan special immigrant visas.Sec. 4309. Special immigrant status for certain surviving spouses and children.Sec. 4310. Special immigrant status for certain Syrians who worked for the United States Government in Syria.Sec. 4311. Authorization of appropriations.TITLE V—Employment authorization and protecting workers from exploitationSec. 5101. Commission on Employment Authorization.Sec. 5102. Power Act.Sec. 5103. Additional civil penalty.Sec. 5104. Continued application of workforce and labor protection remedies.Sec. 5105. Prohibition on discrimination based on national origin or citizenship status.Sec. 5106. Fairness for farmworkers.Sec. 5107. Protections for migrant and seasonal laborers.Sec. 5108. Directive to the United States Sentencing Commission.Sec. 5109. Labor Law Enforcement Fund.2.DefinitionsIn this Act:(1)In generalAny term used in this Act that is used in the immigration laws shall have the meaning given such term in the immigration laws.(2)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). (3)SecretaryThe term Secretary means the Secretary of Homeland Security.3.Terminology with respect to noncitizens(a)Immigration and Nationality Act(1)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(A)in section 101(a) (8 U.S.C. 1101(a))—(i)by striking paragraph (3) and inserting the following: (3)NoncitizenThe term noncitizen means any person not a citizen or national of the United States.; and(ii)by adding at the end the following:(53)NoncitizenshipThe term noncitizenship means the condition of being a noncitizen.; (B)by striking an alien each place it appears and inserting a noncitizen;(C)by striking An alien each place it appears and inserting A noncitizen;(D)by striking alien each place it appears and inserting noncitizen;(E)by striking aliens each place it appears and inserting noncitizens; (F)by striking alien's each place it appears and inserting noncitizen's; and (G)by striking alienage each place it appears and inserting noncitizenship.(2)HeadingsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(A)in the title and chapter headings—(i)by striking Alien each place it appears and inserting Noncitizen; and(ii)by striking Aliens each place it appears and inserting Noncitizens; (B)in the section headings—(i)by striking Alien each place it appears and inserting Noncitizen; (ii)by striking Aliens each place it appears and inserting Noncitizens; and(iii)by striking Alienage each place it appears and inserting Noncitizenship;(C)in the subsection headings—(i)by striking Alien each place it appears and inserting Noncitizen; and(ii)by striking Aliens each place it appears and inserting Noncitizens; and(D)in the paragraph, subparagraph, clause, subclause, item, and subitem headings—(i)by striking Alien each place it appears and inserting Noncitizen; (ii)by striking alien each place it appears and inserting noncitizen;(iii)by striking Aliens each place it appears and inserting Noncitizens; and(iv)by striking aliens each place it appears and inserting noncitizens.(3)Table of contentsThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(A)by striking the item relating to title V and inserting the following: Title V—Noncitizen terrorist removal procedures;and(B)in the items relating to the chapters and sections—(i)by striking Alien each place it appears and inserting Noncitizen;(ii)by striking Aliens each place it appears and inserting Noncitizens;(iii)by striking alien each place it appears and inserting noncitizen; (iv)by striking aliens each place it appears and inserting noncitizens; and(v)by striking alienage each place it appears and inserting noncitizenship.(b)Unaccompanied noncitizen childrenSection 462 of the Homeland Security Act of 2002 (6 U.S.C. 279) is amended by striking alien each place it appears and inserting noncitizen.(c)References to aliensWith respect to a person who is not a citizen or national of the United States, any reference in Federal law, Federal regulation, or any written instrument issued by the executive branch of the Government to an alien shall be deemed to refer to a noncitizen (as defined in section 101(a) of the Immigration and Nationality Act, as amended by subsection (a)(1)).IEarned path to citizenship and other reformsAEarned path to citizenship1101.Lawful prospective immigrant status(a)In generalChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.) is amended by inserting after section 245A the following:245B.Adjustment of status of eligible entrants to that of lawful prospective immigrant(a)RequirementsNotwithstanding any other provision of law, the Secretary may grant lawful prospective immigrant status to a noncitizen who—(1)satisfies the eligibility requirements set forth in section 245G(b), including all criminal and national security background checks and the payment of all applicable fees; and (2)submits an application pursuant to the procedures under section 245G(b)(1). (b)Spouses and childrenThe requirement in paragraph (2) subsection (a) shall not apply to a noncitizen who is the spouse or child of a noncitizen who satisfies all requirements of that subsection. (c)Duration of status and extensionThe initial period of authorized admission for a lawful prospective immigrant—(1)shall remain valid for 6 years, unless revoked pursuant to subsection 245G(g)(4); and (2)may be extended for additional 6-year terms if—(A)the noncitizen remains eligible for lawful prospective immigrant status;(B)the noncitizen has successfully passed the background checks described in section 245G(d)(3); and(C)such status was not revoked by the Secretary.(d)Evidence of lawful prospective immigrant status(1)In generalThe Secretary shall issue documentary evidence of lawful prospective immigrant status to each noncitizen, including the principal applicant and any spouse or child included in the application, whose application for such status has been approved. (2)Documentation featuresDocumentary evidence issued under paragraph (1) shall—(A)comply with the requirements of section 245G(g)(3)(C); and(B)specify a period of validity of 6 years beginning on the date of issuance.(e)Terms and conditions of lawful prospective immigrant status(1)In generalA noncitizen granted lawful prospective immigrant status under this section shall be considered lawfully present in the United States for all purposes while such noncitizen remains in such status, except that the noncitizen—(A)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her health insurance coverage;(B)shall be subject to the rules applicable to individuals not lawfully present that are set forth in subsection (e) of that section;(C)shall be subject to the rules applicable to individuals not lawfully present that are set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071); and(D)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986.(2)Eligibility for coverage under a qualified health planNotwithstanding section 1312(f)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)(3)), a lawful prospective immigrant shall be treated as a qualified individual under section 1312 of that Act if the lawful prospective immigrant meets the requirements under subsection (f)(1) of that section.(3)EmploymentNotwithstanding any other provision of law, including section 241(a)(7), a lawful prospective immigrant shall be authorized to be employed in the United States while in such status.(4)Travel outside the United StatesA lawful prospective immigrant may travel outside of the United States and may be admitted, if otherwise admissible, upon returning to the United States without having to obtain a visa if—(A)the lawful prospective immigrant is in possession of—(i)valid, unexpired documentary evidence of lawful prospective immigrant status; or(ii)a travel document, duly approved by the Secretary, that was issued to the lawful prospective immigrant after the lawful prospective immigrant’s original documentary evidence was lost, stolen, or destroyed;(B)the lawful prospective immigrant’s absences from the United States do not exceed 180 days, in the aggregate, in any calendar year, unless—(i)the lawful prospective immigrant’s absences were authorized by the Secretary; or(ii)the lawful prospective immigrant’s failure to timely return was due to circumstances beyond the noncitizen’s control;(C)the lawful prospective immigrant meets the requirements for an extension as described in subsection (c)(2); and(D)the lawful prospective immigrant establishes that the lawful prospective immigrant is not inadmissible under subparagraph (A)(i), (A)(iii), (B), or (C) of section 212(a)(3).(5)Assignment of Social Security number(A)In generalThe Commissioner of Social Security (referred to in this paragraph as the Commissioner), in coordination with the Secretary, shall implement a system to allow for the assignment of a Social Security number and the issuance of a Social Security card to each lawful prospective immigrant.(B)Information sharing(i)In generalThe Secretary shall provide the Commissioner with information from the applications submitted by noncitizens granted lawful prospective immigrant status under this section and such other information as the Commissioner considers necessary to assign a Social Security account number to such noncitizens. (ii)Use of informationThe Commissioner may use information received from the Secretary under this subparagraph—(I)to assign Social Security account numbers to lawful prospective immigrants; and(II)to administer the programs of the Social Security Administration. (iii)LimitationThe Commissioner may maintain, use, and disclose such information only as permitted under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and other applicable Federal law..(b)Enlistment in the Armed ForcesSection 504(b)(1) of title 10, United States Code, is amended by adding at the end the following:(D)A noncitizen who has been granted lawful prospective immigrant status under section 245B of the Immigration and Nationality Act..(c)Technical and conforming amendments(1)Table of contentsThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 245A the following:Sec. 245B. Adjustment of status of eligible entrants to that of lawful prospective immigrant..(2)Definition of lawful prospective immigrantSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as amended by section 3, is further amended by adding at the end the following: (54)Lawful prospective immigrantThe term lawful prospective immigrant means a noncitizen granted lawful prospective immigrant status under section 245B..1102.Adjustment of status of lawful prospective immigrants(a)In generalChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.), as amended by section 1101, is further amended by inserting after section 245B the following:245C.Adjustment of status of lawful prospective immigrants(a)RequirementsNotwithstanding any other provision of law, the Secretary may adjust the status of a lawful prospective immigrant to that of a lawful permanent resident if the lawful prospective immigrant—(1)subject to subsection (b), satisfies the eligibility requirements set forth in section 245G(b), including all criminal and national security background checks and the payment of all applicable fees; (2)submits an application pursuant to the procedures under section 245G(b)(1);(3)has been a lawful prospective immigrant for not less than 5 years; (4)remains eligible for such status;(5)establishes, to the satisfaction of the Secretary, that the lawful prospective immigrant has not been continuously absent from the United States for more than 180 days in any calendar year during the period of admission as a lawful prospective immigrant, unless the lawful prospective immigrant’s absence was—(A)authorized by the Secretary; or(B)due to circumstances beyond the lawful prospective immigrant’s control; and(6)has satisfied any applicable Federal tax liability.(b)Previous waiversFor purposes of this section, any ground of inadmissibility under section 212(a) that was previously waived for a noncitizen, or made inapplicable under any section of this Act, shall not apply.(c)Demonstration of complianceAn applicant may demonstrate compliance with subsection (a)(6) by submitting appropriate documentation, in accordance with regulations promulgated by the Secretary, in consultation with the Secretary of the Treasury.(d)Applicable Federal tax liability definedIn this section, the term applicable Federal tax liability means all Federal income taxes assessed in accordance with section 6203 of the Internal Revenue Code of 1986..(b)Technical and conforming amendments(1)Table of contentsThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by section 1101, is further amended by inserting after the item relating to section 245B the following:Sec. 245C. Adjustment of status of lawful prospective immigrants..(2)Definition of lawful permanent residentSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as amended by section 1101, is further amended by adding at the end the following:(55)Lawful permanent residentThe term lawful permanent resident means a noncitizen lawfully admitted for permanent residence..1103.The Dream Act(a)In generalChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.), as amended by section 1102, is further amended by inserting after section 245C the following:245D.Adjustment of status for certain noncitizens who entered the United States as children(a)RequirementsNotwithstanding any other provision of law, the Secretary may grant lawful permanent resident status to a noncitizen if the noncitizen—(1)satisfies the eligibility requirements set forth in section 245G(b), including all criminal and national security background checks and the payment of all applicable fees; (2)submits an application pursuant to the procedures under section 245G(b)(1);(3)was younger than 18 years of age on the date on which the noncitizen initially entered the United States;(4)has earned a high school diploma, a commensurate alternative award from a public or private high school or secondary school, a general education development certificate recognized under State law, or a high school equivalency diploma in the United States;(5)(A)has obtained a degree from an institution of higher education, or has completed at least 2 years, in good standing, of a program in the United States leading to a bachelor’s degree or higher degree or a recognized postsecondary credential from an area career and technical education school providing education at the postsecondary level;(B)has served in the uniformed services for not less than 2 years and, if discharged, received an honorable discharge; or(C)demonstrates earned income for periods totaling not less than 3 years and not less than 75 percent of the time that the noncitizen has had valid employment authorization, except that, in the case of a noncitizen who was enrolled in an institution of higher education or an area career and technical education school to obtain a recognized postsecondary credential, the Secretary shall reduce such total 3-year requirement by the total of such periods of enrollment; and(6)establishes that the noncitizen has registered under the Military Selective Service Act (50 U.S.C. 3801 et seq.), if the noncitizen is subject to registration under that Act.(b)WaiverThe Secretary may waive the requirement under subsection (a)(5) if the noncitizen demonstrates compelling circumstances for the noncitizen's inability to satisfy such requirement.(c)Spouses and childrenThe requirements in paragraphs (2) through (6) of subsection (a) shall not apply to a noncitizen who is the spouse or child of a noncitizen who satisfies all requirements of that subsection.(d)Special procedure for applicants with DACAThe Secretary shall establish a streamlined procedure for noncitizens who—(1)have been granted Deferred Action for Childhood Arrivals pursuant to the memorandum of the Department of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012 (referred to in this section as DACA); and (2)meet the requirements for renewal of DACA to apply for adjustment of status to that of a lawful permanent resident.(e)Treatment of individuals granted DACA and individuals who adjust status under this section(1)Pre-existing condition insurance plan programThe interim final rule of the Department of Health and Human Services entitled Pre-Existing Condition Insurance Plan Program (77 Fed. Reg. 52614 (August 30, 2012)) shall have no force or effect.(2)Applicable definition of lawfully presentIn determining whether an individual is lawfully present for purposes of determining whether the individual is lawfully residing in the United States under section 1903(v)(4) of the Social Security Act (42 U.S.C. 1396b(v)(4)), the definition of lawfully present under section 152.2 of title 45, Code of Federal Regulations (or any successor regulation) shall be applied.(3)Inapplicability of limitation on Federal means-tested public benefits(A)In generalNotwithstanding any other provision of law, except as provided in subparagraph (B), with respect to eligibility for any benefit under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et seq. or 1397aa et seq.), the limitation under section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)) shall not apply to an individual who adjusts status under this section.(B)ExceptionThe limitation described in subparagraph (A) shall apply to an individual who was eligible to adjust status only by virtue of subsection (c).(f)Institution of higher education definedIn this section, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include institutions described in subsection (a)(1)(C) of such section..(b)Compensation for officers or employees of the United StatesSection 704 of title VII of division E of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 588) is amended—(1)in paragraph (3), by striking ; or and inserting a semicolon; and(2)in paragraph (4), by inserting ; or (5) is a person who is employed by the House of Representatives or the Senate, and has been issued an employment authorization document under DACA after United States.(c)Restoration of State option To determine residency for purposes of higher education(1)RepealSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.(2)Effective dateThe repeal under paragraph (1) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208).(d)Federal Housing Administration insurance of mortgagesSection 203 of the National Housing Act (12 U.S.C. 1709) is amended by inserting after subsection (h) the following:(i)DACA recipient eligibility(1)DACA recipient definedIn this subsection, the term DACA recipient means a noncitizen who, at any time before, on, or after the date of enactment of this subsection, is or was subject to a grant of deferred action pursuant to the Department of Homeland Security memorandum entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012.(2)ProhibitionThe Secretary may not—(A)prescribe terms that limit the eligibility of a single family mortgage for insurance under this title because of the status of the mortgagor as a DACA recipient; or(B)issue any limited denial of participation in the program for such insurance because of the status of the mortgagor as a DACA recipient.(3)Exemption(A)Denial for failure to satisfy valid eligibility requirementsNothing in this title prohibits the denial of insurance based on failure to satisfy valid eligibility requirements.(B)Invalid eligibility requirementsValid eligibility requirements do not include criteria that were adopted with the purpose of denying eligibility for insurance because of race, color, religion, sex, familial status, national origin, disability, or the status of a mortgagor as a DACA recipient..(e)Rural Housing ServiceSection 501 of the Housing Act of 1949 (42 U.S.C. 1471) is amended by adding at the end the following:(k)DACA recipient eligibility(1)DACA recipient definedIn this subsection, the term DACA recipient means a noncitizen who, at any time before, on, or after the date of enactment of this subsection, is or was subject to a grant of deferred action pursuant to the Department of Homeland Security memorandum entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012.(2)ProhibitionThe Secretary may not prescribe terms that limit eligibility for a single family mortgage made, insured, or guaranteed under this title because of the status of the mortgagor as a DACA recipient..(f)Fannie MaeSection 302(b) of the National Housing Act (12 U.S.C. 1717(b)) is amended by adding at the end the following:(8)DACA recipient eligibility(A)DACA recipient definedIn this paragraph, the term DACA recipient means a noncitizen who, at any time before, on, or after the date of enactment of this paragraph, is or was subject to a grant of deferred action pursuant to the Department of Homeland Security memorandum entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012.(B)ProhibitionThe corporation may not condition purchase of a single-family residence mortgage by the corporation under this subsection on the status of the borrower as a DACA recipient..(g)Freddie MacSection 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end the following:(6)DACA recipient eligibility(A)DACA recipient definedIn this paragraph, the term DACA recipient means a noncitizen who, at any time before, on, or after the date of enactment of this paragraph, is or was subject to a grant of deferred action pursuant to the Department of Homeland Security memorandum entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012.(B)ProhibitionThe Corporation may not condition purchase of a single-family residence mortgage by the Corporation under this subsection on the status of the borrower as a DACA recipient..(h)Technical and conforming amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by section 1102, is further amended by inserting after the item relating to section 245C the following: Sec. 245D. Adjustment of status for certain noncitizens who entered the United States as children..1104.The American Promise Act(a)Adjustment of status for certain nationals of certain countries designated for temporary protected status or deferred enforced departureChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.), as amended by section 1103, is further amended by inserting after section 245D the following:245E.Adjustment of status for certain nationals of certain countries designated for temporary protected status or deferred enforced departure(a)RequirementsNotwithstanding any other provision of law, the Secretary may grant lawful permanent resident status to a noncitizen if the noncitizen—(1)satisfies the eligibility requirements set forth in section 245G(b), including all criminal and national security background checks and the payment of all applicable fees; (2)submits an application pursuant to the procedures under section 245G(b)(1);(3)subject to section 245G(b)(3)(B)(ii), has been continuously physically present in the United States since January 1, 2017; and(4)(A)is a national of a foreign state (or a part thereof), or in the case of a noncitizen having no nationality, is a person who last habitually resided in such foreign state, with a designation under section 244(b) on January 1, 2017, who had or was otherwise eligible for temporary protected status on such date notwithstanding subsections (c)(1)(A)(iv) and (c)(3)(C) of that section; or(B)was eligible for deferred enforced departure as of January 1, 2017.(b)Spouses and childrenThe requirements of paragraphs (2) through (4) of subsection (a) shall not apply to a noncitizen who is the spouse or child of a noncitizen who satisfies all the requirements of subsection (a)..(b)Clarification of inspection and admission under temporary protected statusThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(1)in section 244(f)(4) (8 U.S.C. 1254a(f)(4)), by inserting as having been inspected and admitted to the United States after considered; and (2)in section 245(c) (8 U.S.C. 1255(c)), in the matter preceding paragraph (1), by inserting or a noncitizen granted temporary protected status under section 244 after self-petitioner.(c)Technical and conforming amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by section 1103, is further amended by inserting after the item relating to section 245D the following: Sec. 245E. Adjustment of status for certain nationals of certain countries designated for temporary protected status or deferred enforced departure..1105.The Agricultural Workers Adjustment Act(a)In generalChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.), as amended by section 1104, is further amended by inserting after section 245E the following:245F.Adjustment of status for agricultural workers(a)RequirementsNotwithstanding any other provision of law, the Secretary may grant lawful permanent resident status to a noncitizen if—(1)the noncitizen satisfies the eligibility requirements set forth in section 245G(b), including all criminal and national security background checks and the payment of all applicable fees; and(2)submits an application pursuant to the procedures under section 245G(b)(1); and(3)the Secretary determines that, during the 5-year period immediately preceding the date on which the noncitizen submits an application under this section, the noncitizen performed agricultural labor or services for at least 2,300 hours or 400 work days.(b)Spouses and childrenThe requirements of paragraph (3) of subsection (a) shall not apply to a noncitizen who is the spouse or child of a noncitizen who satisfies all the requirements of that subsection.(c)Agricultural labor or services definedIn this section, the term agricultural labor or services means—(1)agricultural labor or services (within the meaning of the term in section 101(a)(15)(H)(ii)), without regard to whether the labor or services are of a seasonal or temporary nature; and(2)agricultural employment (as defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802)), without regard to whether the specific service or activity is temporary or seasonal..(b)Technical and conforming amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by section 1104, is further amended by inserting after the item relating to section 245E the following:Sec. 245F. Adjustment of status for agricultural workers..1106.General provisions relating to adjustment of status(a)In generalChapter 5 of title II of the Immigration and Nationality Act (8 U.S.C. 1255 et seq.), as amended by section 1105, is further amended by inserting after section 245E the following:245G.General provisions relating to adjustment of status(a)ApplicabilityUnless otherwise specified, the provisions of this section shall apply to sections 245B, 245C, 245D, 245E, and 245F.(b)Common eligibility requirements for applications under sections 245B, 245C, 245D, 245E, and 245FUnless otherwise specified, a noncitizen applying for status under section 245B, 245C, 245D, 245E, or 245F shall satisfy the following requirements:(1)Submittal of applicationThe noncitizen shall submit a completed application to the Secretary at such time, in such manner, and containing such information as the Secretary shall require.(2)Payment of fees(A)In generalA noncitizen who is 18 years of age or older shall pay to the Department of Homeland Security a processing fee in an amount determined by the Secretary.(B)Recovery of costsThe processing fee referred to in subparagraph (A) shall be set at a level sufficient to recover the cost of processing the application.(C)Authority to limit feesThe Secretary may—(i)limit the maximum processing fee payable under this paragraph by a family; and(ii)for good cause, exempt individual applicants or defined classes of applicants from the requirement to pay fees under this paragraph.(D)DepositFees collected under this paragraph shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m).(3)Physical presence(A)Date of submittal of applicationThe noncitizen shall be physically present in the United States on the date on which the application is submitted.(B)Continuous physical presence(i)In generalExcept as provided in clause (ii), the noncitizen shall have been continuously physically present in the United States beginning on January 1, 2021, and ending on the date on which the application is approved.(ii)Exceptions(I)Authorized absenceA noncitizen who departed temporarily from the United States shall not be considered to have failed to maintain continuous physical presence in the United States during any period of travel that was authorized by the Secretary.(II)Brief, casual, and innocent absences(aa)In generalA noncitizen who departed temporarily from the United States shall not be considered to have failed to maintain continuous physical presence in the United States if the noncitizen’s absences from the United States are brief, casual, and innocent, whether or not such absences were authorized by the Secretary. (bb)Absences more than 180 daysFor purposes of this clause, an absence of more than 180 days, in the aggregate, during a calendar year shall not be considered brief, unless the Secretary finds that the length of the absence was due to circumstances beyond the noncitizen’s control, including the serious illness of the noncitizen, death or serious illness of a spouse, parent, grandparent, grandchild, sibling, son, or daughter of the noncitizen, or due to international travel restrictions.(iii)Effect of notice to appearIssuance of a notice to appear under section 239(a) shall not be considered to interrupt the continuity of a noncitizen’s continuous physical presence in the United States.(4)Waiver for noncitizens previously removed(A)In generalWith respect to a noncitizen who was removed from or who departed the United States on or after January 20, 2017, and who was continuously physically present in the United States for not fewer than 3 years immediately preceding the date on which the noncitizen was removed or departed, the Secretary may waive, for humanitarian purposes, to ensure family unity, or if such a waiver is otherwise in the public interest, the application of—(i)paragraph (3)(A); and(ii)in the case of an applicant for lawful prospective immigrant status under section 245B, if the applicant has not reentered the United States unlawfully after January 1, 2021, subsection (c)(3).(B)Application procedureThe Secretary, in consultation with the Secretary of State, shall establish a procedure by which a noncitizen, while outside the United States, may apply for status under section 245B, 245C, 245D, 245E, or 245F, as applicable, if the noncitizen would have been eligible for such status but for the noncitizen's removal or departure.(c)Grounds for ineligibility(1)Certain grounds of inadmissibility(A)In generalSubject to subparagraph (B), a noncitizen shall be ineligible for status under sections 245B, 245C, 245D, 245E, and 245F if the noncitizen—(i)is inadmissible under paragraph (2), (3), (6)(E), (8), (10)(C), or (10)(E) of section 212(a);(ii)has been convicted of a felony offense (excluding any offense under State law for which an essential element in the noncitizen's immigration status); or(iii)has been convicted of 3 or more misdemeanor offenses (excluding simple possession of cannabis or cannabis-related paraphernalia, any offense involving cannabis or cannabis-related paraphernalia that is no longer prosecutable in the State in which the conviction was entered, any offense under State law for which an essential element is the noncitizen’s immigration status, any offense involving civil disobedience without violence, and any minor traffic offense) not occurring on the same date, and not arising out of the same act, omission, or scheme of misconduct.(B)Waivers(i)In generalFor purposes of subparagraph (A), the Secretary may, for humanitarian purposes, family unity, or if otherwise in the public interest—(I)waive inadmissibility under—(aa)subparagraphs (A), (C), and (D) of section 212(a)(2); and(bb)paragraphs (6)(E), (8), (10)(C), and (10)(E) of such section; (II)waive ineligibility under subparagraph (A)(ii) (excluding offenses described in section 101(a)(43)(A)) or inadmissibility under subparagraph (B) of section 212(a)(2) if the noncitizen has not been convicted of any offense during the 10-year period preceding the date on which the noncitizen applies for status under section 245B, 245C, 245D, 245E, or 245F, as applicable; and(III)for purposes of subparagraph (A)(iii), waive consideration of—(aa)1 misdemeanor offense if, during the 5-year period preceding the date on which the noncitizen applies for status under section 245B, 245C, 245D, 245E, or 245F, as applicable, the noncitizen has not been convicted of any offense; or(bb)2 misdemeanor offenses if, during the 10-year period preceding such date, the noncitizen has not been convicted of any offense.(ii)ConsiderationsIn making a determination under subparagraph (B), the Secretary of Homeland Security or the Attorney General shall consider all mitigating and aggravating factors, including—(I)the severity of the underlying circumstances, conduct, or violation;(II)the duration of the noncitizen’s residence in the United States;(III)evidence of rehabilitation, if applicable; and(IV)the extent to which the noncitizen’s removal, or the denial of the noncitizen’s application, would adversely affect the noncitizen or the noncitizen’s United States citizen or lawful permanent resident family members.(2)Noncitizens in certain immigration statuses(A)In generalA noncitizen shall be ineligible for status under sections 245B, 245C, 245D, 245E, and 245F if on January 1, 2021, the noncitizen was any of the following:(i)A lawful permanent resident.(ii)A noncitizen admitted as a refugee under section 207 or granted asylum under section 208.(iii)A noncitizen who, according to the records of the Secretary or the Secretary of State, is in a period of authorized stay in a nonimmigrant status described in section 101(a)(15)(A), other than—(I)a spouse or a child of a noncitizen eligible for status under section 245B, 245C, 245D, 245E, or 245F;(II)a noncitizen considered to be in a nonimmigrant status solely by reason of section 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854) or section 244(f)(4) of this Act; (III)a nonimmigrant described in section 101(a)(15)(H)(ii)(a); and(IV)a noncitizen who has engaged in essential critical infrastructure labor or services, as described in the Advisory Memorandum on Identification of Essential Critical Infrastructure Workers During COVID–19 Response (as revised by the Department of Homeland Security) during the period described in subparagraph (B).(iv)A noncitizen paroled into the Commonwealth of the Northern Mariana Islands or Guam who did not reside in the Commonwealth or Guam on November 28, 2009. (B)Period describedThe period described in this subparagraph is the period that—(i)begins on the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and(ii)ends on the date that is 90 days after the date on which such public health emergency terminates. (3)Certain noncitizens outside the United States and unlawful reentrantsA noncitizen shall be ineligible for status under sections 245B, 245C, 245D, 245E, and 245F if the noncitizen—(A)departed the United States while subject to an order of exclusion, deportation, removal, or voluntary departure; and (B)(i)was outside the United States on January 1, 2021; or(ii)reentered the United States unlawfully after January 1, 2021.(d)Submission of biometric and biographic data; background checks(1)In generalThe Secretary may not grant a noncitizen status under section 245B, 245C, 245D, 245E, or 245F unless the noncitizen submits biometric and biographic data, in accordance with procedures established by the Secretary. (2)Alternative procedureThe Secretary shall provide an alternative procedure for noncitizens who are unable to provide such biometric or biographic data due to a physical impairment.(3)Background checks(A)In generalThe Secretary shall use biometric and biographic data—(i)to conduct security and law enforcement background checks; and(ii)to determine whether there is any criminal, national security, or other factor that would render the noncitizen ineligible for status under section 245B, 245C, 245D, 245E, or 245F, as applicable. (B)Completion requiredA noncitizen may not be granted status under section 245B, 245C, 245D, 245E, or 245F unless security and law enforcement background checks are completed to the satisfaction of the Secretary.(e)Eligibility for other statuses(1)In generalA noncitizen’s eligibility for status under section 245B, 245C, 245D, 245E, or 245F shall not preclude the noncitizen from seeking any status under any other provision of law for which the noncitizen may otherwise be eligible.(2)Inapplicability of other provisionsSection 208(d)(6) shall not apply to any noncitizen who submits an application under section 245B, 245C, 245D, 245E, or 245F.(f)Exemption from numerical limitationNothing in this section or section 245B, 245C, 245D, 245E, or 245F or in any other law may be construed—(1)to limit the number of noncitizens who may be granted status under sections 245B, 245C, 245D, 245E, and 245F; or(2)to count against any other numerical limitation under this Act.(g)Procedures(1)Opportunity to apply and limitation on removalA noncitizen who appears to be prima facie eligible for status under section 245B, 245C, 245D, 245E, or 245F shall be given a reasonable opportunity to apply for such adjustment of status and, if the noncitizen applies within a reasonable period, the noncitizen shall not be removed before—(A)the Secretary has issued a final decision denying relief; (B)a final order of removal has been issued; and(C)the decision of the Secretary is upheld by a court, or the time for initiating judicial review under section 242 has expired, unless the order of removal is based on criminal or national security grounds, in which case removal does not affect the noncitizen’s right to judicial review.(2)Spouses and children(A)Family applicationThe Secretary shall establish a process by which a principal applicant and his or her spouse and children may file a single combined application under section 245B, 245C, 245D, 245E, or 245F, including a petition to classify the spouse and children as the spouse and children of the principal applicant.(B)Effect of termination of legal relationship or domestic violenceIf the spousal or parental relationship between a noncitizen granted lawful prospective immigrant status or lawful permanent resident status under section 245B, 245C, 245D, 245E, or 245F and the noncitizen’s spouse or child is terminated by death, divorce, or annulment, or the spouse or child has been battered or subjected to extreme cruelty by the noncitizen (regardless of whether the legal relationship terminates), the spouse or child may apply independently for lawful prospective immigrant status or lawful permanent resident status if he or she is otherwise eligible.(C)Effect of denial of application or revocation of statusIf the application of a noncitizen for status under section 245B, 245C, 245D, 245E, or 245F is denied, or his or her status is revoked, the spouse or child of such noncitizen shall remain eligible to apply independently for status under the applicable section.(3)Adjudication(A)In generalThe Secretary shall evaluate each application submitted under section 245B, 245C, 245D, 245E, or 245F to determine whether the applicant meets the applicable requirements.(B)Adjustment of status if favorable determinationIf the Secretary determines that a noncitizen meets the requirements of section 245B, 245C, 245D, 245E, or 245F, as applicable, the Secretary shall—(i)notify the noncitizen of such determination; and(ii)adjust the status of the noncitizen to that of lawful prospective immigrant or lawful permanent resident, as applicable, effective as of the date of such determination.(C)Documentary evidence of status(i)In generalThe Secretary shall issue documentary evidence of lawful prospective immigrant status or lawful permanent resident status, as applicable, to each noncitizen whose application for such status has been approved.(ii)ElementsDocumentary evidence issued under clause (i) shall—(I)be machine-readable and tamper-resistant;(II)contain a digitized photograph of the noncitizen;(III)during the noncitizen’s authorized period of admission, serve as a valid travel and entry document; and(IV)include such other features and information as the Secretary may prescribe.(iii)Employment authorizationDocumentary evidence issued under clause (i) shall be accepted during the period of its validity by an employer as evidence of employment authorization and identity under section 274A(b)(1)(B); and (D)Adverse determinationIf the Secretary determines that the noncitizen does not meet the requirements for the status for which the noncitizen applied, the Secretary shall notify the noncitizen of such determination.(E)Withdrawal of application(i)In generalOn receipt of a request to withdraw an application under section 245B, 245C, 245D, 245E, or 245F, the Secretary shall cease processing of the application and close the case. (ii)Effect of withdrawalWithdrawal of such an application shall not prejudice any future application filed by the applicant for any immigration benefit under this Act.(F)Document requirements(i)Establishing identityA noncitizen’s application for status under section 245B, 245C, 245D, 245E, or 245F may include, as evidence of identity, the following:(I)A passport or national identity document from the noncitizen’s country of origin that includes the noncitizen’s name and the noncitizen’s photograph or fingerprint.(II)The noncitizen’s birth certificate and an identity card that includes the noncitizen’s name and photograph.(III)A school identification card that includes the noncitizen’s name and photograph, and school records showing the noncitizen’s name and that the noncitizen is or was enrolled at the school.(IV)A uniformed services identification card issued by the Department of Defense.(V)Any immigration or other document issued by the United States Government bearing the noncitizen’s name and photograph.(VI)A State-issued identification card bearing the noncitizen's name and photograph.(VII)Any other evidence that the Secretary determines to be credible.(ii)Documents establishing continuous physical presenceEvidence that the noncitizen has been continuously physically present in the United States may include the following:(I)Passport entries, including admission stamps on the noncitizen’s passport.(II)Any document from the Department of Justice or the Department of Homeland Security noting the noncitizen’s date of entry into the United States.(III)Records from any educational institution the noncitizen has attended in the United States.(IV)Employment records of the noncitizen that include the employer’s name and contact information.(V)Records of service from the uniformed services.(VI)Official records from a religious entity confirming the noncitizen’s participation in a religious ceremony.(VII)A birth certificate for a child who was born in the United States.(VIII)Hospital or medical records showing medical treatment or hospitalization, the name of the medical facility or physician, and the date of the treatment or hospitalization.(IX)Automobile license receipts or registration.(X)Deeds, mortgages, or rental agreement contracts.(XI)Rent receipts or utility bills bearing the noncitizen’s name or the name of an immediate family member of the noncitizen, and the noncitizen’s address.(XII)Tax receipts.(XIII)Insurance policies.(XIV)Remittance records, including copies of money order receipts sent in or out of the country.(XV)Travel records, including online or hardcopy airplane, bus and train tickets, itineraries, and hotel or hostel receipts.(XVI)Dated bank transactions.(XVII)Sworn affidavits from at least two individuals who are not related to the noncitizen who have direct knowledge of the noncitizen’s continuous physical presence in the United States, that contain—(aa)the name, address, and telephone number of the affiant; and(bb)the nature and duration of the relationship between the affiant and the noncitizen.(XVIII)Any other evidence determined to be credible.(iii)Documents establishing exemption from application feesThe Secretary shall set forth, by regulation, the documents that may be used as evidence that a noncitizen’s application for status under section 245B, 245C, 245D, 245E, or 245F is exempt from an application fee under subsection (b)(2).(iv)Authority to prohibit use of certain documentsIf the Secretary determines, after publication in the Federal Register and an opportunity for public comment, that any document or class of documents does not reliably establish identity, or that any document or class of documents is frequently being used to obtain relief under this section and is being obtained fraudulently to an unacceptable degree, the Secretary may prohibit or restrict the use of such document or class of documents.(G)Sufficiency of the evidence(i)Failure to submit sufficient evidenceThe Secretary may deny an application under section 245B, 245C, 245D, 245E, or 245F submitted by a noncitizen who fails to submit requested initial evidence, including requested biometric data, or any requested additional evidence, by the date required by the Secretary.(ii)Amended applicationA noncitizen whose application is denied under clause (i) may, without an additional fee, submit to the Secretary an amended application or supplement the existing application if the amended or supplemented application contains the required information and any fee that was missing from the initial application.(iii)Fulfillment of eligibility requirementsExcept as provided in clause (i), an application—(I)may not be denied for failure to submit particular evidence; and(II)may only be denied on evidentiary grounds if the evidence submitted is not credible or otherwise fails to establish eligibility.(iv)Authority to determine probity of evidenceThe Secretary may determine—(I)whether evidence is credible; and(II)the weight to be given the evidence.(4)Revocation(A)In generalIf the Secretary determines that a noncitizen fraudulently obtained status under section 245B, 245C, 245D, 245E, or 245F, the Secretary may revoke such status at any time after—(i)providing appropriate notice to the noncitizen; (ii)providing the noncitizen an opportunity to respond; and (iii)the exhaustion or waiver of all applicable administrative review procedures under paragraph (6).(B)Additional evidenceIn determining whether to revoke a noncitizen’s status under subparagraph (A), the Secretary may require the noncitizen—(i)to submit additional evidence; or(ii)to appear for an interview.(C)Invalidation of documentationIf a noncitizen’s status is revoked under subparagraph (A), any documentation issued by the Secretary to the noncitizen under paragraph (3)(C) shall automatically be rendered invalid for any purpose except for departure from the United States.(5)Administrative review(A)Exclusive administrative reviewAdministrative review of a determination with respect to an application for status under section 245B, 245C, 245D, 245E, or 245F shall be conducted solely in accordance with this paragraph.(B)Administrative appellate review(i)Establishment of administrative appellate authorityThe Secretary shall establish or designate an appellate authority to provide for a single level of administrative appellate review of denials of applications or petitions submitted, and revocations of status, under sections 245B, 245C, 245D, 245E, and 245F.(ii)Single appeal for each administrative decisionA noncitizen in the United States whose application for status under section 245B, 245C, 245D, 245E, or 245F has been denied or whose status under any such section has been revoked may submit to the Secretary not more than 1 appeal of each such decision.(iii)Notice of appealA notice of appeal under this paragraph shall be submitted not later than 90 days after the date of service of the denial or revocation, unless a delay beyond the 90-day period is reasonably justifiable.(iv)Review by SecretaryNothing in this paragraph may be construed to limit the authority of the Secretary to certify appeals for review and final decision.(v)Denial of petitions for spouses and childrenA decision to deny, or revoke approval of, a petition submitted by a noncitizen to classify a spouse or child of the noncitizen as the spouse or child of a noncitizen for purposes of section 245B, 245C, 245D, 245E, or 245F may be appealed under this paragraph.(C)Stay of removalNoncitizens seeking administrative review of a denial, or revocation of approval, of an application for status under section 245B, 245C, 245D, 245E, or 245F shall not be removed from the United States before a final decision is rendered establishing ineligibility for such status.(D)Record for reviewAdministrative appellate review under this paragraph shall be de novo and based solely upon—(i)the administrative record established at the time of the determination on the application; and(ii)any additional newly discovered or previously unavailable evidence.(6)Judicial reviewJudicial review of decisions denying, or revoking approval of, applications or petitions under sections 245B, 245C, 245D, 245E, and 245F shall be governed by section 242.(7)Effects while applications are pendingDuring the period beginning on the date on which a noncitizen applies for status under section 245B, 245C, 245D, 245E, or 245F and ending on the date on which the Secretary makes a final decision on such application—(A)notwithstanding section 212(d)(5)(A), the Secretary shall have the discretion to grant advance parole to the noncitizen; (B)the noncitizen shall not be considered an unauthorized noncitizen (as defined in section 274A(h)(3)).(8)Employment(A)Receipt of applicationAs soon as practicable after receiving an application for status under section 245B, 245C, 245D, 245E, or 245F, the Secretary shall provide the applicant with a document acknowledging receipt of such application. (B)Employment authorizationA document issued under subparagraph (A) shall—(i)serve as interim proof of the noncitizen’s authorization to accept employment in the United States; and(ii)be accepted by an employer as evidence of employment authorization under section 274A(b)(1)(C) pending a final decision on the application.(C)Employer protectionAn employer who knows that a noncitizen employee is an applicant for status under section 245B, 245C, 245D, 245E, or 245F or intends to apply for any such status, and who continues to employ the noncitizen pending a final decision on the noncitizen employee’s application, shall not be considered to be in violation of section 274A(a)(2) for hiring, employment, or continued employment of the noncitizen. (9)Information privacy(A)In generalExcept as provided in subparagraph (B), no officer or employee of the United States may—(i)use the information provided by a noncitizen pursuant to an application submitted under section 245B, 245C, 245D, 245E, or 245F to initiate removal proceedings against any person identified in the application;(ii)make any publication whereby the information provided by any particular individual pursuant to such an application may be identified; or(iii)permit any individual other than an officer or employee of the Federal agency to which such an application is submitted to examine the application.(B)Required disclosureNotwithstanding subparagraph (A), the Attorney General or the Secretary shall provide the information provided in an application under section 245B, 245C, 245D, 245E, or 245F, and any other information derived from such information, to—(i)a duly recognized law enforcement entity in connection with an investigation or prosecution of an offense described in paragraph (2) or (3) of section 212(a), if such information is requested in writing by such entity; or(ii)an official coroner for purposes of affirmatively identifying a deceased individual (whether or not such individual is deceased as a result of a crime).(C)PenaltyWhoever knowingly uses, publishes, or permits information to be examined in violation of this section shall be fined not more than $50,000.(D)SafeguardsThe Secretary shall require appropriate administrative and physical safeguards to protect against disclosure and uses of information that violate this paragraph.(E)Annual assessmentNot less frequently than annually, the Secretary shall conduct an assessment that, for the preceding calendar year—(i)analyzes the effectiveness of the safeguards under subparagraph (D); (ii)determines the number of authorized disclosures made; and(iii)determines the number of disclosures prohibited by subparagraph (A) made.(10)Language assistanceThe Secretary, in consultation with the Attorney General, shall make available forms and accompanying instructions in the most common languages spoken in the United States, as determined by the Secretary. (11)Reasonable accommodationsThe Secretary shall develop a plan for providing reasonable accommodation, consistent with applicable law, to applicants for status under sections 245B, 245C, 245D, 245E, and 245F with disabilities (as defined in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1))).(h)DefinitionsIn this section and sections 245B, 245C, 245D, 245E, and 245F:(1)Final decisionThe term final decision means a decision or an order issued by the Secretary under this section after the period for requesting administrative review under subsection (g)(5) has expired or the challenged decision was affirmed after such administrative review.(2)SecretaryThe term Secretary means the Secretary of Homeland Security.(3)Uniformed servicesThe term uniformed services has the meaning given the term in section 101(a) of title 10, United States Code..(b)Rulemaking(1)Rules implementing sections 245B, 245D, 245E, 245F, and 245G(A)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall issue interim final rules, published in the Federal Register, implementing sections 245B, 245D, 245E, 245F, and 245G of the Immigration and Nationality Act, as added by this subtitle.(B)Effective dateNotwithstanding section 553 of title 5, United States Code, the rules issued under this paragraph shall be effective, on an interim basis, immediately upon publication, but may be subject to change and revision after public notice and opportunity for a period of public comment. (C)Final rulesNot later than 180 days after the date of publication under subparagraph (B), the Secretary shall finalize the interim rules.(2)Rules implementing section 245CNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue a final rule implementing section 245C of the Immigration and Nationality Act, as added by this subtitle.(3)RequirementThe rules issued under this subsection shall prescribe the evidence required to demonstrate eligibility for status under sections 245B, 245C, 245D, 245E, and 245F of the Immigration and Nationality Act, as added by this subtitle, or otherwise required to apply for status under such sections.(c)Paperwork Reduction ActThe requirements under chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to any action to implement this title.(d)Technical and conforming amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by section 1105, is further amended by inserting after the item relating to section 245F the following:Sec. 245G. General provisions relating to adjustment of status..BOther reforms1201.V nonimmigrant visas(a)Nonimmigrant eligibilitySection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended to read as follows:(V)subject to section 214(q)(1), a noncitizen who is the beneficiary of an approved petition under section 203(a) or 245B..(b)Employment and period of admission of nonimmigrants described in section 101(a)(15)(V)Section 214(q)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(q)(1)) is amended to read as follows:(q)Nonimmigrants described in section 101(a)(15)(V)(1)Certain sons and daughters(A)Employment authorizationThe Secretary shall—(i)authorize a nonimmigrant admitted pursuant to section 101(a)(15)(V) to engage in employment in the United States during the period of such nonimmigrant's authorized admission; and(ii)provide the nonimmigrant with an employment authorized endorsement or other appropriate document signifying authorization of employment.(B)Termination of admissionThe period of authorized admission for a nonimmigrant admitted pursuant to section 101(a)(15)(V) shall terminate 30 days after the date on which—(i)the nonimmigrant’s application for an immigrant visa pursuant to the approval of a petition under section 203(a) is denied; or(ii)the nonimmigrant’s application for adjustment of status under section 245, 245B, or 245C pursuant to the approval of such a petition is denied.(C)Public benefits(i)In generalA noncitizen who is lawfully present in the United States pursuant to section 101(a)(15)(V) is not eligible for any means-tested public benefits (as such term is defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)). (ii)Health care coverageA noncitizen admitted under section 101(a)(15)(V)—(iii)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her health insurance coverage;(iv)shall be subject to the rules applicable to individuals not lawfully present that are set forth in subsection (e) of such section;(v)shall be subject to the rules applicable to individuals not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)); and(vi)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986..(c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act.1202.Expungement and sentencing(a)Definition of convictionSection 101(a)(48) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(48)) is amended to read as follows: (48)(A)The term conviction means, with respect to a noncitizen, a formal judgment of guilt of the noncitizen entered by a court.(B)The following may not be considered a conviction for purposes of this Act:(i)An adjudication or judgment of guilt that has been dismissed, expunged, deferred, annulled, invalidated, withheld, or vacated.(ii)Any adjudication in which the court has issued—(I)a judicial recommendation against removal; (II)an order of probation without entry of judgment; or (III)any similar disposition. (iii) A judgment that is on appeal or is within the time to file direct appeal. (C)(i)Unless otherwise provided, with respect to an offense, any reference to a term of imprisonment or a sentence is considered to include only the period of incarceration ordered by a court.(ii)Any such reference shall be considered to exclude any portion of a sentence of which the imposition or execution was suspended..(b)Judicial recommendation against removalThe grounds of inadmissibility and deportability under sections 212(a)(2) and 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2) and 1227(a)(2)) shall not apply to a noncitizen with a criminal conviction if, not later than 180 days after the date on which the noncitizen is sentenced, and after having provided notice and an opportunity to respond to representatives of the State concerned, the Secretary, and prosecuting authorities, the sentencing court issues a recommendation to the Secretary that the noncitizen not be removed on the basis of the conviction. 1203.Petty offensesSection 212(a)(2)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)(ii)) is amended—(1)in the matter preceding subclause (I), by striking to a noncitizen who committed only one crime;(2)in subclause (I), by inserting the noncitizen committed only one crime, before the crime was committed when; and(3)by amending subclause (II) to read as follows:(II)the noncitizen committed not more than 2 crimes, the maximum penalty possible for each crime of which the noncitizen was convicted (or which the noncitizen admits having committed or of which the acts that the noncitizen admits having committed constituted the essential elements) did not exceed imprisonment for 1 year and, if the noncitizen was convicted of either crime, the noncitizen was not sentenced to terms of imprisonment with respective sentences imposed in excess of 180 days (regardless of the extent to which either sentence was ultimately executed)..1204.Restoring fairness to adjudications(a)Waiver of grounds of inadmissibilitySection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after subsection (b) the following:(c)Humanitarian, family unity, and public interest waiver(1)In generalNotwithstanding any other provision of law, except section 245G(c)(1)(B), the Secretary of Homeland Security or the Attorney General may waive the operation of any 1 or more grounds of inadmissibility under this section (excluding inadmissibility under subsection (a)(3)) for any purpose, including eligibility for relief from removal—(A)for humanitarian purposes;(B)to ensure family unity; or(C)if a waiver is otherwise in the public interest.(2)ConsiderationsIn making a determination under paragraph (1), the Secretary of Homeland Security or the Attorney General shall consider all mitigating and aggravating factors, including—(A)the severity of the underlying circumstances, conduct, or violation; (B)the duration of the noncitizen’s residence in the United States; (C)evidence of rehabilitation, if applicable; and(D)the extent to which the noncitizen’s removal, or the denial of the noncitizen’s application, would adversely affect the noncitizen or the noncitizen’s United States citizen or lawful permanent resident family members..(b)Waiver of grounds of deportabilitySection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended by adding at the end the following:(8)Humanitarian, family unity, and public interest waiver(A)In generalNotwithstanding any other provision of law, except section 245G(c)(1)(B), the Secretary of Homeland Security or the Attorney General may waive the operation of any 1 or more grounds of deportability under this subsection (excluding deportability under paragraph (2)(A)(iii) based on a conviction described in section 101(a)(43)(A) and deportability under paragraph (4)) for any purpose, including eligibility for relief from removal—(i)for humanitarian purposes;(ii)to ensure family unity; or (iii)if a waiver is otherwise in the public interest.(B)ConsiderationsIn making a determination under subparagraph (A), the Secretary of Homeland Security or the Attorney General shall consider all mitigating and aggravating factors, including—(i)the severity of the underlying circumstances, conduct, or violation; (ii)the duration of the noncitizen’s residence in the United States; (iii)evidence of rehabilitation, if applicable; and(iv)the extent to which the noncitizen’s removal, or the denial of the noncitizen’s application, would adversely affect the noncitizen or the noncitizen’s United States citizen or lawful permanent resident family members..1205.Judicial reviewSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended—(1)in subsection (a)(2)—(A)in subparagraph (B), by inserting the exercise of discretion arising under after no court shall have jurisdiction to review;(B)in subparagraph (C), by inserting and subsection (h) after subparagraph (D); and(C)by amending subparagraph (D) to read as follows:(D)Judicial review of certain legal claimsNothing in subparagraph (B) or (C), or in any other provision of this Act that limits or eliminates judicial review, shall be construed as precluding review of constitutional claims or questions of law.;(2)in subsection (b)—(A)in paragraph (2), in the first sentence, by inserting or, in the case of a decision governed by section 245G(g)(6), in the judicial circuit in which the petitioner resides after proceedings; and(B)in paragraph (9), by striking the first sentence and inserting the following: Except as otherwise provided in this section, judicial review of a determination respecting a removal order shall be available only in judicial review of a final order under this section. ;(3)in subsection (f)—(A)in paragraph (1), by striking or restrain the operation of ; and (B)in paragraph (2), by adding after all administrative and judicial review available to the noncitizen is complete before unless; and(4)by adding at the end the following:(h)Judicial review of eligibility determinations relating to status under chapter 5(1)Direct reviewIf a noncitizen’s application under section 245B, 245C, 245D, 245E, or 245F is denied, or the approval of such application is revoked, after the exhaustion of administrative appellate review under section 245G(g)(5), the noncitizen may seek review of such decision, in accordance with chapter 7 of title 5, United States Code, in the district court of the United States in which the noncitizen resides.(2)Status during reviewDuring the period in which a review described in paragraph (1) is pending—(A)any unexpired grant of voluntary departure under section 240B shall be tolled; and(B)any order of exclusion, deportation, or removal shall automatically be stayed unless the court, in its discretion, orders otherwise.(3)Review after removal proceedingsA noncitizen may seek judicial review of a denial or revocation of approval of the noncitizen’s application under section 245B, 245C, 245D, 245E, or 245F in the appropriate court of appeals of the United States in conjunction with the judicial review of an order of removal, deportation, or exclusion if the validity of the denial or revocation has not been upheld in a prior judicial proceeding under paragraph (1).(4)Standard for judicial review(A)BasisJudicial review of a denial or revocation of approval of an application under section 245B, 245C, 245D, 245E, or 245F shall be based upon the administrative record established at the time of the review.(B)Authority to remandThe reviewing court may remand a case under this subsection to the Secretary of Homeland Security (referred to in this subsection as the Secretary) for consideration of additional evidence if the court finds that—(i)the additional evidence is material; and(ii)there were reasonable grounds for failure to adduce the additional evidence before the Secretary.(C)Scope of reviewNotwithstanding any other provision of law, judicial review of all questions arising from a denial or revocation of approval of an application under section 245B, 245C, 245D, 245E, or 245F shall be governed by the standard of review set forth in section 706 of title 5, United States Code.(5)Remedial powers(A)JurisdictionNotwithstanding any other provision of law, the district courts of the United States shall have jurisdiction over any cause or claim arising from a pattern or practice of the Secretary in the operation or implementation of section 245B, 245C, 245D, 245E, 245F, or 245G that is arbitrary, capricious, or otherwise contrary to law.(B)Scope of reliefThe district courts of the United States may order any appropriate relief in a cause or claim described in subparagraph (A) without regard to exhaustion, ripeness, or other standing requirements (other than constitutionally mandated requirements), if the court determines that—(i)the resolution of such cause or claim will serve judicial and administrative efficiency; or(ii)a remedy would otherwise not be reasonably available or practicable.(6)Challenges to the validity of the system(A)In generalExcept as provided in paragraph (5), any claim that section 245B, 245C, 245D, 245E, 245F, or 245G, or any regulation, written policy, written directive, or issued or unwritten policy or practice initiated by or under the authority of the Secretary to implement such sections, violates the Constitution of the United States or is otherwise in violation of law is available in an action instituted in a district court of the United States in accordance with the procedures prescribed in this paragraph.(B)Savings provisionExcept as provided in subparagraph (C), nothing in subparagraph (A) may be construed to preclude an applicant under section 245B, 245C, 245D, 245E, or 245F from asserting that an action taken or a decision made by the Secretary with respect to the applicant’s status was contrary to law.(C)Class actionsAny claim described in subparagraph (A) that is brought as a class action shall be brought in conformity with—(i)the Class Action Fairness Act of 2005 (Public Law 109–2; 119 Stat. 4); and(ii)the Federal Rules of Civil Procedure.(D)Preclusive effectThe final disposition of any claim brought under subparagraph (A) shall be preclusive of any such claim asserted by the same individual in a subsequent proceeding under this subsection.(E)Exhaustion and stay of proceedings(i)In generalNo claim brought under this paragraph shall require the plaintiff to exhaust administrative remedies under section 245G(g)(5).(ii)Stay authorizedNothing in this paragraph may be construed to prevent the court from staying proceedings under this paragraph to permit the Secretary to evaluate an allegation of an unwritten policy or practice or to take corrective action. In determining whether to issue such a stay, the court shall take into account any harm the stay may cause to the claimant..1206.Modifications to naturalization provisionsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(1)in section 316 (8 U.S.C. 1427), by adding at the end the following:(g)For purposes of this chapter, the phrases lawfully admitted for permanent residence, lawfully admitted to the United States for permanent residence, and lawful admission for permanent residence shall refer to a noncitizen who—(1)was granted the status of lawful permanent resident;(2)did not obtain such status through fraudulent misrepresentation or fraudulent concealment of a material fact, provided that the Secretary shall have the discretion to waive the application of this paragraph; and(3)for good cause shown.; and(2)in section 319 (8 U.S.C. 1430)—(A)in the section heading, by striking and employees of certain nonprofit organizations and inserting , employees of certain nonprofit organizations, and other lawful residents; and(B)by adding at the end the following:(f)Notwithstanding section 316(a)(1), any lawful permanent resident who was lawfully present in the United States and eligible for employment authorization for not less than 3 years before becoming a lawful permanent resident may be naturalized upon compliance with all other requirements under this chapter..1207.Relief for long-term legal residents of the Commonwealth of the Northern Mariana IslandsThe Joint Resolution entitled A Joint Resolution to approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806), is amended—(1)in subsection (b)(1)—(A)by amending subparagraph (A) to read as follows: (A)Nonimmigrant workers generallyA noncitizen, if otherwise qualified, may seek admission to Guam or to the Commonwealth during the transition program as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H) without counting against the numerical limitations set forth in section 214(g) of such Act (8 U.S.C. 1184(g)).; and (B)in subparagraph (B)(i), by striking contact and inserting contract;(2)in subsection (e)—(A)in paragraph (4), in the paragraph heading, by striking aliens and inserting noncitizens; and(B)by amending paragraph (6) to read as follows:(6)Special provision regarding long-term residents of the Commonwealth(A)CNMI Resident statusA noncitizen described in subparagraph (B) may, upon the application of the noncitizen, be admitted in CNMI Resident status to the Commonwealth subject to the following rules:(i)The noncitizen shall be treated as a noncitizen lawfully admitted to the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date on which—(I)the noncitizen ceases to reside in the Commonwealth; or(II)the noncitizen's status is adjusted under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of a noncitizen lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.(ii)The Secretary of Homeland Security—(I)shall establish a process for such noncitizen to apply for CNMI Resident status during the 180-day period beginning on the date that is 90 days after the date of the enactment of the U.S. Citizenship Act;(II)may, in the Secretary's discretion, authorize deferred action or parole, as appropriate, with work authorization, for such noncitizen until the date of adjudication of the noncitizen's application for CNMI Resident status; and(III)in the case of a noncitizen who has nonimmigrant status on the date on which the noncitizen applies for CNMI Resident status, the Secretary shall extend such nonimmigrant status and work authorization through the end of the 180-day period described in subclause (I) or the date of adjudication of the noncitizen’s application for CNMI Resident status, whichever is later.(iii)Nothing in this subparagraph may be construed to provide any noncitizen granted status under this subparagraph with public assistance to which the noncitizen is not otherwise entitled. (iv)A noncitizen granted status under this paragraph shall be deemed a qualified noncitizen under section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) for purposes of receiving relief during—(I)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(II)an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191); or(III)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(v)A noncitizen granted status under this paragraph—(I)subject to section 237(a)(8), is subject to all grounds of deportability under section 237 of the Immigration and Nationality Act (8 U.S.C. 1227);(II)subject to section 212(c), is subject to all grounds of inadmissibility under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) if seeking admission to the United States at a port of entry in the Commonwealth;(III)is inadmissible to the United States at any port of entry outside the Commonwealth, except that the Secretary of Homeland Security may in the Secretary's discretion authorize admission of such noncitizen at a port of entry in Guam for the purpose of direct transit to the Commonwealth, which admission shall be considered an admission to the Commonwealth;(IV)automatically shall lose such status if the noncitizen travels from the Commonwealth to any other place in the United States, except that the Secretary of Homeland Security may in the Secretary's discretion establish procedures for the advance approval on a case-by-case basis of such travel for a temporary and legitimate purpose, and the Secretary may in the Secretary's discretion authorize the direct transit of noncitizens with CNMI Resident status through Guam to a foreign place;(V)shall be authorized to work in the Commonwealth incident to status; and(VI)shall be issued appropriate travel documentation and evidence of work authorization by the Secretary.(B)Noncitizens describedA noncitizen is described in this subparagraph if the noncitizen—(i)was lawfully present on June 25, 2019, or on December 31, 2018, in the Commonwealth under the immigration laws of the United States, including pursuant to a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) or deferred action;(ii)subject to subsection (c) of section 212 of the Immigration and Nationality Act (8 U.S.C. 1182), is admissible as an immigrant to the United States under that Act (8 U.S.C. 1101 et seq.), except that no immigrant visa is required;(iii)except in the case of a noncitizen who meets the requirements of subclause (III) or (VI) of clause (v), resided continuously and lawfully in the Commonwealth from November 28, 2009, through June 25, 2019;(iv)is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and(v)in addition—(I)was born in the Northern Mariana Islands between January 1, 1974, and January 9, 1978;(II)was, on November 27, 2009, a permanent resident of the Commonwealth (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008);(III)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) of a noncitizen described in subclause (I), (II), (V), (VI), or (VII);(IV)was, on November 27, 2011, a spouse, child, or parent of a United States citizen, notwithstanding the age of the United States citizen, and continues to have such family relationship with the citizen on the date of the application described in subparagraph (A);(V)had a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) on December 31, 2018, under the former parole program for certain in-home caregivers administered by United States Citizenship and Immigration Services;(VI)was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2015, and during every subsequent fiscal year beginning before the date of enactment of the Northern Mariana Islands U.S. Workforce Act of 2018 (Public Law 115–218; 132 Stat. 1547); or(VII)resided in the Northern Mariana Islands as an investor under Commonwealth immigration law, and is currently a resident classified as a CNMI-only nonimmigrant under section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)).(C)Authority of Attorney GeneralBeginning on the first day of the 180-day period established by the Secretary of Homeland Security under subparagraph (A)(ii)(I), the Attorney General may accept and adjudicate an application for CNMI Resident status under this paragraph by a noncitizen who is in removal proceedings before the Attorney General if the noncitizen—(i)makes an initial application to the Attorney General within such 180-day period; or(ii)applied to the Secretary of Homeland Security during such 180-day period and before being placed in removal proceedings, and the Secretary denied the application.(D)Judicial reviewNotwithstanding any other law, no court shall have jurisdiction to review any decision of the Secretary of Homeland Security or the Attorney General on an application under this paragraph or any other action or determination of the Secretary of Homeland Security or the Attorney General to implement, administer, or enforce this paragraph.(E)ProcedureThe requirements of chapter 5 of title 5 (commonly referred to as the Administrative Procedure Act), or any other law relating to rulemaking, information collection, or publication in the Federal Register shall not apply to any action to implement, administer, or enforce this paragraph.(F)Adjustment of status for CNMI residentsA noncitizen with CNMI Resident status may adjust his or her status to that of a noncitizen lawfully admitted for permanent residence 5 years after the date of the enactment of the U.S. Citizenship Act or 5 years after the date on which CNMI Resident status is granted, whichever is later.(G)Waiver of application deadlineThe Secretary of Homeland Security may, in the Secretary’s sole and unreviewable discretion, accept an application for CNMI Resident status submitted after the application deadline if—(i)the applicant is eligible for CNMI Resident status;(ii)the applicant timely submitted an application for CNMI Resident status and made a good faith effort to comply with the application requirements as determined by the Secretary; and(iii)the application is received not later than 90 days after the expiration of the application deadline or the date on which notice of rejection of the application is submitted, whichever is later.;(3)by striking an alien each place it appears and inserting a noncitizen; (4)by striking An alien each place it appears and inserting A noncitizen;(5)by striking alien each place it appears and inserting noncitizen;(6)by striking aliens each place it appears and inserting noncitizens; and (7)by striking alien's each place it appears and inserting noncitizen's.1208.Government contracting and acquisition of real property interest(a)Exemption from Government contracting and hiring rules(1)In generalA determination by a Federal agency to use a procurement competition exemption under section 3304(a) of title 41, United States Code, or to use the authority granted in paragraph (2), for the purpose of implementing this title and the amendments made by this title is not subject to challenge by protest to the Government Accountability Office under chapter 35 of title 31, United States Code, or to the Court of Federal Claims, under section 1491 of title 28, United States Code. An agency shall immediately advise Congress of the exercise of the authority granted under this paragraph.(2)Government contracting exemptionThe competition requirement under section 3306 of title 41, United States Code, may be waived or modified by a Federal agency for any procurement conducted to implement this title or the amendments made by this title if the senior procurement executive for the agency conducting the procurement—(A)determines that the waiver or modification is necessary; and(B)submits an explanation for such determination to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(3)Hiring rules exemption(A)In generalNotwithstanding any other provision of law, the Secretary is authorized to make term, temporary limited, and part-time appointments of employees who will implement this title and the amendments made by this title without regard to the number of such employees, their ratio to permanent full-time employees, and the duration of their employment. (B)Savings provisionNothing in chapter 71 of title 5, United States Code, shall affect the authority of any Department management official to hire term, temporary limited or part-time employees under this paragraph.(b)Authority To acquire leaseholdsNotwithstanding any other provision of law, the Secretary may acquire a leasehold interest in real property, and may provide in a lease entered into under this subsection for the construction or modification of any facility on the leased property, if the Secretary determines that the acquisition of such interest, and such construction or modification, are necessary in order to facilitate the implementation of this title and the amendments made by this title. 1209.Conforming amendments to the Social Security Act(a)In generalSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is amended—(1)in subparagraph (B)(ii), by striking , or and inserting a semicolon at the end;(2)in subparagraph (C), by striking the comma at the end and inserting a semicolon;(3)by inserting after subparagraph (C) the following:(D)who is granted status as a lawful prospective immigrant under section 245B of the Immigration and Nationality Act; or(E)whose status is adjusted to that of lawful permanent resident under section 245C, 245D, 245E, or 245F of the Immigration and Nationality Act,; and(4)in the undesignated matter at the end, by inserting , or in the case of a noncitizen described in subparagraph (D) or (E), if such conduct is alleged to have occurred before the date on which the noncitizen submitted an application under section 245B, 245C, 245D, 245E, or 245F of such Act before the period at the end.(b)Effective dateThe amendments made by this section shall take effect on the first day of the tenth month beginning after the date of the enactment of this Act. IIAddressing the root causes of migration and responsibly managing the southern border2001.DefinitionsIn this title:(1)Best interest determinationThe term best interest determination means a formal process with procedural safeguards designed to give primary consideration to the child’s best interests in decision making.(2)Internally displaced personsThe term internally displaced persons means persons or groups of persons who—(A)have been forced to leave their homes or places of habitual residence because of armed conflict, generalized violence, violations of human rights, or natural or human-made disasters; and (B)have not crossed an internationally recognized border of a nation state.(3)International protectionThe term international protection means—(A)asylum status;(B)refugee status;(C)protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984; and (D)any other regional protection status available in the Western Hemisphere.(4)Large-scale, nonintrusive inspection systemThe term large-scale, nonintrusive inspection system means a technology, including x-ray, gamma-ray, and passive imaging systems, capable of producing an image of the contents of a commercial or passenger vehicle or freight rail car in 1 pass of such vehicle or car.(5)Pre-primaryThe term pre-primary means deploying scanning technology before primary inspection booths at land border ports of entry in order to provide images of commercial or passenger vehicles or freight rail cars before they are presented for inspection.(6)ScanningThe term scanning means utilizing nonintrusive imaging equipment, radiation detection equipment, or both, to capture data, including images of a commercial or passenger vehicle or freight rail car.APromoting the rule of law, security, and economic development in Central America2101.United States Strategy for Engagement in Central America(a)In generalThe Secretary of State shall implement a 4-year strategy, to be known as the United States Strategy for Engagement in Central America (referred to in this subtitle as the Strategy)—(1)to advance reforms in Central America; and (2)to address the key factors contributing to the flight of families, unaccompanied noncitizen children, and other individuals from Central America to the United States.(b)ElementsThe Strategy shall include efforts—(1)to strengthen democratic governance, accountability, transparency, and the rule of law;(2)to combat corruption and impunity;(3)to improve access to justice;(4)to bolster the effectiveness and independence of judicial systems and public prosecutors’ offices;(5)to improve the effectiveness of civilian police forces;(6)to confront and counter the violence, extortion, and other crimes perpetrated by armed criminal gangs, illicit trafficking organizations, and organized crime, while disrupting recruitment efforts by such organizations;(7)to disrupt money laundering and other illicit financial operations of criminal networks, armed gangs, illicit trafficking organizations, and human smuggling networks;(8)to promote greater respect for internationally recognized human rights, labor rights, fundamental freedoms, and the media;(9)to protect the human rights of environmental defenders, civil society activists, and journalists;(10)to enhance accountability for government officials, including police and security force personnel, who are credibly alleged to have committed serious violations of human rights or other crimes;(11)to enhance the capability of governments in Central America to protect and provide for vulnerable and at-risk populations;(12)to address the underlying causes of poverty and inequality and the constraints to inclusive economic growth in Central America; and(13)to prevent and respond to endemic levels of sexual, gender-based, and domestic violence.(c)Coordination and consultationIn implementing the Strategy, the Secretary of State shall—(1)coordinate with the Secretary of the Treasury, the Secretary of Defense, the Secretary, the Attorney General, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Development Finance Corporation; and (2)consult with the Director of National Intelligence, national and local civil society organizations in Central America and the United States, and the governments of Central America.(d)Support for Central American effortsTo the degree feasible, the Strategy shall support or complement efforts being carried out by the Governments of El Salvador, of Guatemala, and of Honduras, in coordination with bilateral and multilateral donors and partners, including the Inter-American Development Bank.2102.Securing support of international donors and partners(a)PlanThe Secretary of State shall implement a 4-year plan—(1)to secure support from international donors and regional partners to enhance the implementation of the Strategy;(2)to identify governments that are willing to provide financial and technical assistance for the implementation of the Strategy and the specific assistance that will be provided; and(3)to identify and describe the financial and technical assistance to be provided by multilateral institutions, including the Inter-American Development Bank, the World Bank, the International Monetary Fund, the Andean Development Corporation–Development Bank of Latin America, and the Organization of American States.(b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of the Treasury, as appropriate, shall—(1)carry out diplomatic engagement to secure contributions of financial and technical assistance from international donors and partners in support of the Strategy; and(2)take all necessary steps to ensure effective cooperation among international donors and partners supporting the Strategy.2103.Combating corruption, strengthening the rule of law, and consolidating democratic governanceThe Secretary of State and the Administrator of the United States Agency for International Development are authorized—(1)to combat corruption in Central America by supporting—(A)Inspectors General and oversight institutions, including—(i)support for multilateral support missions for key ministries, including ministries responsible for tax, customs, procurement, and citizen security; and(ii)relevant training for inspectors and auditors;(B)multilateral support missions against corruption and impunity;(C)civil society organizations conducting oversight of executive and legislative branch officials and functions, police and security forces, and judicial officials and public prosecutors; and(D)the enhancement of freedom of information mechanisms;(2)to strengthen the rule of law in Central America by supporting—(A)Attorney General offices, public prosecutors, and the judiciary, including enhancing investigative and forensics capabilities;(B)an independent, merit-based selection processes for judges and prosecutors, independent internal controls, and relevant ethics and professional training, including training on sexual, gender-based, and domestic violence;(C)improved victim, witness, and whistleblower protection and access to justice; and(D)reforms to and the improvement of prison facilities and management;(3)to consolidate democratic governance in Central America by supporting—(A)reforms of civil services, related training programs, and relevant laws and processes that lead to independent, merit-based selection processes;(B)national legislatures and their capacity to conduct oversight of executive branch functions;(C)reforms to, and strengthening of, political party and campaign finance laws and electoral tribunals;(D)local governments and their capacity to provide critical safety, education, health, and sanitation services to citizens; and(4)to defend human rights by supporting—(A)human rights ombudsman offices;(B)government protection programs that provide physical protection and security to human rights defenders, journalists, trade unionists, whistleblowers, and civil society activists who are at risk;(C)civil society organizations that promote and defend human rights, freedom of expression, freedom of the press, labor rights, environmental protection, and the rights of individuals with diverse sexual orientations or gender identities; and(D)civil society organizations that address sexual, gender-based, and domestic violence, and that protect victims of such violence.2104.Combating criminal violence and improving citizen securityThe Secretary of State and the Administrator of the United States Agency for International Development are authorized—(1)to counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations, and human smuggling networks in Central America by providing assistance to civilian law enforcement, including support for—(A)the execution and management of complex, multi-actor criminal cases;(B)the enhancement of intelligence collection capacity, and training on civilian intelligence collection (including safeguards for privacy and basic civil liberties), investigative techniques, forensic analysis, and evidence preservation;(C)community policing policies and programs;(D)the enhancement of capacity to identify, investigate, and prosecute crimes involving sexual, gender-based, and domestic violence; and(E)port, airport, and border security officials, agencies and systems, including—(i)the professionalization of immigration personnel;(ii)improvements to computer infrastructure and data management systems, secure communications technologies, nonintrusive inspection equipment, and radar and aerial surveillance equipment; and (iii)assistance to canine units;(2)to disrupt illicit financial networks in Central America, including by supporting—(A)finance ministries, including the imposition of financial sanctions to block the assets of individuals and organizations involved in money laundering or the financing of armed criminal gangs, illicit trafficking networks, human smuggling networks, or organized crime;(B)financial intelligence units, including the establishment and enhancement of anti-money laundering programs; and(C)the reform of bank secrecy laws;(3)to assist in the professionalization of civilian police forces in Central America by supporting—(A)reforms with respect to personnel recruitment, vetting, and dismissal processes, including the enhancement of polygraph capability for use in such processes;(B)Inspectors General and oversight offices, including relevant training for inspectors and auditors, and independent oversight mechanisms, as appropriate; and(C)training and the development of protocols regarding the appropriate use of force and human rights;(4)to improve crime prevention and to reduce violence, extortion, child recruitment into gangs, and sexual slavery by supporting—(A)the improvement of child protection systems;(B)the enhancement of programs for at-risk youth, including the improvement of community centers and programs aimed at successfully reinserting former gang members;(C)livelihood programming that provides youth and other at-risk individuals with legal and sustainable alternatives to gang membership;(D)safe shelter and humanitarian responses for victims of crime and internal displacement; and(E)programs to receive and effectively reintegrate repatriated migrants in El Salvador, Guatemala, and Honduras.2105.Combating sexual, gender-based, and domestic violenceThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to counter sexual, gender-based, and domestic violence in Central American countries by—(1)broadening engagement among national and local institutions to address sexual, gender-based, and domestic violence;(2)supporting educational initiatives to reduce sexual, gender-based, and domestic violence;(3)supporting outreach efforts tailored to meet the needs of women, girls, individuals of diverse sexual orientations or gender identities, and other vulnerable individuals at risk of violence and exploitation;(4)formalizing standards of care and confidentiality at police, health facilities, and other government facilities; and(5)establishing accountability mechanisms for perpetrators of violence.2106.Tackling extreme poverty and advancing economic developmentThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to tackle extreme poverty and the underlying causes of poverty in Central American countries by—(1)strengthening human capital by supporting—(A)workforce development and entrepreneurship training programs that are driven by market demand, including programs that prioritize women, at-risk youth, and indigenous communities;(B)improving early-grade literacy, and primary and secondary school curricula;(C)relevant professional training for teachers and educational administrators;(D)educational policy reform and improvement of education sector budgeting; and(E)establishment and expansion of safe schools and related facilities for children;(2)enhancing economic competitiveness and investment climate by supporting—(A)small business development centers and programs that strengthen supply chain integration;(B)the improvement of protections for investors, including dispute resolution and arbitration mechanisms;(C)trade facilitation and customs harmonization programs; and(D)reducing energy costs through investments in clean technologies and the reform of energy policies and regulations;(3)strengthening food security by supporting—(A)small and medium-scale sustainable agriculture, including by providing technical training, improving access to credit, and promoting policies and programs that incentivize government agencies and private institutions to buy from local producers;(B)agricultural value chain development for farming communities;(C)nutrition programs to reduce childhood malnutrition and stunting rates; and(D)mitigation, adaptation, and recovery programs in response to natural disasters and other external shocks; and(4)improving fiscal and financial affairs by supporting—(A)domestic revenue generation, including programs to improve tax administration, collection, and enforcement;(B)strengthening public sector financial management, including strategic budgeting and expenditure tracking; and(C)reform of customs and procurement policies and processes.2107.Authorization of appropriations for United States Strategy for Engagement in Central America(a)In generalThere are authorized to be appropriated $1,000,000,000 for each of the fiscal years 2022 through 2025 to carry out the Strategy.(b)Portion of funding available without conditionThe Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, may obligate up to 50 percent of the amounts appropriated in each fiscal year pursuant to subsection (a) to carry out the Strategy on the first day of the fiscal year for which they are appropriated.(c)Portion of funding available after progress on specific issues(1)Effective implementationThe remaining 50 percent of the amounts appropriated pursuant to subsection (a) (after the obligations authorized under subsection (b)) may only be made available for assistance to the Government of El Salvador, of Guatemala, or of Honduras after the Secretary of State consults with, and subsequently certifies and reports to, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that the respective government is taking effective steps (in addition to steps taken during the previous calendar year)—(A)to combat corruption and impunity, including investigating and prosecuting government officials, military personnel, and civilian police officers credibly alleged to be corrupt;(B)to implement reforms, policies, and programs to strengthen the rule of law, including increasing the transparency of public institutions and the independence of the judiciary and electoral institutions;(C)to protect the rights of civil society, opposition political parties, trade unionists, human rights defenders, and the independence of the media;(D)to provide effective and accountable civilian law enforcement and security for its citizens, and curtailing the role of the military in internal policing;(E)to implement policies to reduce poverty and promote equitable economic growth and opportunity;(F)to increase government revenues, including by enhancing tax collection, strengthening customs agencies, and reforming procurement processes;(G)to improve border security and countering human smuggling, criminal gangs, drug traffickers, and transnational criminal organizations;(H)to counter and prevent sexual and gender-based violence;(I)to inform its citizens of the dangers of the journey to the southwest border of the United States;(J)to resolve disputes involving the confiscation of real property of United States entities; and(K)to implement reforms to strengthen educational systems, vocational training programs, and programs for at-risk youth.BAddressing migration needs by strengthening regional humanitarian responses for refugees and asylum seekers in the Western Hemisphere and strengthening repatriation initiatives2201.Expanding refugee and asylum processing in the Western Hemisphere(a)Refugee processingThe Secretary of State, in coordination with the Secretary, shall work with international partners, including the United Nations High Commissioner for Refugees and international nongovernmental organizations, to support and strengthen the domestic capacity of countries in the Western Hemisphere to process and accept refugees for resettlement and adjudicate asylum claims by—(1)providing support and technical assistance to expand and improve the capacity to identify, process, and adjudicate refugee claims, adjudicate applications for asylum, or otherwise accept refugees referred for resettlement by the United Nations High Commissioner for Refugees or host nations, including by increasing the number of refugee and asylum officers who are trained in the relevant legal standards for adjudicating claims for protection;(2)establishing and expanding safe and secure locations to facilitate the safe and orderly movement of individuals and families seeking international protection;(3)improving national refugee and asylum registration systems to ensure that any person seeking refugee status, asylum, or other humanitarian protections—(A)receives due process and meaningful access to existing humanitarian protections;(B)is provided with adequate information about his or her rights, including the right to seek protection;(C)is properly screened for security, including biographic and biometric capture; and(D)receives appropriate documents to prevent fraud and ensure freedom of movement and access to basic social services; and(4)developing the capacity to conduct best interest determinations for unaccompanied children with international protection needs to ensure that such children are properly registered and that their claims are appropriately considered.(b)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary, as appropriate, shall—(1)carry out diplomatic engagement to secure commitments from governments to resettle refugees from Central America; and(2)take all necessary steps to ensure effective cooperation among governments resettling refugees from Central America.2202.Further strengthening regional humanitarian responses in the Western HemisphereThe Secretary of State, in coordination with international partners, including the United Nations High Commissioner for Refugees, shall support and coordinate with the government of each country hosting a significant population of refugees and asylum seekers from El Salvador, Guatemala, and Honduras—(1)to establish and expand temporary shelter and shelter network capacity to meet the immediate protection and humanitarian needs of refugees and asylum seekers, including shelters for families, women, unaccompanied children, and other vulnerable populations;(2)to deliver gender-, trauma-, and age-sensitive humanitarian assistance to refugees and asylum seekers, including access to accurate information, legal representation, education, livelihood opportunities, cash assistance, and health care;(3)to establish and expand sexual, gender-based, and domestic violence prevention, recovery, and humanitarian programming;(4)to fund national- and community-led humanitarian organizations in humanitarian response; (5)to support local integration initiatives to help refugees and asylum seekers rebuild their lives and contribute in a meaningful way to the local economy in their host country; and(6)to support technical assistance for refugee relocation and resettlement.2203.Information campaign on dangers of irregular migration(a)In generalThe Secretary of State, in coordination with the Secretary, shall design and implement public information campaigns in El Salvador, Guatemala, Honduras, and other appropriate Central American countries—(1)to disseminate information about the potential dangers of travel to the United States;(2)to provide accurate information about United States immigration law and policy; and(3)to provide accurate information about the availability of asylum, other humanitarian protections in countries in the Western Hemisphere, and other legal means for migration.(b)ElementsThe information campaigns implemented pursuant to subsection (a), to the greatest extent possible—(1)shall be targeted at regions with high levels of outbound migration or significant populations of internally displaced persons;(2)shall be conducted in local languages;(3)shall employ a variety of communications media, including social media; and(4)shall be developed in coordination with program officials at the Department of Homeland Security, the Department of State, and other government, nonprofit, or academic entities in close contact with migrant populations from El Salvador, Guatemala, and Honduras, including repatriated migrants.2204.Identification, screening, and processing of refugees and other individuals eligible for lawful admission to the United States(a)Designated processing centers(1)In generalThe Secretary of State, in coordination with the Secretary, shall establish designated processing centers for the registration, screening, and processing of refugees and other eligible individuals, and the resettlement or relocation of these individuals to the United States or other countries.(2)LocationsNot fewer than 1 designated processing centers shall be established in a safe and secure location identified by the United States and the host government in—(A)El Salvador;(B)Guatemala;(C)Honduras; and(D)any other Central American country that the Secretary of State considers appropriate to accept and process requests and applications under this subtitle.(b)Personnel(1)Refugee officers and related personnelThe Secretary shall ensure that sufficient numbers of refugee officers and other personnel are assigned to each designated processing center to fulfill the requirements under this subtitle.(2)Support personnelThe Secretary and the Attorney General shall hire and assign sufficient personnel to ensure, absent exceptional circumstances, that all security and law enforcement background checks required under this subtitle and family verification checks carried out by the Refugee Access Verification Unit are completed within 180 days.(c)Operations(1)In generalAbsent extraordinary circumstances, each designated processing center shall commence operations as expeditiously as possible.(2)Productivity and quality controlThe Secretary of State, in coordination with the Secretary, shall monitor the activities of each designated processing center and establish metrics and criteria for evaluating the productivity and quality control of each designated processing center.2205.Registration and intake(a)RegistrationEach designated processing center shall receive and register individuals seeking to apply for benefits under this subtitle who meet criteria specified by the Secretary of State, in coordination with the Secretary.(b)IntakeThe designated processing center shall assess registered individuals to determine the benefits for which they may be eligible, including—(1)refugee resettlement pursuant to the Central American Refugee Program described in section 2206;(2)the Central American Minors Program described in section 2207; and(3)the Central American Family Reunification Parole Program described in section 2208.(c)Expedited processingThe Secretary of State shall provide expedited processing of applications and requests under this subtitle in emergency situations, for humanitarian reasons, or if the Secretary of State otherwise determines that circumstances warrant expedited treatment.2206.Central American Refugee Program(a)Processing at designated processing centers(1)In generalAny individual who registers at a designated processing center, expresses a fear of persecution or an intention to apply for refugee status, and who is a national of El Salvador, of Honduras, of Guatemala, or of any other Central American country whose nationals the Secretary of State has determined are eligible for refugee status under this section may apply for refugee resettlement under this section. Upon filing of a completed application, the applicant may be referred to a refugee officer for further processing in accordance with this section.(2)Submission of biographic and biometric dataAn applicant described in paragraph (1) shall submit biographic and biometric data in accordance with procedures established by the Secretary of State, in coordination with the Secretary. An alternative procedure shall be provided for applicants who are unable to provide all required biographic and biometric data because of a physical or mental impairment.(3)Background checksThe Secretary of State shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).(4)OrientationThe Secretary of State shall provide prospective applicants for refugee resettlement with information on applicable requirements and legal standards. All orientation materials, including application forms and instructions, shall be provided in English and Spanish.(5)International organizationsThe Secretary of State, in consultation with the Secretary, shall enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the processing and preparation of case files for applicants under this section.(b)Optional referral to other countries(1)In generalAn applicant for refugee resettlement under this section may be referred to another country for the processing of the applicant’s refugee claim if another country agrees to promptly process the applicant’s refugee claim in accordance with the terms and procedures of a bilateral agreement described in paragraph (2).(2)Bilateral agreements for referral of refugees(A)In generalThe Secretary of State, in consultation with the Secretary, may enter into bilateral agreements with other countries for the referral, processing, and resettlement of individuals who register at a designated processing center and seek to apply for refugee resettlement under this section. Such agreements shall be limited to countries with the demonstrated capacity to accept and adjudicate applications for refugee status and other forms of international protection, and to resettle refugees consistent with obligations under the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 and made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223).(B)International organizationsThe Secretary of State, in consultation with the Secretary, may enter into agreements with international organizations, including the United Nations High Commissioner for Refugees, to facilitate the referral, processing, and resettlement of individuals described in subparagraph (A).(c)Emergency relocation coordinationThe Secretary of State, in coordination with the Secretary, may enter into bilateral or multilateral agreements with other countries in the Western Hemisphere to establish safe and secure emergency transit centers for individuals who register at a designated processing center, are deemed to face an imminent risk of harm, and require temporary placement in a safe location pending a final decision on an application under this section. Such agreements may be developed in consultation with the United Nations High Commissioner for Refugees and shall conform to international humanitarian standards.(d)Expansion of refugee corpsSubject to the availability of amounts provided in advance in appropriation Acts, the Secretary shall appoint additional refugee officers as may be necessary to carry out this section.2207.Central American Minors Program(a)Eligibility(1)PetitionIf an assessment under section 2205(b) results in a determination that a noncitizen is eligible for special immigrant status in accordance with this subsection—(A)the designated processing center that conducted such assessment may accept a petition for such status filed by the noncitizen, or on behalf of the noncitizen by a parent or legal guardian; and(B)subject to subsection (d), and notwithstanding any other provision of law, the Secretary may provide such noncitizen with status as a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)). (2)CriteriaA noncitizen shall be eligible under this subsection if he or she—(A)is a national of El Salvador, of Honduras, of Guatemala, or of any other Central American country whose nationals the Secretary has determined are eligible for special immigrant status under this section;(B)is a child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) of an individual who is lawfully present in the United States; and(C)is otherwise admissible to the United States (excluding the grounds of inadmissibility specified in section 212(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4))).(b)Minor childrenAny child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) of a noncitizen described in subsection (a) is entitled to special immigrant status if accompanying or following to join such noncitizen.(c)Exclusion from numerical limitationsNoncitizens provided special immigrant status under this section shall not be counted against any numerical limitation under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(d)Applicants under prior Central American Minors Refugee Program(1)In generalThe Secretary shall deem an application filed under the Central American Minors Refugee Program, established on December 1, 2014, and terminated on August 16, 2017, which was not the subject of a final disposition before January 31, 2018, to be a petition filed under this section. (2)Final determinationAbsent exceptional circumstances, the Secretary shall make a final determination on applications described in paragraph (1) not later than 180 days after the date of the enactment of this Act. (3)NoticeThe Secretary shall—(A)promptly notify all relevant parties of the conversion of an application described in paragraph (1) into a special immigrant petition; and (B)provide instructions for withdrawal of the petition if the noncitizen does not want to proceed with the requested relief.(e)Biometrics and background checks(1)Submission of biometric and biographic dataPetitioners for special immigrant status under this section shall submit biometric and biographic data in accordance with procedures established by the Secretary. An alternative procedure shall be provided for applicants who are unable to provide all required biometric data because of a physical or mental impairment.(2)Background checksThe Secretary shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of petitioners to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for special immigrant status under this section.(3)Completion of background checksThe security and law enforcement background checks required under paragraph (2) shall be completed, to the satisfaction of the Secretary, before the date on which a petition for special immigrant status under this section may be approved.2208.Central American Family Reunification Parole Program(a)Eligibility(1)ApplicationIf an assessment under section 2205(b) results in a determination that a noncitizen is eligible for parole in accordance with this section—(A)the designated processing center may accept a completed application for parole filed by the noncitizen, or on behalf of the noncitizen by a parent or legal guardian; and (B)the Secretary may grant parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) to such noncitizen. (2)CriteriaA noncitizen shall be eligible for parole under this section if he or she—(A)is a national of El Salvador, of Guatemala, of Honduras, or of any other Central American country whose nationals the Secretary has determined are eligible for parole under this section;(B)is the beneficiary of an approved immigrant visa petition under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); and(C)an immigrant visa is not immediately available for the noncitizen, but is expected to be available within a period designated by the Secretary.(b)Biometrics and background checks(1)Submission of biometric and biographic dataApplicants for parole under this section shall be required to submit biometric and biographic data in accordance with procedures established by the Secretary. An alternative procedure shall be provided for applicants who are unable to provide all required biometric data because of a physical or mental impairment.(2)Background checksThe Secretary shall utilize biometric, biographic, and other appropriate data to conduct security and law enforcement background checks of applicants to determine whether there is any criminal, national security, or other ground that would render the applicant ineligible for parole under this section.(3)Completion of background checksThe security and law enforcement background checks required under paragraph (2) shall be completed to the satisfaction of the Secretary before the date on which an application for parole may be approved.2209.Informational campaign; case status hotline(a)Informational campaignThe Secretary shall implement an informational campaign, in English and Spanish, in the United States, El Salvador, Guatemala, Honduras, and other appropriate Central American countries to increase awareness of the programs authorized under this subtitle.(b)Case status hotlineThe Secretary shall establish a case status hotline to provide confidential processing information on pending cases.CManaging the border and protecting border communities2301.Expediting legitimate trade and travel at ports of entry(a)Technology deployment planThe Secretary is authorized to develop and implement a plan to deploy technology—(1)to expedite the screening of legitimate trade and travel; and (2)to enhance the ability to identify narcotics and other contraband, at every land, air, and sea port of entry. (b)ElementsThe technology deployment plan developed pursuant to subsection (a) shall include—(1)the specific steps that will be taken to increase the rate of high-throughput scanning of commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border using large-scale, nonintrusive inspection systems or similar technology before primary inspections booths to enhance border security;(2)a comprehensive description of the technologies and improvements needed to facilitate legal travel and trade, reduce wait times, and better identify contraband at land and rail ports of entry, including—(A)the specific steps the Secretary will take to ensure, to the greatest extent practicable, that high-throughput scanning technologies are deployed within 5 years at all land border ports of entry to ensure that all commercial and passenger vehicles and freight rail traffic entering the United States at land ports of entry and rail-border crossings along the border undergo pre-primary scanning; and(B)the specific steps the Secretary will take to increase the amount of cargo that is subject to nonintrusive inspections systems at all ports of entry;(3)a comprehensive description of the technologies and improvements needed to enhance traveler experience, reduce inspection and wait times, and better identify potential criminals and terrorists at air ports of entry;(4)a comprehensive description of the technologies and improvements needed—(A)to enhance the security of maritime trade;(B)to increase the percent of shipping containers that are scanned; and (C)to enhance the speed and quality of inspections without adversely impacting trade flows;(5)any projected impacts identified by the Commissioner of U.S. Customs and Border Protection regarding—(A)the number of commercial and passenger vehicles and freight rail traffic entering at land ports of entry and rail-border crossings;(B)where such systems are in use; and (C)the average wait times at peak and non-peak travel times, by lane type (if applicable), as scanning rates are increased;(6)any projected impacts, as identified by the Commissioner of U.S. Customs and Border Protection, regarding border security operations at ports of entry as a result of implementation actions, including any required changes to the number of U.S. Customs and Border Protection officers or their duties and assignments;(7)any projected impact on—(A)the ability of regular border crossers and border community residents to cross the border efficiently; and (B)the privacy and civil liberties of border community residents (as identified by medical professionals), border community stakeholders (including elected officials, educators, and business leaders), and civil rights experts;(8)detailed performance measures and benchmarks that can be used to evaluate how effective these technologies are in helping to expedite legal trade and travel while enhancing security at ports of entry; and(9)the estimated costs and an acquisition plan for implementing the steps identified in the plan, including—(A)achieving pre-primary, high-throughput scanning at all feasible land and rail ports of entry within the timeframes specified in paragraph (1); (B)reducing passenger and pedestrian wait times; (C)the acquisition, operations, and maintenance costs for large-scale, nonintrusive inspection systems and other technologies identified in the plan; and (D)associated costs for any necessary infrastructure enhancements or configuration changes at each port of entry. (c)Small business opportunitiesThe acquisition plan required under subsection (b)(9) shall promote, to the extent practicable, opportunities for entities that qualify as small business concerns (as defined under section 3(a) of the Small Business Act (15 U.S.C. 632(a))).(d)Modernization of port of entry infrastructureThe Secretary is authorized to develop and implement a plan that—(1)identifies infrastructure improvements at ports of entry that would—(A)enhance the ability to process asylum seekers;(B)facilitate daily pedestrian and vehicular trade and traffic; and(C)detect, interdict, disrupt, and prevent fentanyl, other synthetic opioids, and other narcotics and psychoactive substances and associated contraband from entering the United States;(2)describes circumstances in which effective technology in use at certain ports of entry smart cannot be implemented at other ports of entry, including—(A)infrastructure constraints that would impact the ability to deploy detection equipment to improve the ability of such officers to identify such drugs and other dangers that are being illegally transported into the United States; and(B)mitigation measures that could be implemented at these ports of entry; and(3)includes other improvements to infrastructure and safety equipment that are needed to protect officers from inclement weather, surveillance by smugglers, and accidental exposure to narcotics or other dangers associated with the inspection of potential drug traffickers.(e)Authorization of appropriationsThere are authorized to be appropriated such funds as may be necessary to implement the plans required under this section.2302.Deploying smart technology at the southern border(a)In generalThe Secretary is authorized to develop and implement a strategy to manage and secure the southern border of the United States by deploying smart technology—(1)to enhance situational awareness along the border; and (2)to counter transnational criminal networks.(b)ContentsThe smart technology strategy described in subsection (a) shall include—(1)a comprehensive assessment of the physical barriers, levees, technologies, tools, and other devices that are currently in use along the southern border of the United States;(2)the deployment of technology between ports of entry that focuses on flexible solutions that can expand the ability to detect illicit activity, evaluate the effectiveness of border security operations, and be easily relocated, broken out by U.S. Border Patrol sector;(3)the specific steps that may be taken in each U.S. Border Patrol sector during the next 5 years to identify technology systems and tools that can help provide situational awareness of the southern border;(4)an explanation for why each technology, tool, or other device was recommended to achieve and maintain situational awareness of the southern border, including—(A)the methodology used to determine which type of technology, tool, or other device was recommended;(B)a specific description of how each technology will contribute to the goal of evaluating the performance and identifying the effectiveness rate of U.S. Border Patrol agents and operations; and(C)a privacy evaluation of each technology, tool, or other device that examines their potential impact on border communities;(5)cost-effectiveness calculations for each technology, tool, or other device that will be deployed, including an analysis of the cost per mile of border surveillance;(6)a cost justification for each instance a more expensive technology, tool, or other device is recommended over a less expensive option in a given U.S. Border Patrol sector; and(7)performance measures that can be used to evaluate the effectiveness of each technology deployed and of U.S. Border Patrol operations in each sector.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement this section.2303.Independent oversight on privacy rightsThe Office of the Inspector General for the Department of Homeland Security shall conduct oversight to ensure that—(1)the technology used by U.S. Customs and Border Protection is—(A)effective in serving a legitimate agency purpose;(B)the least intrusive means of serving such purpose; and (C)cost effective;(2)guidelines are developed for using such technology to ensure appropriate limits on data collection, processing, sharing, and retention; and(3)the Department of Homeland Security has consulted with stakeholders, including affected border communities, in the development of any plans to expand technology.2304.Training and continuing education(a)Mandatory training and continuing education To promote agent and officer safety and professionalismThe Secretary is authorized to establish policies and guidelines to ensure that every agent and officer of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement receives training upon onboarding regarding accountability, standards for professional and ethical conduct, and oversight.(b)CurriculumThe training required under subsection (a) shall include—(1)best practices in community policing, cultural awareness, and carrying out enforcement actions near sensitive locations, responding to grievances, and how to refer complaints to the Immigration Detention Ombudsman;(2)interaction with vulnerable populations; and(3)standards of professional and ethical conduct.(c)Continuing education(1)In generalThe Secretary shall require all agents and officers of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement who are required to undergo training under subsection (a) to participate in continuing education.(2)Constitutional authority subject matterContinuing education required under paragraph (1) shall include training regarding—(A)the protection of the civil, constitutional, human, and privacy rights of individuals; and (B)use of force policies applicable to agents and officers.(3)AdministrationCourses offered as part of continuing education under this subsection shall be administered in coordination with the Federal Law Enforcement Training Centers.(d)Medical training for U.S. Border Patrol agents(1)In generalSection 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—(A)in subsection (l)—(i)by striking The Commissioner and inserting the following:(1)Continuing educationThe Commissioner; and(ii)by adding at the end the following:(2)Medical training for U.S. border patrol agents(A)In general(i)AvailabilityBeginning not later than 6 months after the date of the enactment of the U.S. Citizenship Act, the Commissioner shall make available, in each U.S. Border Patrol sector, at no cost to U.S. Border Patrol agents selected for such training, emergency medical technician (referred to in this paragraph as EMT) and paramedic training, including pediatric medical training, which shall utilize nationally recognized pediatric training curricula that includes emergency pediatric care.(ii)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for any EMT or paramedic training provided to such agent under clause (i) in order to achieve or maintain an EMT or paramedic certification.(iii)Obligated overtimeA U.S. Border Patrol agent shall not accrue any debt of obligated overtime hours that the agent may have incurred, pursuant to section 5550(b) of title 5, United States Code, in order to achieve or maintain a paramedic certification.(iv)Lodging and per diemLodging and per diem shall be made available to U.S. Border Patrol agents attending training described in clause (i) if such training is not available at a location within commuting distance of the agent’s residence or worksite.(v)Service commitmentAny U.S. Border Patrol agent who completes a certification preparation program pursuant to clause (i) shall—(I)complete 1 year of service as a U.S. Border Patrol agent following the completion of EMT training;(II)complete 3 years of service as a U.S. Border Patrol agent following the completion of paramedic training; or(III)reimburse U.S. Customs and Border Protection in an amount equal to the product of—(aa)the cost of providing such training to such agent; multiplied by(bb)the percentage of the service required under subclauses (I) and (II) that the agent failed to complete.(B)Increase in rate of pay for border patrol medical certification(i)EMT certificationA U.S. Border Patrol agent who has completed EMT training pursuant to subparagraph (A)(i) and has a current, State-issued or State-recognized certification as an EMT shall receive, in addition to the pay to which the agent is otherwise entitled under this section, an amount equal to 5 percent of such pay.(ii)Paramedic certificationA U.S. Border Patrol agent who has completed paramedic training pursuant to subparagraph (A)(i) and has a current, State-issued or State-recognized certification as a paramedic shall receive, in addition to the pay to which the agent is otherwise entitled under this section (except for subparagraph (A)), an amount equal to 10 percent of such pay.(iii)Existing certificationsA U.S. Border Patrol agent who did not participate in the training made available pursuant to subparagraph (A)(i), but, as of the date of the enactment of the U.S. Citizenship Act, has a current State-issued or State-recognized EMT or paramedic certification, shall receive, in addition to the pay to which the agent is otherwise entitled under this section (excluding the application of clause (i) and (ii)), an amount equal to—(I)5 percent of such pay for an EMT certification; and(II)10 percent of such pay for a paramedic certification.(C)Availability of medically trained border patrol agentsNot later than 6 months after the date of the enactment of the U.S. Citizenship Act, the Commissioner of U.S. Customs and Border Protection shall—(i)ensure that—(I)U.S. Border Patrol agents with current EMT or paramedic certifications are stationed at each U.S. Border Patrol sector and remote station along the southern border to the greatest extent possible;(II)not fewer than 10 percent of all U.S. Border Patrol agents assigned to each U.S. Border Patrol sector have EMT certifications; and(III)not fewer than 1 percent of all U.S. Border Patrol agents assigned to each U.S. Border Patrol sector have paramedic certifications; and(ii)in determining the assigned posts of U.S. Border Patrol agents who have received training under subparagraph (A)(i), give priority to remote stations and forward operating bases.(D)Medical supplies(i)Minimum listThe Commissioner of U.S. Customs and Border Protection shall provide minimum medical supplies to each U.S. Border Patrol agent with an EMT or paramedic certification and to each U.S. Border Patrol sector, including all remote stations and forward operating bases, for use while on patrol, including—(I)supplies designed for children;(II)first aid kits; and(III)oral hydration, such as water.(ii)ConsultationIn developing the minimum list of medical supplies required under clause (i), the Commissioner shall consult national organizations with expertise in emergency medical care, including emergency medical care of children.(E)Motor vehiclesThe Commissioner of U.S. Customs and Border Protection shall make available appropriate motor vehicles to U.S. Border Patrol agents with current EMT or paramedic certifications to enable them to provide necessary emergency medical assistance.(F)GAO reportNot later than 3 years after the date of the enactment of the U.S. Citizenship Act, the Comptroller General of the United States shall—(i)review the progress of the U.S. Customs and Border Protection’s promotion in reaching the goal of up to 10 percent of all U.S. Border Patrol agents having EMT or paramedic certifications; and(ii)provide a recommendation to Congress as to whether—(I)the Commissioner of U.S. Customs and Border Protection has effectively and vigorously undertaken an agency-wide effort to encourage and promote the mandate for medical training for U.S. Border Patrol agents under this paragraph;(II)additional incentive modifications are needed to achieve or maintain the goal, including pay differentials; and(III)the 10 percent goal is properly scoped to materially contribute to the preservation of life and the effectiveness and efficiency of U.S. Border Patrol operations, including whether the number is too high or too low.; and(B)in subsection (r), by striking section, the terms and inserting the following: “section—(1)the term child means any individual who has not reached 18 years of age; and(2)the terms.(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out section 411(l)(2) of the Homeland Security Act of 2002, as added by paragraph (1).(e)Identifying and treating individuals experiencing medical distress(1)Online training(A)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall require all U.S. Border Patrol agents, including agents with EMT or paramedic certification, to complete an online training program that meets nationally recognized standards for the medical care of children to enable U.S. Border Patrol agents—(i)to identify common signs of medical distress in children; and(ii)to ensure the timely transport of sick or injured children to an appropriate medical provider.(B)ContractIn developing or selecting an online training program under subparagraph (A), the Commissioner may enter into a contract with a national professional medical association of pediatric medical providers.(2)Voice access to medical professionals(A)In generalThe Commissioner of U.S. Customs and Border Protection shall ensure that all remote U.S. Border Patrol stations, forward operating bases, and remote ports of entry along the southern border of the United States have 24-hour voice access to a medical command physician whose board certification includes the ability to perform this role or a mid-level health care provider with pediatric training for consultations regarding the medical needs of individuals, including children, taken into custody near the United States border.(B)Acceptable means of accessAccess under subparagraph (A) may be accomplished through mobile phones, satellite mobile radios, or other means prescribed by the Commissioner.(f)Commercial driver program(1)EstablishmentThe Commissioner of U.S. Customs and Border Protection shall establish a program to expedite detainee transport to border patrol processing facilities by ensuring, beginning not later than 1 year after the date of the enactment of this Act, that—(A)not fewer than 300 U.S. Border Patrol agents assigned to remote U.S. Border Patrol stations have a commercial driver’s license with a passenger endorsement for detainee transport;(B)in each of the El Paso, Laredo, Rio Grande Valley, San Diego, Yuma, and Tucson U.S. Border Patrol Sectors—(i)not fewer than 5 U.S. Border Patrol agents with a commercial driver’s license are available during every shift; and(ii)not fewer than 3 buses are assigned to the sector; and(C)in each of the Big Bend, Del Rio, and El Centro U.S. Border Patrol Sectors—(i)not fewer than 2 U.S. Border Patrol agents with a commercial driver’s license are available during every shift; and(ii)not fewer than 1 bus is assigned to the sector.(2)RelocationBuses assigned to specific U.S. Border Patrol sectors pursuant to paragraph (1) may be relocated to other sectors in response to changing patterns.(3)Reducing wait times at remote U.S. Border Patrol stationsThe Commissioner of U.S. Customs and Border Protection shall ensure that sufficient buses are available in each U.S. Border Patrol sector to avoid subjecting detainees to long wait times at remote border patrol stations.(4)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for the process of obtaining and maintaining a commercial driver’s license under paragraph (1).(5)Reports to congressThe Secretary shall submit quarterly reports regarding the average length of detainees’ stay at U.S. Border Patrol stations to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Homeland Security of the House of Representatives.2305.GAO study of waiver of environmental and other lawsThe Comptroller General of the United States shall study the impact of the authority of the Secretary, under section 102(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note), to waive otherwise applicable legal requirements to expedite the construction of barriers and roads near United States borders, including the impact of such waiver on the environment, Indian lands, and border communities.2306.Establishment of Border Community Stakeholder Advisory Committee(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following:416.Border Community Stakeholder Advisory Committee(a)DefinitionsIn this section:(1)Advisory committeeThe term Advisory Committee means the Border Community Stakeholder Advisory committee established pursuant to subsection (b).(2)Border community stakeholderThe term border community stakeholder means an individual who has ownership interests or resides near an international land border of the United States, including—(A)an individual who owns land within 10 miles of an international land border of the United States;(B)a business leader of a company operating within 100 miles of a land border of the United States;(C)a local official from a community on a land border of the United States;(D)a representative of an Indian Tribe possessing Tribal lands on a land border of the United States; and(E)a representative of a human rights or civil rights organization operating near a land border of the United States. (b)EstablishmentThe Secretary shall establish, within the Department, the Border Community Stakeholder Advisory Committee.(c)Duties(1)In generalThe Secretary shall consult with the Advisory Committee, as appropriate, regarding border security and immigration enforcement matters, including on the development, refinement, and implementation of policies, protocols, programs, and rulemaking pertaining to border security and immigration enforcement that may impact border communities.(2)RecommendationsThe Advisory Committee shall develop, at the request of the Secretary, recommendations regarding policies, protocols, programs, and rulemaking pertaining to border security and immigration enforcement that may impact border communities.(d)Membership(1)Appointment(A)In generalThe Secretary shall appoint the members of the Advisory Committee.(B)CompositionThe Advisory Committee shall be composed of—(i)1 border community stakeholder from each of the 9 U.S. Border Patrol sectors; and (ii)3 individuals with significant expertise and experience in immigration law, civil rights, and civil liberties, particularly relating to the interests of residents of border communities.(2)Term of office(A)TermsThe term of each member of the Advisory Committee shall be 2 years. The Secretary may reappoint members for additional terms.(B)RemovalThe Secretary may review the participation of a member of the Advisory Committee and remove such member for cause at any time.(3)Prohibition on compensationThe members of the Advisory Committee may not receive pay, allowances, or benefits from the Federal Government by reason of their service on the Advisory Committee.(4)Meetings(A)In generalThe Secretary shall require the Advisory Committee to meet at least semiannually and may convene additional meetings as necessary.(B)Public meetingsAt least 1 of the meetings described in subparagraph (A) shall be open to the public.(C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting.(5)Member access to sensitive security information(A)AccessIf the Secretary determines that there is no cause to restrict a member of the Advisory Committee from possessing sensitive security information, the member may be granted access to such information that is relevant to the member’s advisory duties after voluntarily signing a nondisclosure agreement. (B)Restrictions on useThe member shall protect the sensitive security information referred to in subparagraph (A) in accordance with part 1520 of title 49, Code of Federal Regulations.(6)ChairpersonA stakeholder representative on the Advisory Committee who is elected by the appointed membership of the Advisory Committee shall chair the Advisory Committee.(e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any of its subcommittees..(b)AppropriationsThere are authorized to be appropriated such sums as may be necessary to implement this section.(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 415 the following:Sec. 416. Border Community Stakeholder Advisory Committee..2307.Rescue beaconsSection 411(o) of the Homeland Security Act of 2002 (6 U.S.C. 211(o)) is amended by adding at the end the following:(3)Rescue beaconsBeginning on October 1, 2021, in carrying out subsection (c)(8), the Commissioner shall purchase, deploy, and maintain additional self-powering, 9–1–1 cellular relay rescue beacons along the southern border of the United States at appropriate locations, as determined by the Commissioner, to effectively mitigate migrant deaths..2308.Use of force(a)Department of Homeland Security policies(1)IssuanceThe Secretary, in coordination with the Assistant Attorney General for the Civil Rights, shall issue policies governing the use of force by all Department of Homeland Security personnel. (2)Consultation requirementIn developing policies pursuant to paragraph (1), the Secretary shall consult with law enforcement and civil rights organizations to ensure that such policies—(A)focus law enforcement efforts and tactics on protecting public safety and national security that are consistent with our Nation’s values; and (B)leverage best practices and technology to provide such protection.(b)Public reportingNot later than 24 hours after any use-of-force incident that results in serious injury to, or the death of, an officer, agent, or member of the public, the Secretary shall—(1)make the facts of such incident public; and(2)comply fully with the requirements set forth in section 3 of the Death in Custody Reporting Act of 2013 (42 U.S.C. 13727a).2309.Office of Professional Responsibility(a)In generalThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient Office of Professional Responsibility special agents to ensure that there is 1 such special agent for every 30 officers to investigate criminal and administrative matters and misconduct by officers and other employees of U.S. Customs and Border Protection. (b)ContractsThe Commissioner is authorized to enter into such contracts as may be necessary to carry out this section.DImproving border infrastructure for families and children; cracking down on criminal organizations2401.Humanitarian and medical standards for individuals in U.S. Customs and Border Protection custody(a)In generalThe Secretary, in coordination with the Secretary of Health and Human Services, and in consultation with nongovernmental experts in the delivery of humanitarian response and health care, shall develop guidelines and protocols for basic minimum standards of care for individuals in the custody of U.S. Customs and Border Protection.(b)Issues addressedThe guidelines and protocols described in subsection (a) shall ensure that the staffing, physical facilities, furnishings, and supplies are adequate to provide each detainee with appropriate—(1)medical care, including initial health screenings and medical assessments;(2)water, sanitation, and hygiene;(3)food and nutrition;(4)clothing and shelter;(5)quiet, dimly illuminated sleeping quarters if he or she is detained overnight;(6)information about available services and legal rights, in the common language spoken by the detainee, and access to a telephone; and(7)freedom to practice the detainee’s religion.2402.Child welfare at the border(a)GuidelinesThe Secretary, in consultation with appropriate Federal, State, and local government officials, pediatricians, and child welfare experts and private sector agencies, shall develop additional guidelines for the treatment of children in the custody of U.S. Customs and Border Protection.(b)Guiding principleThe guiding principle of the guidelines developed pursuant to subsection (a) shall be the best interest of the child and shall include—(1)appropriate training for all Department of Homeland Security personnel and cooperating entity personnel who have contact with children relating to the care and custody of children;(2)ensuring the availability of qualified child welfare professionals and licensed medical professionals, as appropriate;(3)a reliable system for identifying and reporting allegations of child abuse or neglect;(4)prohibiting the removal of a child from a parent or legal guardian for the purpose of deterring individuals from migrating to the United States or promoting compliance with the United States immigration laws;(5)reasonable arrangements for unannounced visits and inspections by the Office of Inspector General of the Department of Homeland Security, nongovernmental organizations, and State and local child welfare agencies; and(6)the preservation of all records associated with children in the custody of the Department of Homeland Security, including records of—(A)the identities of the children;(B)any known family members of the children; and (C)reported incidents of abuse of the children while in custody.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement this section.2403.Office of Inspector General oversightNot later than 6 months after the date of the enactment of this Act and every 6 months thereafter, the Inspector General of the Department of Homeland Security, in coordination with the Secretary of Health and Human Services, shall submit a report to the appropriate congressional committees regarding—(1)the status of the implementation of sections 2401 and 2402; and (2)findings made after announced and unannounced inspections to Department of Homeland Security facilities.2404.Enhanced investigation and prosecution of human smuggling networks and trafficking organizationsThe Attorney General and the Secretary shall expand collaboration on the investigation and prosecution of human smuggling networks and trafficking organizations targeting migrants, asylum seekers, and unaccompanied children and operating at the southwestern border of the United States, including the continuation and expansion of anti-trafficking coordination teams.2405.Enhanced penalties for organized smuggling schemes(a)In generalSection 274(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is amended—(1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;(2)by inserting after clause (ii) the following:(iii)in the case of a violation of subparagraph (A)(i) during and in relation to which the person, while acting for profit or other financial gain, knowingly directs or participates in a scheme to cause 10 or more persons (other than a parent, spouse, sibling, son or daughter, grandparent, or grandchild of the offender) to enter or to attempt to enter the United States at the same time at a place other than a designated port of entry or place other than designated by the Secretary, be fined under title 18, United States Code, imprisoned not more than 15 years, or both;; and(3)in clause (iv), as redesignated, by inserting commits or attempts to commit sexual assault of, after section 1365 of title 18, United States Code) to,.(b)Bulk cash smugglingSection 5332(b)(1) of title 31, United States Code, is amended—(1)in the paragraph heading, by striking Term of imprisonment.— and inserting In general.—; and(2)by inserting , fined under title 18, or both after 5 years.2406.Expanding financial sanctions on narcotics trafficking and money laundering(a)Financial sanctions expansionThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of Central Intelligence shall expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) to increase the identification and application of sanctions against—(1)significant foreign narcotics traffickers and their organizations and networks; and(2)foreign persons, including government officials, who provide material, financial, or technological support to such traffickers, organizations, or networks.(b)Specific targetsThe activities described in subsection (a) shall specifically target foreign narcotics traffickers, their organizations and networks, and the foreign persons, including government officials, who provide material, financial, or technological support to such traffickers, organizations, and networks that are present and operating in Central America.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a).2407.Support for transnational anti-gang task forces for countering criminal gangsThe Director of the Federal Bureau of Investigation, the Director of the Drug Enforcement Administration, and the Secretary, in coordination with the Secretary of State, shall expand the use of transnational task forces that seek to address transnational crime perpetrated by gangs in El Salvador, Guatemala, Honduras, and any other identified country by—(1)expanding transnational criminal investigations focused on criminal gangs in identified countries, such as MS–13 and 18th Street;(2)expanding training and partnership efforts with law enforcement entities in identified countries to disrupt and dismantle criminal gangs, both internationally and in their respective countries;(3)establishing or expanding gang-related investigative units;(4)collecting and disseminating intelligence to support related United States-based investigations; and(5)expanding programming related to gang intervention and prevention for at-risk youth.2408.Hindering immigration, border, and customs controls(a)Personnel and structuresTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by inserting after section 274D the following:274E.Hindering immigration, border, and customs controls(a)Illicit spotting(1)In generalIt shall be unlawful to knowingly surveil, track, monitor, or transmit the location, movement, or activities of any officer or employee of a Federal, State, or Tribal law enforcement agency with the intent—(A)to gain financially; and(B)to violate—(i)the immigration laws;(ii)the customs and trade laws of the United States (as defined in section 2(4) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125));(iii)any other Federal law relating to transporting controlled substances, agriculture, or monetary instruments into the United States; or (iv)any Federal law relating to border controls measures of the United States.(2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.(b)Destruction of United States border controls(1)In generalIt shall be unlawful to knowingly and without lawful authorization—(A)destroy or significantly damage any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States; or(B)otherwise construct, excavate, or make any structure intended to defeat, circumvent or evade such a fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States.(2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both..(b)Clerical amendmentThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 274D the following:Sec. 274E. Hindering immigration, border, and customs controls..IIIReform of the immigrant visa systemAPromoting family reunification3101.Recapture of immigrant visas lost to bureaucratic delay(a)Worldwide level of family-Sponsored immigrantsSection 201(c) of the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:(c)Worldwide level of family-Sponsored immigrants(1)In generalThe worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to the sum of—(A)480,000;(B)the number computed under paragraph (2); and(C)the number computed under paragraph (3).(2)Unused visa numbers from previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between—(A)the worldwide level of employment-based immigrant visas established for the previous fiscal year; and(B)the number of visas issued under section 203(b) during the previous fiscal year.(3)Unused visa numbers from fiscal years 1992 through 2020The number computed under this paragraph is the difference, if any, between—(A)the difference, if any, between—(i)the sum of the worldwide levels of family-sponsored immigrant visas established for fiscal years 1992 through 2020; and(ii)the number of visas issued under section 203(a) during such fiscal years; and(B)the number of visas resulting from the calculation under subparagraph (A) that were issued after fiscal year 2020 under section 203(a)..(b)Worldwide level of employment-Based immigrantsSection 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:(d)Worldwide level of employment-Based immigrants(1)In generalThe worldwide level of employment-based immigrants under this subsection for a fiscal year is equal to the sum of—(A)170,000;(B)the number computed under paragraph (2); and(C)the number computed under paragraph (3).(2)Unused visa numbers from previous fiscal yearThe number computed under this paragraph for a fiscal year is the difference, if any, between—(A)the worldwide level of family-sponsored immigrant visas established for the previous fiscal year; and(B)the number of visas issued under section 203(a) during the previous fiscal year.(3)Unused visa numbers from fiscal years 1992 through 2020The number computed under this paragraph is the difference, if any, between—(A)the difference, if any, between—(i)the sum of the worldwide levels of employment-based immigrant visas established for each of fiscal years 1992 through 2020; and(ii)the number of visas issued under section 203(b) during such fiscal years; and(B)the number of visas resulting from the calculation under subparagraph (A) that were issued after fiscal year 2020 under section 203(b)..(c)Effective dateThe amendments made by this section shall apply to each fiscal year beginning with fiscal year 2022.3102.Reclassification of spouses and minor children of lawful permanent residents as immediate relatives(a)In generalSection 201(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)) is amended to read as follows:(2)Immediate relatives(A)In general(i)Immediate relative definedIn this Act, the term immediate relative includes—(I)a child, spouse, and parent of a citizen of the United States, except that, in the case of parents, such citizen of the United States shall be at least 21 years of age; (II)a child or spouse of a lawful permanent resident; and(III)for each family member of a citizen of the United States or lawful permanent resident described in subclauses (I) and (II), the family member’s spouse or child who is accompanying or following to join the family member.(ii)Previously issued visaA noncitizen admitted under section 211(a) on the basis of a prior issuance of a visa under section 203(a) to his or her immediate relative accompanying parent is an immediate relative.(iii)Parents and childrenA noncitizen who was the child or parent of a citizen of the United States or a child of a lawful permanent resident on the date of the death of the United States citizen or lawful permanent resident is an immediate relative if the noncitizen files a petition under section 204(a)(1)(A)(ii) not later than 2 years after such date or before attaining 21 years of age.(iv)SpousesA noncitizen who was the spouse of a citizen of the United States or lawful permanent resident for not less than 2 years on the date of death of the United States citizen or lawful permanent resident (or, if married for less than 2 years on such date, proves by a preponderance of the evidence that the marriage was entered into in good faith and not solely for the purpose of obtaining an immigration benefit and the noncitizen was not legally separated from the citizen of the United States or lawful permanent resident on such date) and each child of such noncitizen shall be considered, for purposes of this subsection, an immediate relative after such date if the spouse files a petition under section 204(a)(1)(A)(ii) before the date on which the spouse remarries.(v)Special ruleFor purposes of this subparagraph, a noncitizen who has filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an immediate relative if the United States citizen or lawful permanent resident spouse or parent loses United States citizenship or lawful permanent residence on account of the abuse.(B)Birth during temporary visit abroadA noncitizen born to a lawful permanent resident during a temporary visit abroad is an immediate relative..(b)Allocation of immigrant visasSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended—(1)in paragraph (1), by striking 23,400 and inserting 26.5 percent of such worldwide level;(2)by striking paragraph (2) and inserting the following:(2)Unmarried sons and unmarried daughters of lawful permanent residentsQualified immigrants who are the unmarried sons or unmarried daughters (but are not the children) of lawful permanent residents shall be allocated visas in a number not to exceed 16.8 percent of such worldwide level, plus any visas not required for the class specified in paragraph (1).;(3)in paragraph (3), by striking 23,400 and inserting 16.8 percent of such worldwide level; and(4)in paragraph (4), by striking 65,000 and inserting 39.9 percent of such worldwide level.(c)Conforming amendments(1)Rules for determining whether certain noncitizens are immediate relativesSection 201(f) of the Immigration and Nationality Act (8 U.S.C. 1151(f)) is amended—(A)in paragraph (1), by striking paragraphs (2) and (3), and inserting paragraph (2),;(B)by striking paragraph (2);(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(D)in paragraph (3), as redesignated by subparagraph (C), by striking through (3) and inserting and (2).(2)Allocation of immigration visasSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking subsections (a)(2)(A) and (d) and inserting subsection (d);(ii)in subparagraph (A), by striking becomes available for such noncitizen (or, in the case of subsection (d), the date on which an immigrant visa number became available for the noncitizen’s parent), and inserting became available for the noncitizen’s parent,; and(iii)in subparagraph (B), by striking applicable;(B)by amending paragraph (2) to read as follows:(2)Petition describedThe petition described in this paragraph is a petition filed under section 204 for classification of a noncitizen’s parent under subsection (a), (b), or (c).; and(C)in paragraph (3), by striking subsections (a)(2)(A) and (d) and inserting subsection (d).(3)Procedure for granting immigrant statusSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended—(A)in subsection (a)(1)—(i)in subparagraph (A)—(I)in clause (i), by inserting or lawful permanent resident after citizen of the United States;(II)in clause (ii), by striking described in the second sentence of section 201(b)(2)(A)(i) also and inserting , noncitizen child, or noncitizen parent described in section 201(b)(2)(A);(III)in clause (iii)—(aa)in subclause (I)(aa), by inserting or lawful permanent resident after citizen; and(bb)in subclause (II)(aa)—(AA)in subitems (AA) and (BB), by inserting or lawful permanent resident; after citizen of the United States each place it appears; and(BB)in subitem (CC), by inserting or lawful permanent resident after United States citizen each place it appears and by inserting or lawful permanent resident after citizenship;(IV)in clause (iv)—(aa)by striking citizen of the United States and inserting United States citizen or lawful permanent resident parent;(bb)by inserting or lawful permanent resident after United States citizen;(cc)by inserting or lawful permanent resident after citizenship;(dd)by striking citizen parent may and inserting United States citizen or lawful permanent resident parent may;(ee)by striking citizen parent. and inserting United States citizen or lawful permanent resident parent.; and(ff)by striking residence includes and inserting residence with a parent includes;(V)in clause (v)(I), by inserting or lawful permanent resident after citizen; (VI)in clause (vi)—(aa)by inserting or lawful permanent resident status after renunciation of citizenship; and(bb)by inserting or lawful permanent resident after abuser’s citizenship; and(VII)in clause (viii)(I)—(aa)by striking citizen of the United States and inserting United States citizen or lawful permanent resident; and(bb)by inserting or lawful permanent resident after the citizen;(ii)by striking subparagraph (B);(iii)in subparagraph (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) and inserting clause (iii) or (iv) of subparagraph (A); (iv)in subparagraph (D)— (I)in clause (i)(I), by striking clause (iv) of section 204(a)(1)(A) or section 204(a)(1)(B)(iii) each place it appears and inserting subparagraph (A)(iv);(II)in clause (ii), by striking subparagraph (A)(iii), (A)(iv), (B)(ii) or (B)(iii) and inserting clause (iii) or (iv) of subparagraph (A);(III)in clause (iv), by striking subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) and inserting clause (iii) or (iv) of subparagraph (A); and(IV)in clause (v), by striking or (B)(iii); (v)in subparagraph (J)—(I)by striking or clause (ii) or (iii) of subparagraph (B); and (II)by striking subparagraphs (C) and (D) and inserting subparagraphs (B) and (C); and(vi)by redesignating subparagraphs (C) through (L) as subparagraphs (B) through (K), respectively;(B)in subsection (a), by striking paragraph (2);(C)in subsection (h)—(i)in the first sentence, by striking or a petition filed under subsection (a)(1)(B)(ii) pursuant to conditions described in subsection (a)(1)(A)(iii)(1); and(ii)in the second sentence—(I)by striking section 204(a)(1)(B)(ii) or 204(a)(1)(A)(iii) and inserting subsection (a)(1)(A)(iii); and(II)by striking section 204(a)(1)(A) or in section 204(a)(1)(B)(iii) and inserting subsection (a)(1)(A);(D)in subsection (i)(1), by striking subsection (a)(4)(D) and inserting subsection (a)(1)(D); (E)in subsection (j), by striking subsection (a)(1)(D) and inserting subsection (a)(1)(E); and (F)in subsection l(1)—(i)by striking who resided in the United States at the time of the death of the qualifying relative and who continues to reside in the United States; and(ii)by striking any related applications, and inserting any related applications (including affidavits of support),.(4)Additional conforming amendments(A)Section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended—(i)in paragraph (50), by striking , 204(a)(1)(B)(ii)(II)(aa)(BB),; and(ii)in paragraph (51)— (I)by striking subparagraph (B); and(II)by redesignating subparagraphs (C) through (G) as subparagraphs (B) through (F), respectively.(B)Section 212(a)(4)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)(C)(i)) is amended—(i)by striking subclause (II); and(ii)by redesignating subclause (III) as subclause (II).(C)Section 240(c)(7)(C)(iv)(I) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)(iv)(I)) is amended by striking , clause (ii) or (iii) of section 204(a)(1)(B),.3103.Adjustment of family-sponsored per-country limitsSection 202(a) of the Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended—(1)in paragraph (2), by striking 7 percent (in the case of a single foreign state) or 2 percent and inserting 20 percent (in the case of a single foreign state) or 5 percent; and(2)by amending paragraph (4) to read as follows: (4)Limiting pass down for certain countries subject to subsection (e)In the case of a foreign state or dependent area to which subsection (e) applies, if the total number of visas issued under section 203(a)(2) exceeds the maximum number of visas that may be made available to immigrants of the state or area under section 203(a)(2) consistent with subsection (e) (determined without regard to this paragraph), in applying paragraphs (3) and (4) of section 203(a) under subsection (e)(2) all visas shall be deemed to have been required for the classes specified in paragraphs (1) and (2) of such section..3104.Promoting family unity(a)Repeal of 3-Year, 10-Year, and permanent barsSection 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is amended to read as follows:(9)Noncitizens previously removed(A)Arriving noncitizenAny noncitizen who has been ordered removed under section 235(b)(1) or at the end of proceedings under section 240 initiated upon the noncitizen's arrival in the United States and who again seeks admission within 5 years of the date of such removal (or within 20 years in the case of a second or subsequent removal or at any time in the case of a noncitizen convicted of an aggravated felony) is inadmissible.(B)Other noncitizensAny noncitizen not described in subparagraph (A) who seeks admission within 10 years of the date of such noncitizen’s departure or removal (or within 20 years of such date in the case of a second or subsequent removal or at any time in the case of a noncitizen convicted of an aggravated felony) is inadmissible if the noncitizen—(i)has been ordered removed under section 240 or any other provision of law; or(ii)departed the United States while an order of removal was outstanding.(C)ExceptionSubparagraphs (A) and (B) shall not apply to a noncitizen seeking admission within a period if, prior to the date of the noncitizen’s reembarkation at a place outside the United States or attempt to be admitted from foreign contiguous territory, the Secretary of Homeland Security has consented to the noncitizen’s reapplying for admission..(b)Misrepresentation of citizenshipThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(1)in section 212(a)(6)(C) (8 U.S.C. 1182(a)(6)(C)), by amending clause (ii) to read as follows:(ii)Misrepresentation of citizenship(I)In generalAny noncitizen who willfully misrepresents, or has willfully misrepresented, himself or herself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is inadmissible.(II)ExceptionIn the case of a noncitizen who was under the age of 21 years at the time of making a misrepresentation described in subclause (I), the noncitizen shall not be considered to be inadmissible under any provision of this subsection based on such misrepresentation.; and(2)in section 237(a)(3) (8 U.S.C. 1227(a)(3)), by amending subparagraph (D) to read as follows:(D)Misrepresentation of citizenship(i)In generalAny noncitizen who willfully misrepresents, or has willfully misrepresented, himself or herself to be a citizen of the United States for any purpose or benefit under this Act (including section 274A) or any Federal or State law is deportable.(ii)ExceptionIn the case of a noncitizen who was under the age of 21 years at the time of making a misrepresentation described in clause (i), the noncitizen shall not be considered to be deportable under any provision of this subsection based on such misrepresentation..3105.Relief for orphans, widows, and widowers(a)Processing of immigrant visas and derivative petitions(1)In generalSection 204(b) of the Immigration and Nationality Act (8 U.S.C. 1154(b)) is amended—(A)by striking (b) After an investigation and inserting the following:(b)Approval of petition(1)In generalAfter an investigation; and(B)by adding at the end the following:(2)Death of qualifying relative(A)In generalA noncitizen described in subparagraph (C) the qualifying relative of whom dies before the completion of immigrant visa processing may have an immigrant visa application adjudicated as if such death had not occurred. (B)Continued validity of visaAn immigrant visa issued to a noncitizen before the death of his or her qualifying relative shall remain valid after such death.(C)Noncitizen describedA noncitizen described in this subparagraph is a noncitizen who, at the time of the death of his or her qualifying relative, was—(i)an immediate relative (as described in section 201(b)(2)(A));(ii)a family-sponsored immigrant (as described in subsection (a) or (d) of section 203);(iii)a derivative beneficiary of an employment-based immigrant under section 203(b) (as described in section 203(d)); or(iv)the spouse or child of a refugee (as described in section 207(c)(2)) or an asylee (as described in section 208(b)(3))..(2)Transition period(A)In generalNotwithstanding a denial or revocation of an application for an immigrant visa for a noncitizen the qualifying relative of whom dies before the date of the enactment of this Act, such application may be renewed by the noncitizen by a motion to reopen, without fee.(B)Inapplicability of bars to entryNotwithstanding section 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)), the application for an immigrant visa of a noncitizen the qualifying relative of whom died before the date of the enactment of this Act shall be considered if the noncitizen was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act.(b)Eligibility for paroleIf a noncitizen described in section 204(l) of the Immigration and Nationality Act (8 U.S.C. 1154(l)), was excluded, deported, removed, or departed voluntarily before the date of the enactment of this Act—(1)such noncitizen shall be eligible for parole into the United States pursuant to the Secretary’s discretionary authority under section 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)); and(2)such noncitizen’s application for adjustment of status shall be considered notwithstanding section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).(c)NaturalizationSection 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended by inserting (or, if the spouse is deceased, the spouse was a citizen of the United States) after citizen of the United States.(d)Family-Sponsored immigrantsSection 212(a)(4)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(4)(C)(i)), as amended by section 3102, is further amended—(1)in subclause (I), by striking , or and inserting a semicolon; and(2)by adding at the end the following:(III)status as a surviving relative under section 204(l); or.3106.Exemption from immigrant visa limit for certain veterans who are natives of the Philippines(a)Short titleThis section may be cited as the Filipino Veterans Family Reunification Act.(b)Noncitizens not subject to direct numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:(F)Noncitizens who are eligible for an immigrant visa under paragraph (1) or (3) of section 203(a) and who have a parent who was naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C. 1440 note)..3107.Fiancée or fiancé child status protection(a)In generalSection 101(a)(15)(K) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(K)) is amended—(1)in clause (ii), by striking section 201(b)(2)(A)(i) and inserting section 201(b)(2)(A)(i)(I); and (2)by amending clause (iii) to read as follows:(iii)is the minor child of a noncitizen described in clause (i) or (ii) and is accompanying or following to join the noncitizen, the age of such child to be determined as of the date on which the petition is submitted to the Secretary of Homeland Security to classify the noncitizen’s parent as the fiancée or fiancé of a United States citizen (in the case of a noncitizen parent described in clause (i)) or as the spouse of a United States citizen under section 201(b)(2)(A)(i)(I) (in the case of a noncitizen parent described in clause (ii));.(b)Adjustment of status authorizedSection 214(d) of the Immigration and Nationality Act (8 U.S.C. 1184(d)) is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(2)in paragraph (1)—(A)in the third sentence—(i)by striking paragraph (3)(B) and inserting paragraph (4)(B); and (ii)by striking paragraph (3)(B)(i) and inserting paragraph (4)(B)(i); and(B)by striking the last sentence; and(3)by inserting after paragraph (1) the following:(2)(A)If a noncitizen does not marry the petitioner under paragraph (1) within 90 days after the noncitizen and the noncitizen’s minor children are admitted into the United States, such noncitizen and children shall be required to depart from the United States. If such noncitizens fail to depart from the United States, they shall be removed in accordance with sections 240 and 241.(B)Subject to subparagraphs (C) and (D), if a noncitizen marries the petitioner described in section 101(a)(15)(K)(i) within 90 days after the noncitizen and the noncitizen’s minor children are admitted into the United States, the Secretary of Homeland Security or the Attorney General, subject to the provisions of section 245(d), may adjust the status of the noncitizen, and any minor children accompanying or following to join the noncitizen, to that of a lawful permanent resident on a conditional basis under section 216 if the noncitizen and any such minor children apply for such adjustment and are not determined to be inadmissible to the United States.(C)Paragraphs (5) and (7)(A) of section 212(a) shall not apply to a noncitizen who is eligible to apply for adjustment of status to that of a lawful permanent resident under this section.(D)A noncitizen eligible for a waiver of inadmissibility as otherwise authorized under this Act shall be permitted to apply for adjustment of status to that of a lawful permanent resident under this section..(c)Age determinationSection 245(d) of the Immigration and Nationality Act (8 U.S.C. 1255(d)) is amended—(1)by inserting (1) before The Attorney General; and(2)by adding at the end the following:(2)A determination of the age of a noncitizen admitted to the United States under section 101(a)(15)(K)(iii) shall be made, for purposes of adjustment of status to lawful permanent resident on a conditional basis under section 216, using the age of the noncitizen on the date on which the petition is submitted to the Secretary of Homeland Security to classify the noncitizen’s parent as the fiancée or fiancé of a United States citizen (in the case of a noncitizen parent admitted to the United States under section 101(a)(15)(K)(i)) or as the spouse of a United States citizen under section 201(b)(2)(A)(i)(I) (in the case of a noncitizen parent admitted to the United States under section 101(a)(15)(K)(ii))..(d)Effective date(1)In generalThe amendments made by this section shall be effective as if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law 99–639; 100 Stat. 3537).(2)ApplicabilityThe amendments made by this section shall apply to all petitions or applications described in such amendments that—(A)are pending as of the date of the enactment of this Act; or(B)have been denied, but would have been approved if such amendments had been in effect at the time of adjudication of the petition or application.(3)Motion to reopen or reconsiderA motion to reopen or reconsider a petition or an application described in paragraph (2)(B) shall be granted if such motion is submitted to the Secretary or the Attorney General not later than 2 years after the date of the enactment of this Act.3108.Retention of priority datesSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended—(1)in subsection (h), by amending paragraph (3) to read as follows:(3)Retention of priority dateIf the age of a noncitizen is determined under paragraph (1) to be 21 years or older for purposes of subsection (d), and a parent of the noncitizen files a family-based petition for such noncitizen, the priority date for such petition shall be the original priority date issued upon receipt of the original family-based or employment-based petition for which either parent was a beneficiary.; and(2)by adding at the end the following:(i)Permanent priority dates(1)In generalThe priority date for any family-based or employment-based petition shall be the date of filing of the petition with the Secretary of Homeland Security (or the Secretary of State, if applicable), unless the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, in which case that date shall constitute the priority date. (2)Retention of earliest priority dateThe beneficiary of any petition shall retain his or her earliest priority date based on any petition filed on his or her behalf that was approvable on the date on which it was filed, regardless of the category of subsequent petitions..3109.Inclusion of permanent partners(a)Immigration and Nationality ActSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as amended by section 1102, is further amended by adding at the end:(55)Permanent partner(A)The term permanent partner means an individual 18 years of age or older who—(i)is in a committed, intimate relationship with another individual 18 years of age or older in which both parties intend a lifelong commitment;(ii)is financially interdependent with such other individual, except that the Secretary of Homeland Security or the Secretary of State shall have the discretion to waive this requirement on a case-by-case basis for good cause;(iii)is not married to or in a permanent partnership with anyone other than such other individual;(iv)is unable, in the jurisdiction of his or her domicile or the domicile of such other individual, to contract with such other individual a marriage cognizable under this Act; and(v)is not a first-degree, second-degree, or third-degree blood relation of such other individual.(B)Any reference to spouse, husband, or wife, or to the plurals of such terms, shall be equally applicable to a permanent partner.(C)Any reference to marriage, marital union, married, unmarried, wedlock, or any similar term shall be equally applicable to the union of permanent partners..(b)Other immigration legislationThe definition of permanent partner under section 101(a)(55) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(55)), as added by subsection (a), and the meanings of the references described in that section shall apply to—(1)the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as enacted into law by section 1(a)(4) of Public Law 106–554);(2)the Cuban Adjustment Act (8 U.S.C. 1255 note); and (3)the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491).(c) Inapplicability of ceremony requirementParagraph (35) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by striking The term and inserting Subject to paragraph (55), the term.3110.Definition of child(a)Titles I and IISection 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended—(1)in subparagraph (B), by striking , provided the child had not reached the age of 18 years at the time the marriage creating the status of stepchild occurred; and (2)by adding at the end the following:(H)(i)a biological child of a noncitizen permanent partner if the child was under the age of 18 years on the date on which the permanent partnership was formed; or(ii)a child adopted by a noncitizen permanent partner while under the age of 16 years if the child—(I)has been in the legal custody of, and has resided with, such adoptive parent for at least 2 years; and(II)was under the age of 18 years at the time the permanent partnership was formed..(b)Title IIISection 101(c) of the Immigration and Nationality Act (8 U.S.C. 1101(c)) is amended—(1)in paragraph (1), by inserting and an individual described in subsection (b)(1)(H) after The term child means an unmarried person under twenty-one years of age; and(2)in paragraph (2), by inserting and the deceased permanent partner of a deceased parent, father, or mother, after deceased parent, father, and mother.3111.Termination of conditional permanent resident status for certain noncitizen permanent partners and sons and daughters upon finding qualifying permanent partnership improperSection 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended—(1)in subsection (b)(1)(A)(ii), by inserting or has ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,;(2)in subsection (c)(4)(B), by striking terminated (other than through the death of the spouse) and inserting terminated, or has ceased to satisfy the criteria for being considered a permanent partnership under this Act, other than through the death of the spouse,; and(3)in subsection (d)(1)(A)(i)(II), by inserting or has not ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,.3112.Nationality at birthSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended by adding at the end the following:(i)Any reference to a person born of parents in this section shall include—(1)any legally recognized parent-child relationship formed within the first year of a person’s life regardless of any genetic or gestational relationship;(2)either parent of a child born through assisted reproductive technology who is legally recognized as a parent in the relevant jurisdiction regardless of any genetic or gestational relationship; and(3)the spouse of a parent at the time of birth, in any case in which—(A)at least 1 parent is a legally recognized parent; and(B)the marriage occurred before the child’s birth and is recognized in the United States, regardless of where the parents reside.. BNational origin-Based antidiscrimination for nonimmigrants3201.Expansion of nondiscrimination provisionSection 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is amended—(1)by inserting or a nonimmigrant visa, admission or other entry into the United States, or the approval or revocation of any immigration benefit after immigrant visa;(2)by inserting religion, after sex,; and(3)by inserting , except if expressly required by statute, or if a statutorily authorized benefit takes into consideration such factors before the period at the end.3202.Transfer and limitations on authority to suspend or restrict the entry of a class of noncitizensSection 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)) is amended to read as follows:(f)Authority To suspend or restrict the entry of a class of noncitizens(1)In generalSubject to paragraph (2), if the Secretary of State, in consultation with the Secretary of Homeland Security, determines, based on specific and credible facts, that the entry of any noncitizens or any class of noncitizens into the United States would undermine the security or public safety of the United States, or the preservation of human rights, democratic processes or institutions, or international stability, the President may temporarily—(A)suspend the entry of such noncitizens or class of noncitizens as immigrants or nonimmigrants; or(B)impose any restriction on the entry of such noncitizens that the President considers appropriate.(2)LimitationsIn carrying out paragraph (1), the President, the Secretary of State, and the Secretary of Homeland Security shall—(A)issue a suspension or restriction only to the extent required to address specific acts implicating a compelling government interest in a factor identified in paragraph (1);(B)narrowly tailor the suspension or restriction, using the least restrictive means, to achieve such compelling government interest;(C)specify the duration of the suspension or restriction and set forth evidence justifying such duration;(D)consider waivers to any class-based restriction or suspension and apply a rebuttable presumption in favor of granting family-based and humanitarian waivers; and(E)comply with all provisions of this Act, including section 202(a)(1)(A).(3)Congressional notification(A)In generalPrior to the President exercising the authority under paragraph (1), the Secretary of State and the Secretary of Homeland Security shall consult Congress and provide Congress with specific evidence supporting the need for the suspension or restriction and its proposed duration.(B)Briefing and reportNot later than 48 hours after the President exercises the authority under paragraph (1), the Secretary of State and the Secretary of Homeland Security shall provide a briefing and submit a written report to the appropriate committees of Congress that describes—(i)the action taken pursuant to paragraph (1) and the specified objective of such action; and(ii)the estimated number of individuals who will be impacted by such action;(I)the constitutional and legislative authority under which such action took place; and(II)the circumstances necessitating such action, including how such action complies with paragraph (2) and any intelligence informing such action.(C)TerminationIf the briefing and report described in subparagraph (B) are not provided to the appropriate committees of Congress during the 48-hour period after the President exercises the authority under paragraph (1), the suspension or restriction shall immediately terminate absent intervening congressional action.(D)PublicationThe Secretary of State and the Secretary of Homeland Security shall publicly announce and publish an unclassified version of the report described in subparagraph (B) in the Federal Register.(4)Judicial review(A)In generalNotwithstanding any other provision of law, an individual or entity who is present in the United States and has been harmed by a violation of this subsection may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief.(B)Class actionNothing in this Act may be construed to preclude an action filed pursuant to subparagraph (A) from proceeding as a class action.(5)Treatment of commercial airlinesIf the Secretary of Homeland Security finds that a commercial airline has failed to comply with regulations of the Secretary relating to requirements of airlines for the detection of fraudulent documents used by passengers traveling to the United States (including the training of personnel in such detection), the Secretary may suspend the entry of some or all noncitizens transported to the United States by such airline.(6)Reporting requirements(A)In generalNot later than 30 days after the date on which the President exercises the authority under this subsection, and every 30 days thereafter until the conclusion of such an exercise of authority, the Secretary of State, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall submit to the appropriate committees of Congress a report that includes the following:(i)For each country affected by such a suspension or restriction—(I)the total number of individuals who applied for a visa, disaggregated by visa category;(II)the total number of such visa applicants who were approved, disaggregated by visa category; (III)the total number of such visa applicants who were refused, disaggregated by visa category, and the reasons they were refused;(IV)the total number of such visa applicants whose applications remain pending, disaggregated by visa category;(V)the total number of such visa applicants who were granted a waiver, disaggregated by visa category;(VI)the total number of such visa applicants who were denied a waiver, disaggregated by visa category, and the reasons such waiver requests were denied; and (VII)the total number of refugees admitted.(ii)Specific evidence supporting the need for the continued exercise of presidential authority under this subsection, including the information described in paragraph (3)(B). (B)Effect of noncomplianceIf a report required by subparagraph (A) is not timely submitted, the suspension or restriction shall immediately terminate absent intervening congressional action. (C)Final reportNot later than 30 days after the conclusion of a suspension or restriction under this subsection, the Secretary of State, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall submit to the appropriate committees of Congress a report that includes, for the entire period of the suspension or restriction, the information described clauses (i) and (ii) of subparagraph (A). (D)Form; availabilityEach report required by this paragraph shall be made publicly available on an internet website in unclassified form. (7)Rule of constructionNothing in this subsection may be construed to authorize the President, the Secretary of State, or the Secretary of Homeland Security to act in a manner inconsistent with the policy decisions expressed in the immigration laws. (8)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Homeland Security of the House of Representatives..CDiversity immigrants3301.Increasing diversity visasSection 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) is amended by striking 55,000 and inserting 80,000.DReforming employment-Based immigration3401.Doctoral STEM graduates from accredited United States universities(a)In generalSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)), as amended by section 3106, is further amended by adding at the end the following:(G)Noncitizens who have earned a doctoral degree in a field of science, technology, engineering, or mathematics from an accredited United States institution of higher education..(b)DefinitionsSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended by adding at the end the following:(m)Doctoral STEM graduates from accredited United States universitiesFor purposes of section 201(b)(1)—(1)the term field of science, technology, engineering, or mathematics—(A)means a field included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, physical sciences, and the summary group subsets of accounting and related services and taxation; and(B)may include, at the discretion of the Secretary of Homeland Security, other fields not specifically referred to in subparagraph (A) if the accredited United States institution of higher education verifies that the core curriculum for the specific field is primarily based in science, technology, engineering, or mathematics; and(2)the term accredited United States institution of higher education means an institution that—(A)(i)is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); or (ii)is a proprietary institution of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b))); and(B)is accredited by an accrediting body that is itself accredited by—(i)the Department of Education; or (ii)the Council for Higher Education Accreditation..3402.Addressing visa backlogs(a)Noncitizens not subject to direct numerical limitationsSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)), as amended by section 3106 and 3401, is further amended by adding at the end the following:(H)Noncitizens who are beneficiaries (including derivative beneficiaries) of an approved immigrant petition bearing a priority date that is more than 10 years before the noncitizen’s application for admission as an immigrant or for adjustment of status.(I)Noncitizens described in section 203(d)..(b)Effective dateThe amendments made by this section shall take effect on the date which is 60 days after the date of the enactment of this Act.3403.Eliminating employment-based per country levels(a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)), as amended by section 3103(a), is further amended—(1)in the paragraph heading, by striking and employment-based;(2)by striking (3), (4), and (5), and inserting (3) and (4),;(3)by striking subsections (a) and (b) of section 203 and inserting section 203(a); and(4)by striking such subsections and inserting such section.(b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152), as amended by sections 3103, 3201, and subsection (a), is further amended—(1)in subsection (a)—(A)in paragraph (3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); and(B)by striking paragraph (5); and(2)by amending subsection (e) to read as follows:(e)Special rules for countries at ceilingIf the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area is expected to exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, immigrant visas to natives of that state or area under section 203(a) shall be allocated (to the extent practicable and otherwise consistent with this section and section 203) so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a)..(c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—(1)in subsection (a), by striking subsection (e) and inserting subsection (d);(2)by striking subsection (d); and (3)by redesignating subsection (e) as subsection (d).(d)Effective dateThe amendments made by this section shall apply to fiscal year 2022 and each subsequent fiscal year.3404.Increased immigrant visas for other workersSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended—(1)in paragraph (1) by striking 28.6 and inserting 23.55;(2)in paragraph (2)(A) by striking 28.6 and inserting 23.55;(3)in paragraph (3)—(A)in subparagraph (A), in the matter before clause (i), by striking 28.6 and inserting 41.2; and(B)in subparagraph (B), by striking 10,000 and inserting 40,000;(4)in paragraph (4), by striking 7.1 and inserting 5.85; and(5)in paragraph (5)(A), in the matter before clause (i), by striking 7.1 and inserting 5.85.3405.Flexible adjustments to employment-based immigrant visa programSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)), as amended by section 3404, is further amended by adding at the end the following:(7)Geographic and labor market adjustmentsThe Secretary of Homeland Security, in consultation with the Secretary of Labor, may establish, by regulation, a procedure for temporarily limiting the admission of immigrants described in paragraphs (2) and (3) in geographic areas or labor market sectors that are experiencing high levels of unemployment..3406.Regional Economic Development Immigrant Visa Pilot Program(a)Pilot program for regional economic development visasNotwithstanding the numerical limitations in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary may establish a pilot program for the annual admission of not more than 10,000 admissible immigrants whose employment is essential to the economic development strategies of the cities or counties in which they will live or work.(b)Labor certificationThe requirements of section 212(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)) shall apply to the pilot program authorized under this section.(c)DurationThe Secretary shall determine the duration of the pilot program authorized under this section, which may not exceed 5 years.(d)RulemakingThe Secretary, in consultation with the Secretary of Labor, shall issue regulations to implement the pilot program authorized under this section.3407.Wage-based consideration of temporary workersSection 212(p) is amended by adding at the end the following:(5)In determining the order in which visas shall be made available to nonimmigrants described in section 101(a)(15)(H)(i)(b), and to any other category of nonimmigrants deemed appropriate by the Secretary of Homeland Security, the Secretary of Homeland Security, in consultation with the Secretary of Labor, may issue regulations to establish procedures for prioritizing such visas based on the wages offered by employers..3408.Clarifying dual intent for postsecondary students(a)In generalSection 101(a)(15)(F)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking an alien having a residence in a foreign country which he has no intention of abandoning, who is a bona fide student qualified to pursue a full course of study and who and inserting a noncitizen who is a bona fide student qualified to pursue a full course of study, who (except for a student qualified to pursue a full course of study at an institution of higher education) has a residence in a foreign country which the noncitizen has no intention of abandoning, and who.(b)Conforming amendmentsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended—(1)in subsection (b), by striking (other than a nonimmigrant and inserting (other than a nonimmigrant described in section 101(a)(15)(F) if the noncitizen is qualified to pursue a full course of study at an institution of higher education, other than a nonimmigrant; and(2)in subsection (h), by inserting (F) (if the noncitizen is qualified to pursue a full course of study at an institution of higher education), before H(i)(b).3409.H–4 visa reform(a)Protecting children with H–4 visas who age out of status(1)In generalSection 214(g)(4) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(4)) is amended to read as follows:(4)(A)Except as provided in subparagraphs (B) and (C), the period of authorized admission of a nonimmigrant described in section 101(a)(15)(H)(i)(b) may not exceed 6 years.(B)The Secretary of Homeland Security may grant an extension of nonimmigrant status under section 101(a)(15)(H)(i)(b) to a nonimmigrant until such nonimmigrant’s application for adjustment of status has been processed if such nonimmigrant—(i)is the beneficiary of a petition filed under section 204(a) for a preference status under paragraph (1), (2), or (3) of section 203(b); and(ii)is eligible to be granted such status.(C)A child of a nonimmigrant described in subparagraph (B) who accompanied or followed to join such nonimmigrant may apply for and receive an extension of his or her nonimmigrant status regardless of age, if—(i)the nonimmigrant parent described in subparagraph (B) maintains his or her nonimmigrant status; and(ii)the child was younger than 18 years of age when he or she was first granted nonimmigrant status as a noncitizen accompanying or following to join such nonimmigrant parent..(2)Conforming amendmentSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended by adding at the end the following:(5)H–4 visa holdersNotwithstanding paragraph (1), a determination of whether a nonimmigrant described in section 214(g)(4)(C) satisfies the age requirement for purposes of a derivative visa or adjustment of status application under paragraph (1), (2), or (3) of section 203(b) shall be made using the age of the nonimmigrant on the date on which the petitioner files a petition on behalf of the parent beneficiary with the Secretary of Homeland Security (or the Secretary of State, if applicable), unless the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, in which case that date shall be used to identify the age of such nonimmigrant..(b)Work authorization for H–4 nonimmigrantsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184), as amended by subsection (a)(1), is further amended by adding at the end the following:(s)Work authorization for H–4 nonimmigrantsThe Secretary of Homeland Security shall authorize a nonimmigrant spouse or child who is accompanying or following to join a nonimmigrant described in section 101(a)(15)(H)(i)(b) to engage in employment in the United States and shall provide such nonimmigrant spouse or child with an employment authorized endorsement or other appropriate work permit..3410.Extensions related to pending petitionsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184), as amended by sections 1204(b), 3107(b), 3408(b), and 3409, is further amended by adding at the end the following:(t)Extension of status in cases of lengthy adjudications(1)Exemption from limitationsNotwithstanding subsections (c)(2)(D), (g)(4), and (m)(1)(B)(i), the authorized stay of a noncitizen who was previously issued a visa or otherwise provided nonimmigrant status under subparagraph (F), (H)(i)(B), (L), or (O) of section 101(a)(15) may be extended pursuant to paragraph (2) if 365 days or more have elapsed since the filing of—(A)an application for labor certification under section 212(a)(5)(A) if certification is required or used by a noncitizen to obtain status under section 203(b); or(B)a petition described in section 204(b) to obtain immigrant status under section 203(b).(2)Extension of statusThe Secretary of Homeland Security shall extend the stay of a noncitizen who qualifies for an extension under paragraph (1) in 1-year increments until a final decision is made—(A)to deny the application described in paragraph (1)(A) or, in a case in which such application is granted, to deny a petition described in paragraph (1)(B) filed on behalf of the noncitizen pursuant to such grant;(B)to deny the petition described in paragraph (1)(B); or(C)to grant or deny the noncitizen’s application for an immigrant visa or adjustment of status to that of a noncitizen lawfully admitted for permanent residence.(3)Work authorizationThe Secretary of Homeland Security shall authorize any noncitizen whose stay is extended under this subsection to engage in employment in the United States and provide such noncitizen with an employment authorized endorsement or other appropriate work permit..EPromoting immigrant and refugee integration3501.Definition of FoundationIn this subtitle, the term Foundation means the United States Citizenship and Integration Foundation established under section 3502.3502.United States Citizenship and Integration Foundation(a)EstablishmentThe Secretary, acting through the Director of U.S. Citizenship and Immigration Services, shall establish a nonprofit corporation or a not-for-profit, public benefit, or similar entity, which shall be known as the United States Citizenship and Integration Foundation.(b)Gifts to FoundationTo carry out the purposes set forth in subsection (c), the Foundation may—(1)solicit, accept, and make gifts of money and other property in accordance with section 501(c)(3) of the Internal Revenue Code of 1986;(2)engage in coordinated work with the Department of Homeland Security, including U.S. Citizenship and Immigration Services; and(3)accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Foundation.(c)PurposesThe purposes of the Foundation are—(1)to spur innovation in the promotion and expansion of citizenship preparation programs for lawful permanent residents;(2)to evaluate and identify best practices in citizenship promotion and preparation and to make recommendations to the Secretary about how to bring such best practices to scale;(3)to support direct assistance for noncitizens seeking lawful permanent resident status or naturalization as a United States citizen; and(4)to coordinate immigrant integration with State and local entities.(d)ActivitiesThe Foundation shall carry out the purposes described in subsection (c) by—(1)making United States citizenship instruction and naturalization application services accessible to low-income and other underserved lawful permanent resident populations;(2)developing, identifying, and sharing best practices in United States citizenship promotion and preparation;(3)supporting innovative and creative solutions to barriers faced by noncitizens seeking naturalization;(4)increasing the use of, and access to, technology in United States citizenship preparation programs;(5)engaging communities receiving immigrants in the United States citizenship and civic integration process;(6)fostering public education and awareness;(7)coordinating the immigrant integration efforts of the Foundation with such efforts of U.S. Citizenship and Immigration Services; and(8)awarding grants to State and local governments under section 3503.(e)Council of directors(1)MembersTo the extent consistent with section 501(c)(3) of the Internal Revenue Code of 1986, the Foundation shall have a council of directors (referred to in this section as the Council), which shall be comprised of—(A)the Director of U.S. Citizenship and Immigration Services; and(B)10 individuals appointed by the Director of U.S. Citizenship and Immigration Services.(2)QualificationsIn appointing individuals under paragraph (1)(B), the Director of U.S. Citizenship and Immigration Services shall consider individuals with experience in national private and public nonprofit organizations that promote and assist lawful permanent residents with naturalization.(3)TermsA member of the Council described in paragraph (1)(B) shall be appointed for a term of 4 years, except that, of the members first appointed, 5 members shall be appointed for a term of 2 years, which may be followed by renewable 4-year terms. (f)Executive director(1)In generalThe Council shall, by majority vote, appoint for 6-year renewable terms an executive director of the Foundation, who shall oversee the day-to-day operations of the Foundation.(2)ResponsibilitiesThe executive director shall carry out the purposes described in subsection (c) on behalf of the Foundation by—(A)accepting, holding, administering, investing, and spending any gift, devise, or bequest of real or personal property made to the Foundation;(B)entering into contracts and other financial assistance agreements with individuals, public or private organizations, professional societies, and government agencies to carry out the purposes of the Foundation;(C)entering into such other contracts, leases, cooperative agreements, and other transactions as the executive director considers appropriate to carry out the activities of the Foundation; and(D)charging such fees for professional services furnished by the Foundation as the executive director considers reasonable and appropriate.(g)TimelineThe Foundation shall be established and operational not later than 1 year after the date of the enactment of this Act.3503.Pilot program to promote immigrant integration at State and local levels(a)Grants authorizedThe Chief of the Office of Citizenship of U.S. Citizenship and Immigration Services (referred to in this section as the Chief) shall establish a pilot program through which the Chief may award grants, on a competitive basis, to States and local governments and other qualifying entities in collaboration with States and local governments—(1)to establish new immigrant councils to carry out programs to integrate new immigrants; and(2)to carry out programs to integrate new immigrants.(b)Qualifying entitiesQualifying entities under this section may include—(1)an educational institution;(2)a private organization;(3)a community-based organization; or(4)a nonprofit organization. (c)ApplicationA State or local government, or other qualifying entity in collaboration with a State or local government, seeking a grant under this section shall submit an application to the Chief at such time, in such manner, and containing such information as the Chief may reasonably require, including—(1)a proposal to carry out 1 or more activities described in subsection (d)(3);(2)the estimated number of new immigrants residing in the geographic area of the applicant; and(3)a description of the challenges in introducing and integrating new immigrants into the State or local community. (d)ActivitiesA grant awarded under this subsection shall be used—(1)to form a new immigrant council, which shall—(A)consist of not fewer than 15 individuals and not more than 19 representatives of the State or local government or qualifying organization, as applicable;(B)include, to the extent practicable, representatives from—(i)business;(ii)faith-based organizations;(iii)civic organizations;(iv)philanthropic organizations;(v)nonprofit organizations, including nonprofit organizations with legal and advocacy experience working with immigrant communities;(vi)key education stakeholders, such as State educational agencies, local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), community colleges, and teachers;(vii)State adult education offices;(viii)State or local public libraries; and(ix)State or local governments; and(C)meet not less frequently than quarterly;(2)to provide subgrants to local communities, city governments, municipalities, nonprofit organizations (including veterans’ and patriotic organizations), or other qualifying entities;(3)to develop, implement, expand, or enhance a comprehensive plan to introduce and integrate new immigrants into the applicable State by—(A)improving English language skills;(B)engaging caretakers with limited English proficiency in their child’s education through interactive parent and child literacy activities;(C)improving and expanding access to workforce training programs;(D)teaching United States history, civics education, and citizenship rights and responsibilities;(E)promoting an understanding of the form of government and history of the United States and the principles of the Constitution of the United States;(F)improving financial literacy; and(G)focusing on other key areas of importance to integration in United States society; and(4)to engage communities receiving immigrants in the citizenship and civic integration process by—(A)increasing local service capacity;(B)building meaningful connections between new immigrants and long-time residents;(C)communicating the contributions of communities receiving new immigrants; and(D)engaging leaders from all sectors of the community.(e)Reporting and evaluation(1)Annual reportNot less frequently than annually, each recipient of a grant under this section shall submit to the Chief a report that describes, for the preceding calendar year—(A)the activities undertaken by the grant recipient, including the manner in which such activities meet the goals of the Foundation and the comprehensive plan referred to in subsection (d)(3);(B)the geographic area being served;(C)the estimated number of immigrants in such area; and(D)the primary languages spoken in such area.(2)Annual evaluationNot less frequently than annually, the Chief shall conduct an evaluation of the grant program under this section—(A)to assess and improve the effectiveness of the grant program;(B)to assess the future needs of immigrants and of State and local governments with respect to immigrants; and(C)to ensure that grantees, recipients, and subgrantees are acting within the scope and purpose of this section. 3504.English as a Gateway to Integration grant program(a)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education in the Department of Education (referred to in this section as the Assistant Secretary) shall award English as a Gateway to Integration grants to eligible entities.(b)EligibilityAn entity eligible to receive a grant under this section is a State or unit of local government, a private organization, an educational institution, a community-based organization, or a nonprofit organization that—(1)in the case of any applicant that has previously received a grant under this section, uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received from the English as a Gateway to Integration program to carry out such program; (2)submits to the Assistant Secretary an application at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require, including—(A)a description of the target population to be served, including demographics, literacy levels, and English language levels of the target population; and(B)the assessment and performance measures that the grant recipient plans to use to evaluate the English language learning progress of students and overall success of the instruction and program;(3)demonstrates collaboration with public and private entities to provide the instruction and assistance described in subsection (c)(1);(4)provides English language programs that—(A)teach English language skills to limited English proficient (LEP) individuals who—(i)have less than a United States high school diploma; or(ii)are parents who are caretakers of young children;(B)support and promote the social, economic, and civic integration of adult English language learners and their families;(C)equip adult English language learners for ongoing, independent study and learning beyond the classroom or formal instruction; and(D)incorporate the use of technology to help students develop digital literacy skills; and(5)is located in—(A)1 of the 10 States with the highest rate of foreign-born residents; or (B)a State that has experienced a large increase in the population of immigrants during the most recent 10-year period, based on data compiled by the Office of Immigration Statistics or the Census Bureau.(c)Use of funds(1)In generalFunds awarded under this section shall be used to provide English language instruction to adult English language learners. Such instruction shall advance the integration of students to help them—(A)build their knowledge of United States history and civics;(B)prepare for United States citizenship and the naturalization process;(C)gain digital literacy;(D)understand and navigate the early childhood, K–12, and postsecondary education systems;(E)gain financial literacy;(F)build an understanding of the housing market and systems in the United States;(G)learn about and access the United States, State, and local health care systems;(H)prepare for a high school equivalency diploma or postsecondary training or education; and(I)prepare for and secure employment.(2)Design of programFunds awarded under this section shall be used to support an instructional program that may include the following elements:(A)English language instruction in a classroom setting, provided that such setting is in a geographic location accessible to the population served.(B)Online English language instruction and distance learning platforms.(C)Educational support and specialized instruction for English language learners with low levels of literacy in their first language.(D)Other online and digital components, including the use of mobile phones.(d)CertificationTo receive a payment under this section, a participating entity shall submit to the Assistant Secretary a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretary.(e)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretary the following:(1)A report that describes—(A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;(B)the geographic area served by the grant funds;(C)the number of immigrants in such area;(D)the primary languages spoken in such area;(E)the number of adult English language learners receiving assistance that was funded entirely or partially by grant funds received by the entity; and(F)a breakdown of the costs of the instruction services provided and the average per capita cost of providing such instruction.(2)An evaluation of any program of the entity using grant funds under this section, including—(A)an assessment of—(i)the effectiveness of such program and recommendations for improving the program; and(ii)whether the English language instruction needs of the geographic area served have been met; and (B)in the case of an assessment under subparagraph (A)(ii) that such needs have not been met, a description of the additional assistance required to meet such needs.(f)DefinitionsIn this section:(1)Adult English language learnerThe term adult English language learner refers to an individual age 16 years and older who is not enrolled in secondary school and who is limited English proficient. (2)English language learner; limited English proficientThe terms English language learner and limited English proficient describe an individual who does not speak English as their primary language and who has a limited ability to read, speak, write, or understand English. (3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2023.3505.Workforce Development and Shared Prosperity grant program(a)Declaration of policyIt is the policy of the United States—(1)that adults have adequate and equitable access to education and workforce programs that—(A)help them learn basic skills in reading, writing, mathematics, and the English language; and(B)equip them with occupational skills needed to secure or advance in employment, fill employer needs, and support themselves and their families;(2)that helping adults with limited skills to attain industry-recognized postsecondary credentials strengthens the economy; and(3)that workforce programs for adults with limited skills should incorporate an integrated education and training approach that allows adults to acquire basic skills while pursuing occupational or industry-specific training.(b)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education at the Department of Education (referred to in this section as the Assistant Secretary) shall award Workforce Development and Shared Prosperity grants, on a competitive basis, to States or local governments, or other qualifying entities described in subsection (c) in collaboration with States and local governments.(c)Qualifying entitiesQualifying entities under this section may include—(1)an educational institution;(2)a private organization;(3)a community-based organization; or(4)a nonprofit organization.(d)EligibilityA State or local government, or a qualifying entity in collaboration with a State or local government, is eligible to receive a grant under this section provided that the State or local government or entity—(1)supports and promotes the economic integration of immigrants and refugees and their families;(2)has expertise in workforce development and adult education for the purpose of developing and implementing State or local programs of integrated education and training;(3)in carrying out the grant program, has, or collaborates with at least 1 entity that has—(A)expertise in workforce development for immigrants and refugees; and(B)expertise in adult education of immigrants and refugees;(4)uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received from the Workforce Development and Shared Prosperity grant program; and(5)submits to the Assistant Secretary an application at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require, including—(A)a description of the target population to be served, including demographics, English language levels, educational levels, and skill levels;(B)the specific integrated education and training instructional model to be implemented;(C)how the program will be designed and implemented by educators with expertise in adult education, English language instruction, and occupational skills training;(D)how the program will prepare students to receive a high school equivalency credential;(E)how the program will prepare students to receive a postsecondary credential;(F)the occupations or industries for which the program will prepare students for employment;(G)evidence of employer demand for the skills or occupational training offered by the grant program;(H)the extent to which the program reduces the time required for students to acquire English and workforce skills;(I)how the program will increase digital literacy skills;(J)how the program will provide student support services, including guidance counseling, so as to promote student success; and(K)the assessment and performance measures that the grant recipient plans to use to evaluate—(i)the progress of adult learners in acquiring basic skills such as reading, writing, mathematics, and the English language; and(ii)the success of the grant program in preparing students for employment and in helping them find employment or advance in employment.(e)CertificationTo receive a payment under this section, a participating entity shall submit to the Assistant Secretary a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretary.(f)Technical assistanceThe Assistant Secretary shall provide technical assistance to adult education providers on how to provide integrated education and training.(g)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretary the following:(1)A report that describes—(A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;(B)the geographic area served by the grant funds;(C)the number of immigrants in such area;(D)the primary languages spoken in such area; and(E)a breakdown of the costs of each of the services provided and the average per capita cost of providing such services.(2)An evaluation of any program of the entity using grant funds under this section, including—(A)an assessment of—(i)the effectiveness of such program and recommendations for improving the program; and(ii)whether the adult education and workforce development needs of the geographic area served have been met; and(B)in the case of an assessment under subparagraph (A)(ii) that such needs have not been met, a description of the additional assistance required to meet such needs. (h)DefinitionsIn this section:(1)Adult educationThe term adult education means academic instruction and education services below the postsecondary level that increase an individual’s ability to read, write, speak, and understand English and perform mathematical or other activities necessary to attain a secondary school diploma or its recognized equivalent, to transition to postsecondary education and training, or to obtain employment. (2)Integrated education and trainingThe term integrated education and training means instruction that provides adult education, literacy, and English language activities concurrently and contextually with workforce preparation activities and workforce training for a specific occupation or occupational cluster for the purpose of educational and career advancement. (3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2023.3506.Existing citizenship education grants(a)In generalThere is authorized to be appropriated to the Secretary not less than $25,000,000 for the purpose of awarding grants to public or private nonprofit entities for citizenship education and training (as described in number 97.010 of the Catalog of Federal Domestic Assistance), to remain available until expended.(b)Consideration of grant recipientsWith respect to grants administered and awarded to public or private nonprofit organizations by the Secretary, unless otherwise required by law, in making determinations about such grants, the Secretary may not consider an entity's enrollment in or use of the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).3507.Grant program to assist eligible applicants(a)EstablishmentThe Secretary shall establish, within U.S. Citizenship and Immigration Services, a program to award grants, on a competitive basis, to eligible nonprofit organizations to carry out a program described in subsection (c) for the purpose of assisting applicants for status under sections 245B, 245C, 245D, 245E, and 245F of the Immigration and Nationality Act.(b)Eligible nonprofit organizationA nonprofit organization eligible to receive a grant under this section is a nonprofit tax-exempt organization, including a community, faith-based, or other immigrant-serving organization, the staff of which has demonstrated qualifications, experience, and expertise in providing quality services to immigrants, refugees, noncitizens granted asylum, or noncitizens applying for such statuses.(c)Use of fundsGrant funds awarded under this section may be used for the design and implementation of programs that provide—(1)information to the public relating to eligibility for and benefits of lawful prospective immigrant status under section 245B of the Immigration and Nationality Act, particularly to individuals who may be eligible for such status;(2)assistance, within the scope of authorized practice of immigration law, to individuals in submitting applications for lawful prospective immigrant status, including—(A)screening prospective applicants to assess eligibility for such status;(B)completing applications and petitions, including providing assistance in obtaining the requisite documents and supporting evidence;(C)applying for any waivers for which applicants and qualifying family members may be eligible; and(D)providing any other assistance that the Secretary or grantees consider useful or necessary in applying for lawful prospective immigrant status;(3)assistance, within the scope of authorized practice of immigration law, to individuals seeking to adjust their status to that of a lawful permanent resident under section 245C, 245D, 245E, or 245F of the Immigration and Nationality Act; (4)instruction to individuals with respect to—(A)the rights and responsibilities of United States citizenship; and(B)civics and civics-based English as a second language; and(5)assistance, within the scope of authorized practice of immigration law, to individuals seeking to apply for United States citizenship.(d)Source of grant fundsTo carry out this section, the Secretary may use not more than $50,000,000 from the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (U.S.C. 1356(m)).(e)Availability of appropriationsAny amounts appropriated to carry out this section shall remain available until expended. 3508.Study on factors affecting employment opportunities for immigrants and refugees with professional credentials obtained in foreign countries(a)In generalThe Secretary of Labor, in coordination with the Secretary of State, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary, the Administrator of the Internal Revenue Service, and the Commissioner of the Social Security Administration, shall conduct a study on the factors affecting employment opportunities in the United States for applicable immigrants and refugees with professional credentials obtained in countries other than the United States.(b)ElementsThe study required by subsection (a) shall include the following:(1)An analysis of the employment history of applicable immigrants and refugees admitted to the United States during the most recent 5-year period for which data are available at the time of the study, including, to the extent practicable—(A)an analysis of the employment held by applicable immigrants and refugees before immigrating to the United States as compared to the employment obtained in the United States, if any, since the arrival of such applicable immigrants and refugees; and (B)a consideration of the occupational and professional credentials and academic degrees held by applicable immigrants and refugees before immigrating to the United States.(2)An assessment of any barrier that prevents applicable immigrants and refugees from using occupational experience obtained outside the United States to obtain employment in the United States.(3)An analysis of existing public and private resources available to assist applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States in using such professional experience and qualifications to obtain skills-appropriate employment opportunities in the United States.(4)Policy recommendations for better enabling applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States to use such professional experience and qualifications to obtain skills-appropriate employment opportunities in the United States.(c)Collaboration with nonprofit organizations and State agenciesIn conducting the study required by subsection (a), the Secretary of Labor shall seek to collaborate with relevant nonprofit organizations and State agencies to use the existing data and resources of such entities. (d)Applicable immigrants and refugeesIn this section, the term applicable immigrants and refugees means—(1)noncitizens who are lawfully present and authorized to be employed in the United States; and(2)citizens of the United States born outside the United States and its outlying possessions.3509.In-State tuition rates for refugees, asylees, and certain special immigrants(a)In generalThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by inserting after section 135 the following:135A.In-State tuition rates for refugees, asylees, and certain special immigrants(a)RequirementIn the case of a noncitizen described in subsection (b) whose domicile is in a State that receives assistance under this Act, such State shall not charge such noncitizen tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.(b)Noncitizen describedA noncitizen is described in this subsection if the noncitizen was granted—(1)refugee status and admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157);(2)asylum under section 208 of such Act (8 U.S.C. 1158); or(3)special immigrant status under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) pursuant to—(A)section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (8 U.S.C. 1157 note);(B)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note); or(C)section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).(c)LimitationsThe requirement under subsection (a) shall apply with respect to a noncitizen only until the noncitizen has established residency in the State, and only with respect to the first State in which the noncitizen was first domiciled after being admitted into the United States as a refugee or special immigrant or being granted asylum.(d)Effective dateThis section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins after January 1, 2021..(b)Conforming amendmentThe table of contents for the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by inserting after the item relating to section 135 the following:Sec. 135A. In-State tuition rates for refugees, asylees, and certain special immigrants..3510.Waiver of English requirement for senior new AmericansSection 312 (8 U.S.C. 1423) is amended by striking subsection (b) and inserting the following:(b)The requirements under subsection (a) shall not apply to any person who—(1)is unable to comply with such requirements because of physical or mental disability, including developmental or intellectual disability; or(2)on the date on which the person’s application for naturalization is submitted under section 334—(A)is older than 65 years of age; and(B)has been living in the United States for 1 or more periods totaling not less than 5 years after being lawfully admitted for permanent residence.(c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the person’s application for naturalization is submitted under section 334—(1)is older than 50 years of age and has been living in the United States for 1 or more periods totaling not less than 20 years after being lawfully admitted for permanent residence;(2)is older than 55 years of age and has been living in the United States for 1 or more periods totaling not less than 15 years after being lawfully admitted for permanent residence; or(3)is older than 60 years of age and has been living in the United States for 1 or more periods totaling not less than 10 years after being lawfully admitted for permanent residence.(d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under subsection (a)(2) for any person who, on the date on which the person’s application for naturalization is submitted under section 334—(1)is older than 60 years of age; and(2)has been living in the United States for 1 or more periods totaling not less than 10 years after being lawfully admitted for permanent residence..3511.Naturalization for certain United States high school graduates(a)In generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 320 the following:321.Citizenship for certain United States high school graduates(a)Requirements considered satisfiedIn the case of a noncitizen described in subsection (b), the noncitizen shall be considered to have satisfied the requirements of section 312(a).(b)Noncitizen describedA noncitizen is described in this subsection if the noncitizen submits an application for naturalization under section 334 that contains the following:(1)Transcripts from public or private schools in the United States that demonstrate the following:(A)The noncitizen completed grades 9 through 12 in the United States and graduated with a high school diploma.(B)The noncitizen completed a curriculum that reflects knowledge of United States history, government, and civics.(2)A copy of the noncitizen’s high school diploma..(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 320 the following:Sec. 321. Citizenship for certain United States high school graduates..(c)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to applicants for naturalization who apply for naturalization on or after such date.(d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to carry out this section and the amendments made by this section.3512.Naturalization ceremonies(a)In generalThe Chief of the Office of Citizenship of U.S. Citizenship and Immigration Services, in consultation with the Director of the National Park Service, the Archivist of the United States, and other appropriate Federal officials, shall develop and implement a strategy to enhance public awareness of naturalization ceremonies.(b)VenuesIn developing the strategy under subsection (a), the Chief of the Office of Citizenship of U.S. Citizenship and Immigration Services shall consider the use of outstanding and historic locations as venues for select naturalization ceremonies.3513.National citizenship promotion program(a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish a program to promote United States citizenship.(b)ActivitiesAs part of the program required by subsection (a), the Secretary shall carry out outreach activities in accordance with subsection (c).(c)OutreachThe Secretary shall—(1)develop outreach materials targeted to noncitizens who have been lawfully admitted for permanent residence to encourage such noncitizens to apply to become citizens of the United States;(2)make such outreach materials available through—(A)public service announcements;(B)advertisements; and(C)such other media as the Secretary considers appropriate; and(3)conduct outreach activities targeted to noncitizens eligible to apply for naturalization, including communication by text, email, and the United States Postal Service, that provides, on paper or in electronic form—(A)notice that the individual is possibly eligible to apply for naturalization;(B)information about the requirements of United States citizenship;(C)information about the benefits of United States citizenship;(D)a pre-filled naturalization application containing the data the agency already has about the individual;(E)instructions on how to complete the application; and(F)resources for free or low-cost assistance with applying for naturalization and preparing for the English and civics exams.3514.Authorization of appropriations for Foundation and pilot program(a)In generalThere are authorized to be appropriated for the first 2 fiscal years after the date of the enactment of this Act such sums as may be necessary to establish the Foundation and carry out the pilot program under section 3502. (b)Use of fundsAmounts appropriated to establish the Foundation and carry out the pilot program under section 3502 may be invested, and any amounts resulting from such investments shall remain available for the operations of the Foundation and the pilot program without further appropriation. IVImmigration courts, family values, and vulnerable individualsAPromoting efficient processing of asylum seekers, addressing immigration court backlogs, and efficiently repatriating migrants ordered removed4101.Expanding alternatives to detention(a)Family case management programThe Secretary shall—(1)expand the use of the family case management program (described in section 218 of the Department of Homeland Security Appropriations Act, 2020 (8 U.S.C. 1378a)) for apprehended noncitizens who are members of family units arriving in the United States; and(2)develop additional community-based programs to increase the number of enrollees in the alternatives to detention program.(b)Nonprofit entity contracting partnerThe Secretary shall contract with qualified nonprofit entities for the operation of the alternatives to detention program, including the family case management program and other community-based programs described in subsection (a).(c)Legal orientationThe Secretary shall ensure that enrollees in the alternatives to detention program, including the family case management program and other community-based programs described in subsection (a), are provided a legal orientation consistent with the program elements described in section 4105(a)(2).4102.Eliminating immigration court backlogs(a)Addressing immigration judge shortagesThe Attorney General shall increase the total number of immigration judges by not fewer than 55 judges during each of fiscal years 2021, 2022, 2023, and 2024.(b)Qualifications and selectionThe Attorney General shall—(1)ensure that all newly hired immigration judges and members of the Board of Immigration Appeals are—(A)highly qualified experts on immigration law; and(B)trained to conduct fair, impartial adjudications in accordance with applicable due process requirements; and(2)with respect to immigration judges and members of the Board of Immigration Appeals, to the extent practicable, strive to achieve an equal numerical balance in the hiring of candidates with Government experience in immigration and candidates with sufficient knowledge or experience in immigration in the private sector, including nonprofit, private bar, or academic experience.(c)Addressing support staff shortagesSubject to the availability of funds made available in advance in appropriations Acts, the Attorney General shall ensure that each immigration judge has sufficient support staff, adequate technological and security resources, and appropriate courtroom facilities.(d)Additional Board of Immigration Appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including necessary additional support staff) to efficiently process cases by not fewer than 23 attorneys during each of fiscal years 2021, 2022, and 2023.(e)GAO reportThe Comptroller General of the United States shall—(1)conduct a study of the impediments to efficient hiring of immigration court judges within the Department of Justice; and(2)propose solutions to Congress for improving the efficiency of the hiring process.4103.Improved training for immigration judges and members of the Board of Immigration Appeals(a)In generalTo ensure efficient and fair proceedings, the Director of the Executive Office for Immigration Review shall establish or expand, as applicable, training programs for immigration judges and members of the Board of Immigration Appeals.(b)Mandatory trainingTraining referred to under subsection (a) shall include the following:(1)Expansion of the training program for new immigration judges and members of the Board of Immigration Appeals to include age sensitivity, gender sensitivity, and trauma sensitivity.(2)Continuing education regarding current developments in immigration law, including through regularly available training resources and an annual conference.(3)Training on properly crafting and dictating decisions and standards of review, including improved on-bench reference materials and decision templates.4104.New technology to improve court efficiencyThe Director of the Executive Office for Immigration Review shall modernize its case management, video-teleconferencing, digital audio recording, and related electronic and computer-based systems, including by allowing for electronic filing, to improve efficiency in the processing of immigration proceedings.4105.Court appearance compliance and legal orientation(a)Access to legal orientation programs To ensure court appearance compliance(1)In generalThe Secretary, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs are available for all noncitizens detained by the Secretary.(2)Program elementsPrograms under paragraph (1) shall provide information to noncitizens regarding the following:(A)The basic procedures of immigration hearings.(B)The rights and obligations of noncitizens relating to immigration hearings, including the consequences of filing frivolous legal claims and of failing to appear for proceedings.(C)Legal protections available to noncitizens and the procedures for requesting such protections.(D)Legal resources available to noncitizens and lists of potential legal services providers.(E)Any other subject the Attorney General considers necessary and appropriate.(3)EligibilityA noncitizen shall be given access to legal orientation programs under this subsection regardless of the noncitizen’s current immigration status, prior immigration history, or potential for immigration relief.(b)Expansion of the information help desk program for nondetained noncitizens in removal proceedingsThe Attorney General shall expand the information help desk program to all immigration courts so as to provide noncitizens who are not detained and who have pending asylum claims access to information relating to their immigration status.4106.Improving court efficiency and reducing costs by increasing access to legal information(a)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended—(1)in paragraph (4)—(A)in subparagraph (A)—(i)by striking , at no expense to the Government,; and(ii)by striking the comma at the end and inserting a semicolon;(B)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;(C)by inserting after subparagraph (A) the following:(B)the Attorney General may appoint or provide counsel, at Government expense, to noncitizens in immigration proceedings;(C)at the beginning of the proceedings or as expeditiously as possible thereafter, a noncitizen shall receive a complete copy of all relevant documents in the possession of the Department of Homeland Security, including all documents (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement-sensitive information, and information prohibited from disclosure pursuant to any other provision of law) contained in the file maintained by the Government, including information with respect to all transactions involving the noncitizen during the immigration process (commonly referred to as an A-file) and all documents pertaining to the noncitizen that the Department of Homeland Security has obtained or received from other government agencies, unless the noncitizen waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands;; and(D)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and(2)by adding at the end the following:(8)Failure to provide noncitizen required documentsIn the absence of a written waiver under paragraph (4)(C), a removal proceeding may not proceed until the noncitizen—(A)has received the documents as required under such paragraph; and(B)has been provided meaningful time to review and assess such documents..(b)Right to counsel(1)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as follows:292.Right to counsel(a)In generalIn any proceeding conducted under section 235, 236, 238, 240, 241, or any other section of this Act, and in any appeal proceedings before the Attorney General from any such proceedings, the noncitizen concerned shall have the privilege of being represented by such counsel authorized to practice in such proceedings, as the noncitizen shall choose.(b)Access to counsel(1)In generalThe Attorney General may appoint or provide counsel to a noncitizen in any proceeding conducted under section 235, 236, 238, 240, or 241 or any other section of this Act. (2)Detention and border facilitiesThe Secretary of Homeland Security shall ensure that noncitizens have access to counsel inside all immigration detention and border facilities.(c)Children and vulnerable individualsNotwithstanding subsection (b), at the beginning of proceedings or as expeditiously as possible, the Attorney General shall appoint, at the expense of the Government, counsel to represent any noncitizen financially unable to obtain adequate representation in such proceedings, including any noncitizen who has been determined by the Secretary of Homeland Security or the Attorney General to be—(1)a child;(2)a particularly vulnerable individual, including—(A)a person with a disability;(B)a victim of abuse, torture, or violence; and(C)a pregnant or lactating woman; or(3)the parent of a United States citizen minor.(d)Extension to consolidated casesIf the Attorney General has consolidated the case of any noncitizen for whom counsel was appointed under subsection (c) with that of any other noncitizen, and such other noncitizen does not have counsel, the counsel appointed under subsection (c) shall be appointed to represent such other noncitizen unless there is a demonstrated conflict of interest..(2)RulemakingNot later than 180 days after the date of enactment of this Act, the Attorney General shall promulgate regulations to implement subsection (c) of section 292 of the Immigration and Nationality Act, as added by paragraph (1).(c)Immigration Counsel Fund(1)In generalChapter 9 of title II of the Immigration and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the following:295.Immigration Counsel Fund(a)In generalThere is established in the general fund of the Treasury a separate account to be known as the Immigration Counsel Fund. (b)DepositsNotwithstanding any other provision of this Act, there shall be deposited as offsetting receipts into the Immigration Counsel Account all surcharges collected under subsection (c) for the purpose of providing access to counsel as required or authorized under this Act, to remain available until expended.(c)SurchargeIn any case in which a fee is charged pursuant to the immigration laws, a surcharge of $25 shall be imposed and collected.(d)ReportNot later than 2 years after the date of the enactment of this section, and biennially thereafter, the Secretary of Homeland Security shall submit to Congress a report on the status of the Immigration Counsel Account, including—(1)the balance in the Immigration Counsel Account; and(2)any recommendation with respect to modifications to the surcharge under subsection (c) necessary to ensure that the receipts collected for the subsequent 2 years equal, as closely as possible, the cost of providing access to counsel as required or authorized under this Act..(2)Table of contentsThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 294 the following:Sec. 295. Immigration Counsel Account..(d)Motions To reopenSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following:(v)Special rule for children and other vulnerable noncitizensIf the Attorney General fails to appoint counsel for a noncitizen in violation of section 292(c)—(I)no limitation under this paragraph with respect to the filing of any motion to reopen shall apply to the noncitizen; and(II)the filing of a motion to reopen by the noncitizen shall stay the removal of the noncitizen..4107.Facilitating safe and efficient repatriation(a)United States support for reintegrationThe Secretary of State, in consultation with the Secretary and the Administrator of the United States Agency for International Development, shall coordinate with the governments of El Salvador, Guatemala, Honduras, and any other country in Central America the Secretary of State considers appropriate, to promote the successful reintegration of families, unaccompanied noncitizen children, and other noncitizens repatriated to their countries of origin by assisting in the development and funding of programs in such countries that—(1)provide comprehensive reintegration services at the municipal level for repatriated noncitizens, including family reunification and access to medical and psychosocial services;(2)support the establishment of educational and vocational centers for repatriated noncitizens that provide skills training relevant to national and local economic needs;(3)promote the hiring of repatriated noncitizens in the private sector, including through strategic partnerships with specific industries and businesses;(4)support the issuance of appropriate documents to repatriated noncitizens, including identification documents, documents relating to educational attainment, and documents certifying skill attainment; and(5)monitor repatriated unaccompanied noncitizen children to ensure their adequate screening and processing in the United States.(b)Eligibility of citizens and nationals of repatriation countryParagraphs (1), (2), and (3) of subsection (a) shall not necessarily exclude citizens or nationals of the countries of origin. (c)Consultation with nongovernmental organizationsIn assisting in the development of programs under subsection (a), the Secretary of State shall consult with nongovernmental organizations in the countries concerned and in the United States that have experience in—(1)integrating repatriated individuals and families;(2)protecting and ensuring the welfare of unaccompanied noncitizen children; and (3)promoting economic development and skills acquisition.BProtecting family values and monitoring and caring for unaccompanied noncitizen children after arrival4201.Definition of local educational agencyIn this subtitle, the term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 4202.Responsibility of sponsor for immigration court compliance and child well-being(a)In generalThe Secretary of Health and Human Services, in consultation with the Attorney General, shall establish procedures to ensure that a legal orientation program is provided to each sponsor (including parents, legal guardians, and close relatives) of an unaccompanied noncitizen child before the unaccompanied noncitizen child is placed with the sponsor.(b)Program elementsA program under subsection (a) shall provide information to sponsors regarding each of the following:(1)The basic procedures of immigration hearings.(2)The rights and obligations of the unaccompanied noncitizen child relating to immigration hearings, including the consequences of filing frivolous legal claims and of failing to appear for proceedings.(3)The obligation of the sponsor—(A)to ensure that the unaccompanied noncitizen child appears at immigration court proceedings; (B)to notify the court of any change of address of the unaccompanied noncitizen child and other relevant information; and (C)to address the needs of the unaccompanied noncitizen child, including providing access to health care and enrolling the child in an educational institution.(4)Legal protections available to unaccompanied noncitizen children and the procedures for requesting such protections.(5)Legal resources available to unaccompanied noncitizen children and lists of potential legal services providers.(6)The importance of reporting potential child traffickers and other persons seeking to victimize or exploit unaccompanied noncitizen children, or otherwise engage such unaccompanied noncitizen children in criminal, harmful, or dangerous activity.(7)Any other subject the Secretary of Health and Human Services or the Attorney General considers necessary and appropriate.4203.Funding to school districts for unaccompanied noncitizen children(a)Grants authorizedThe Secretary of Education shall award grants, on a competitive basis, to eligible local educational agencies or consortia of neighboring local educational agencies described in subsection (b), to enable the local educational agencies or consortia to enhance opportunities for, and provide services to, immigrant children, including unaccompanied noncitizen children, in the area served by the local educational agencies or consortia.(b)Eligible local educational agencies(1)In generalA local educational agency or a consortium of neighboring local educational agencies is eligible for a grant under subsection (a) if, during the fiscal year for which a grant is awarded under this section, there are 50 or more unaccompanied noncitizen children enrolled in the public schools served by the local educational agency or the consortium.(2)Determinations of number of unaccompanied noncitizen childrenThe Secretary of Education shall determine the number of unaccompanied noncitizen children for purposes of paragraph (1) based on the most accurate data available that is provided to the Secretary of Education by the Director of the Office of Refugee Resettlement or the Department of Homeland Security.(c)ApplicationsA local educational agency or a consortia of neighboring local educational agencies desiring a grant under this section shall submit an application to the Secretary of Education at such time, in such manner, and containing such information as the Secretary of Education may require, including a description of how the grant will be used to enhance opportunities for, and provide services to, immigrant children and youth (including unaccompanied noncitizen children) and their families.4204.School enrollmentTo be eligible for funding under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), a local educational agency shall take measures—(1)to ensure that an unaccompanied noncitizen child in the area served by the local educational agency is enrolled in school not later than 7 days after the date on which a request for enrollment is made; and(2)to remove barriers to enrollment and full participation in educational programs and services offered by the local educational agency for unaccompanied noncitizen children (including barriers related to documentation, age, and language), which shall include reviewing and revising policies that may have a negative effect on unaccompanied noncitizen children.CAdmission and Protection of Refugees, Asylum Seekers, and Other Vulnerable Individuals4301.Elimination of time limits on asylum applicationsSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended—(1)in subparagraph (A), by inserting or the Secretary after Attorney General each place it appears;(2)by striking subparagraphs (B) and (D);(3)by redesignating subparagraph (C) as subparagraph (B);(4)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraphs (C) and (D); and(5)by inserting after subparagraph (B), as redesignated, the following:(C)Changed circumstancesNotwithstanding subparagraph (B), an application for asylum of a noncitizen may be considered if the noncitizen demonstrates, to the satisfaction of the Attorney General or the Secretary, the existence of changed circumstances that materially affect the noncitizen’s eligibility for asylum.(D)Motion to reopen certain meritorious claimsNotwithstanding subparagraph (B) of section 240(c)(7), during the 2-year period beginning on the date of the enactment of this Act, a noncitizen may file a motion to reopen an asylum claim or a motion to reopen removal proceedings to reapply for asylum as relief from removal if the noncitizen—(i)was denied asylum based solely on a failure to meet the 1-year application filing deadline in effect on the date on which the application was filed;(ii)was granted withholding of removal to the noncitizen’s country of nationality (or, in the case of a person having no nationality, to the country of last habitual residence) under section 241(b)(3);(iii)has not obtained lawful permanent residence in the United States pursuant to any other provision of law;(iv)is not subject to the safe third country exception under subparagraph (A) or to a bar to asylum under subsection (b)(2); and(v)was not denied asylum as a matter of discretion..4302.Increasing annual numerical limitation on U visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended in paragraph (2)(A) by striking 10,000 and inserting 30,000. 4303.Employment authorization for asylum seekers and other individuals(a)Asylum seekersSection 208(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(2)) is amended to read as follows:(2)Employment authorization(A)EligibilityThe Secretary of Homeland Security shall authorize employment for an applicant for asylum who is not in detention and whose application for asylum has not been determined to be frivolous.(B)Application(i)In generalAn applicant for asylum (unless otherwise eligible for employment authorization) shall not be granted employment authorization under this paragraph until the end of a period of days determined by the Secretary of Homeland Security by regulation, but which shall not exceed 180 days, after the filing of the application for asylum. (ii)Date of filingFor purposes of this subparagraph, an application for asylum shall be considered to be filed on the date on which the applicant submits the application to the Secretary of Homeland Security or the Attorney General, as applicable.(C)TermEmployment authorization for an applicant for asylum shall be valid until the date on which there is a final denial of the asylum application, including any administrative or judicial review..(b)Individuals granted withholding of removal or applying for withholding of removalSection 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)) is amended by adding at the end the following:(D)Employment authorization(i)In generalThe Secretary of Homeland Security shall authorize employment for a noncitizen who is not in detention and who has been granted—(I)withholding of removal under this paragraph; or(II)withholding or deferral of removal under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.(ii)TermEmployment authorization for a noncitizen described in clause (i) shall be—(I)valid for a period of 2 years; and(II)renewable for additional 2-year periods for the duration of such withholding or deferral of removal status..(iii)Applicant eligibility(I)In generalThe Secretary of Homeland Security shall authorize employment for a noncitizen who is not in detention, and whose application for withholding of removal under this paragraph or withholding or deferral of removal under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, has not been determined to be frivolous.(II)Application(aa)In generalA noncitizen described in subclause (I) shall not be granted employment authorization under this clause until the end of a period of days determined by the Secretary of Homeland Security by regulation, but which shall not exceed 180 days, after the filing of an application described in such subclause. (bb)Date of filingFor purposes of this clause, an application under subclause (I) shall be considered to be filed on the date on which the applicant submits the application to the Attorney General.(III)TermEmployment authorization for a noncitizen described in subclause (I) shall be valid until the date on which there is a final denial of the application under subclause (I), including any administrative or judicial review..4304.Enhanced protection for individuals seeking T visas, U visas, and protection under VAWA(a)Employment authorization for T visa applicantsSection 214(o) (8 U.S.C. 1184(o)) is amended by adding at the end the following:(8)Notwithstanding any provision of this Act relating to eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to a noncitizen who has filed a nonfrivolous application for nonimmigrant status under section 101(a)(15)(T), which authorization shall begin on the date that is the earlier of—(A)the date on which the noncitizen’s application for such status is approved; or(B)a date determined by the Secretary that is not later than 180 days after the date on which the noncitizen filed the application.. (b)Increased accessibility and employment authorization for U visa applicantsSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended—(1)in paragraph (6), by striking the last sentence; and(2)by adding at the end the following:(8)Employment authorizationNotwithstanding any provision of this Act relating to eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to a noncitizen who has filed an application for nonimmigrant status under section 101(a)(15)(U), which authorization shall begin on the date that is the earlier of—(A)the date on which the noncitizen’s petition for such status is approved; or(B)a date determined by the Secretary that is not later than 180 days after the date on which the noncitizen filed the petition..(c)Prohibition on removal of certain victims with pending petitions and applications(1)In generalSection 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) is amended—(A)by redesignating subsection (e) as subsection (f); and(B)by inserting after subsection (d) the following:(e)Prohibition on removal of certain victims with pending petitions and applications(1)In generalA noncitizen described in paragraph (2) shall not be removed from the United States under this section or any other provision of law until the date on which there is a final denial of the noncitizen’s application for status, including any administrative or judicial review.(2)Noncitizens describedA noncitizen described in this paragraph is a noncitizen who—(A)has a pending nonfrivolous application or petition under—(i)subparagraph (T) or (U) of section 101(a)(15);(ii)section 106;(iii)section 240A(b)(2); or(iv)section 244(a)(3) (as in effect on March 31, 1997); or(B)is a VAWA self-petitioner, as defined in section 101(a)(51), and has a pending application for relief under a provision referred to in any of subparagraphs (A) through (G) of such section..(2)Conforming amendmentSection 240(b)(7) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(7)) is amended by striking subsection (e)(1) and inserting subsection (f)(1).(d)Prohibition on detention of certain victims with pending petitions and applicationsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following:(f)Detention of certain victims with pending petitions and applications(1)Presumption of release(A)In generalNotwithstanding any other provision of this Act, there shall be a presumption that a noncitizen described in paragraph (2) should be released from detention.(B)RebuttalThe Secretary of Homeland Security may rebut the presumption of release based on clear and convincing evidence, including credible and individualized information, that—(i)the use of alternatives to detention will not reasonably ensure the appearance of the noncitizen at removal proceedings; or(ii)the noncitizen is a threat to another person or the community.(C)Pending criminal chargeA pending criminal charge against a noncitizen may not be the sole factor to justify the continued detention of the noncitizen.(2)Noncitizen describedA noncitizen described in this paragraph is a noncitizen who—(A)has a pending application, which has not been found to be frivolous, under—(i)subparagraph (T) or (U) of section 101(a)(15);(ii)section 106;(iii)section 240A(b)(2); or(iv)section 244(a)(3) (as in effect on March 31, 1997); or(B)is a VAWA self-petitioner, as defined in section 101(a)(51), has a pending petition for relief, and can demonstrate prima facie eligibility under a provision referred to in any of subparagraphs (A) through (G) of such section..4305.Alternatives to detentionSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as amended by section 4304, is further amended by adding at the end the following:(g)Alternatives to detention(1)In generalThe Secretary of Homeland Security shall establish programs that provide alternatives to detaining noncitizens, which shall offer a continuum of supervision mechanisms and options, including community-based supervision programs and community support.(2)Contracts with nongovernmental organizationsThe Secretary of Homeland Security may contract with nongovernmental community-based organizations to provide services for programs under paragraph (1), including case management services, appearance assistance services, and screening of detained noncitizens..4306.Notification of proceedings(a)Written record of addressSection 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)) is amended—(1)in paragraph (1)(F), by inserting the Secretary of Homeland Security or before the Attorney General each place such term appears; and(2)in paragraph (2)(A) by striking the noncitizen or to the noncitizen’s counsel of record and inserting the noncitizen and to the noncitizen’s counsel of record.4307.Conversion of certain petitionsSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:(b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..4308.Improvements to application process for Afghan special immigrant visas Subsection (b) of section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)in paragraph (2)(A)(ii), by inserting for the first time after September 30, 2015; and(2)in paragraph (4)(A) by inserting , including Chief of Mission approval, after so that all steps.4309.Special immigrant status for certain surviving spouses and children(a)In generalSection 101(a)(27)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended—(1)by striking an immigrant who is an employee and inserting the following: “an immigrant who—(i)is an employee; and(2)by striking grant such status; and inserting the following: “grant such status; or(ii)is the surviving spouse or child of an employee of the United States Government abroad: Provided, That the employee performed faithful service for a total of not less than 15 years or was killed in the line of duty;.(b)Special immigrant status for surviving spouses and children(1)In generalSection 602(b)(2)(C) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(C)in the matter preceding subclause (I), as redesignated, by striking An alien is described and inserting the following: (i)In generalA noncitizen is described; (D)in clause (i)(I), as redesignated, by striking who had a petition for classification approved and inserting who had submitted an application to the Chief of Mission; and(E)by adding at the end the following:(ii)Employment requirementsAn application by a surviving spouse or child of a principal noncitizen shall be subject to employment requirements set forth in subparagraph (A) as of the date of the principal noncitizen’s filing of an application for the first time, or if no application has been filed, the employment requirements as of the date of the principal noncitizen’s death..(2)Conforming amendmentsSection 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(A)in the paragraph and subparagraph headings, by striking Aliens each place it appears and inserting Noncitizens; (B)by striking an alien each place it appears and inserting a noncitizen;(C)by striking An alien each place it appears and inserting A noncitizen;(D)by striking alien each place it appears and inserting noncitizen;(E)by striking aliens each place it appears and inserting noncitizens; and(F)by striking alien's each place it appears and inserting noncitizen's. (c)Special immigrant status for certain iraqis(1)In generalSection 1244(b)(3) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended—(A)by striking described in subsection (b) and inserting in this subsection;(B)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(C)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;(D)in the matter preceding clause (i), as redesignated, by striking An alien is described and inserting the following:(A)In generalA noncitizen is described; (E)in subparagraph (A)(i), as redesignated, by striking who had a petition for classification approved and inserting who submitted an application to the Chief of Mission; and(F)by adding at the end the following:(B)Employment requirementsAn application by a surviving spouse or child of a principal noncitizen shall be subject to employment requirements set forth in paragraph (1) as of the date of the principal noncitizen’s filing of an application for the first time, or if the principal noncitizen did not file an application, the employment requirements as of the date of the principal noncitizen’s death..(2)Conforming amendmentsThe Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended by—(A)in the subsection headings, by striking Aliens each place it appears and inserting Noncitizens; (B) in the paragraph headings, by striking Aliens each place it appears and inserting Noncitizens; (C)by striking an alien each place it appears and inserting a noncitizen;(D)by striking An alien each place it appears and inserting A noncitizen;(E)by striking alien each place it appears and inserting noncitizen;(F)by striking aliens each place it appears and inserting noncitizens; and(G)by striking alien's each place it appears and inserting noncitizen's. (d)Effective dateThe amendments made by this section shall be effective on the date of the enactment of this Act and shall have retroactive effect.4310.Special immigrant status for certain Syrians who worked for the United States Government in Syria(a)In generalSubject to subsection (c)(1), for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary may provide any noncitizen described in subsection (b) with the status of a special immigrant under section 101(a)(27) of that Act (8 U.S.C. 1101(a)(27)) if—(1)the noncitizen, or an agent acting on behalf of the noncitizen, submits a petition to the Secretary under section 204 of that Act (8 U.S.C. 1154) for classification under section 203(b)(4) of that Act (8 U.S.C. 1153(b)(4));(2)the noncitizen is otherwise eligible to receive an immigrant visa;(3)the noncitizen is otherwise admissible to the United States for permanent residence (excluding the grounds for inadmissibility specified in section 212(a)(4) of that Act (8 U.S.C. 1182(a)(4))), except that an applicant for admission to the United States under this section may not be considered inadmissible based solely on membership in, participation in, or support provided to, the Syrian Democratic Forces or other partner organizations, as determined by the Secretary of Defense; and(4)the noncitizen clears a background check and appropriate screening, as determined by the Secretary.(b)Noncitizens describedA noncitizen described in this subsection is a noncitizen who—(1)(A)is a citizen or national of Syria or a stateless person who has habitually resided in Syria;(B)was employed by or on behalf of (including under a contract, cooperative agreement or grant with) the United States Government in Syria, for a period of not less than 1 year beginning on January 1, 2014; and(C)obtained a favorable written recommendation from a U.S. citizen supervisor who was in the chain of command of the United States Armed Forces unit or U.S. Government entity that was supported by the noncitizen; or(2)(A)is the spouse or a child of a principal noncitizen described in paragraph (1); and(B)(i)is following or accompanying to join the principal noncitizen in the United States; or(ii)due to the death of the principal noncitizen, a petition to follow or accompany to join the principal noncitizen in the United States—(I)was or would be revoked, terminated, or otherwise rendered null; and(II)would have been approved if the principal noncitizen had survived.(c)Numerical limitations(1)In generalExcept as otherwise provided in this subsection, the total number of principal noncitizens who may be provided special immigrant status under this section may not exceed 5,000 in any of the first 5 fiscal years beginning after the date of the enactment of this Act.(2)Exemption from numerical limitationsNoncitizens provided special immigrant status under this section shall not be counted against any numerical limitation under section 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).(3)Carry forwardIf the numerical limitation set forth in paragraph (1) is not reached during a fiscal year, the numerical limitation under such paragraph for the following fiscal year shall be increased by a number equal to the difference between—(A)the number of visas authorized under paragraph (1) for such fiscal year; and(B)the number of principal noncitizens provided special immigrant status under this section during such fiscal year.(d)Visa fees and travel document issuance(1)In generalA noncitizen described in subsection (b) may not be charged any fee in connection with an application for, or the issuance of, a special immigrant visa under this section. (2)The Secretary of State shall ensure that a noncitizen who is issued a special immigrant visa under this section is provided with an appropriate travel document necessary for admission to the United States.(e)Protection of noncitizensThe Secretary of State, in consultation with the head of any other appropriate Federal agency, shall make a reasonable effort to provide protection to each noncitizen described in subsection (b) who is seeking special immigrant status under this section or to immediately remove such noncitizen from Syria, if possible, if the Secretary of State determines, after consultation, that such noncitizen is in imminent danger.(f)Application process(1)RepresentationA noncitizen applying for admission to the United States as a special immigrant under this section may be represented during the application process, including for relevant interviews and examinations, by an attorney or other accredited representative. Such representation shall not be at the expense of the United States Government.(2)Completion(A)In generalThe Secretary of State and the Secretary, in consultation with the Secretary of Defense, shall ensure that applications for special immigrant visas under this section are processed in such a manner so as to ensure that all steps under the control of the respective departments incidental to the issuance of such visas, including required screenings and background checks, are completed not later than 270 days after the date on which an eligible noncitizen submits all required materials to apply for such visa.(B)Rule of constructionNotwithstanding subparagraph (A), the Secretary of State, the Secretary, or the Secretary of Defense may take longer than 270 days to complete the steps incidental to issuing a visa under this section if the Secretary of State, the Secretary, or the Secretary of Defense, or a designee—(i)determines that the satisfaction of national security concerns requires additional time; and(ii)notifies the applicant of such determination.(3)AppealA noncitizen whose petition for status as a special immigrant is rejected or revoked—(A)shall receive a written decision that provides, to the maximum extent feasible, information describing the basis for the denial, including the facts and inferences underlying the individual determination; and(B)shall be provided not more than 1 written appeal per rejection or denial, which—(i)shall be submitted to the authority that issued the denial not more than 120 days after the date on which the applicant receives a decision pursuant to subparagraph (A);(ii)may request the reopening of such decision; and(iii)shall provide additional information, clarify existing information, or explain any unfavorable information.(g)Eligibility for other immigrant classificationA noncitizen may not be denied the opportunity to apply for admission under this section solely because such noncitizen—(1)qualifies as an immediate relative of a citizen of the United States; or(2)is eligible for admission to the United States under any other immigrant classification.(h)Processing mechanismsThe Secretary of State shall use existing refugee processing mechanisms in Iraq and in other countries, as appropriate, in the region in which noncitizens described in subsection (b) may apply and interview for admission to the United States as special immigrants. (i)Resettlement supportA noncitizen who is granted special immigrant status under this section shall be eligible for the same resettlement assistance, entitlement programs, and other benefits as are available to refugees admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).(j)Authority To carry out administrative measuresThe Secretary, the Secretary of State, and the Secretary of Defense shall implement any additional administrative measures they consider necessary and appropriate—(1)to ensure the prompt processing of applications under this section;(2)to preserve the integrity of the program established under this section; and(3)to protect the national security interests of the United States related to such program.(k)Report to Congress(1)In generalNot later than January 30 each year, the Inspector General of the Department of State shall submit a report on the implementation of the Syrian special immigrant status program under this section for the preceding calendar year to—(A)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and(B)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.(2)ElementsEach report required by paragraph (1) shall include, for the applicable calendar year, the following:(A)The number of petitions filed under such program.(B)The number of such petitions pending adjudication.(C)The number of such petitions pending visa interview.(D)The number of such petitions pending security checks.(E)The number of such petitions that were denied.(F)The number of cases under such program that have exceeded the mandated processing time and relevant case numbers.(G)A description of any obstacle discovered that would hinder effective implementation of such program.(3)ConsultationIn preparing a report under subsection (a), the Inspector General shall consult with—(A)the Department of State, Bureau of Consular Affairs, Visa Office;(B)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;(C)the Department of Homeland Security, U.S. Citizenship and Immigration Services;(D)the Department of Defense; and(E)nongovernmental organizations providing legal aid in the special immigrant visa application process.(4)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(5)PublicationEach report submitted under this subsection shall be made available to the public on the internet website of the Department of State.(l)RulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Defense and the Secretary of State, shall promulgate regulations to carry out this section, including establishing requirements for background checks.(m)Savings provisionNothing in this section may be construed to affect the authority of the Secretary under section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note). 4311.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subtitle and the amendments made by this subtitle, including, in addition to annual funds derived from fee accounts of U.S. Citizenship and Immigration Services, such sums as may be necessary to reduce the backlog of asylum applications to the Refugee, Asylum and International Operations Directorate. VEmployment authorization and protecting workers from exploitation5101.Commission on Employment Authorization(a)EstablishmentNot later than the date that is 180 days after the date of the enactment of this Act, the President, in conjunction with the President pro tempore of the Senate and the Speaker of the House of Representatives, shall establish the Employment Authorization Commission (referred to in this section as the Commission).(b)Composition(1)In generalThe Commission shall be composed of 10 members, of whom—(A)6 members shall be appointed by the President and shall include representatives of the employer, labor, and civil rights communities;(B)2 members shall be appointed by the President pro tempore of the Senate, of whom—(i)1 shall be appointed upon the recommendation of the leader in the Senate to represent the interests of employees who experience discrimination in the course of their employer or potential employer’s verification of their employment authorization; and(ii)1 shall be appointed upon the recommendation of the leader in the Senate to represent the interests of employers; and(C)2 members shall be appointed by the Speaker of the House of Representatives, of whom—(i)1 shall be appointed upon the recommendation of the leader in the House of Representatives to represent the interests of employees who experience discrimination in the course of their employer or potential employer’s verification of their employment authorization; and(ii)1 shall be appointed upon the recommendation of the leader in the House of Representatives to represent the interests of employers.(2)Qualifications for appointmentThe members of the Commission shall be distinguished individuals who are noted for their knowledge and experience in the field of employment verification.(3)Time of appointmentThe appointments required under paragraph (1) shall be made not later than 180 days after the date of the enactment of this Act.(4)ChairAt the first meeting of the Commission, a majority of the members of the Commission present and voting, including at least 6 members of the Commission, shall elect the Chair of the Commission.(5)VacanciesAny vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made.(6)Rules and procedures(A)EstablishmentThe Commission shall establish the rules and procedures of the Commission, which shall require the approval of at least 6 members of the Commission. (B)Recommendations and decisionsAll recommendations and decisions of the Commission shall require the approval of at least 6 members of the Commission. Individual members may provide minority or dissenting opinions.(c)Duties(1)In generalThe Commission shall—(A)make recommendations to the President, the Secretary, and Congress regarding policies to verify the eligibility of noncitizens for employment in the United States;(B)evaluate methods for verification of employment eligibility that respect—(i)the rights of employment-authorized individuals to work in the United States; and(ii)the freedom from discrimination based on race or national origin of all workers; and(C)review error rates for the E-Verify program, including the impact on various populations by national origin, race, gender, and socioeconomic background.(2)Public hearings(A)In generalThe Commission shall convene at least 1 public hearing on verification for employment of foreign nationals in the United States.(B)ReportThe Commission shall provide a summary of each hearing convened pursuant to subparagraph (A) to the President, the Secretary, and Congress.(d)Access to informationThe Immigrant and Employee Rights Section of the Department of Justice shall furnish information to the Commission regarding employee complaints, mediations, and investigations involving the employment eligibility verification practices of employers.(e)ReportNot later than 180 days after all members of the Commission have been appointed pursuant to subsection (b), the Commission shall submit a report to the President, the Secretary, and Congress that includes—(1)specific policy recommendations for achieving and maintaining the goals specified in subsection (c);(2)recommendations for improvements to existing employment verification systems, such as the I–9 process and E-Verify, to ensure that workers are not denied employment on the basis of false positives.(f)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(g)Administrative supportThe Secretary shall provide the Commission such staff and administrative services as may be necessary and appropriate for the Commission to perform its functions. Any employee of the executive branch of Government may be detailed to the Commission without reimbursement to the agency of that employee and such detail shall be without interruption or loss of civil service or status or privilege.(h)Comptroller General reviewThe Comptroller General of the United States shall review the recommendations in the report submitted pursuant to subsection (e) to determine—(1)which recommendations are most likely to improve existing employment verification systems; and(2)whether such recommendations are feasible within existing budget constraints.(i)TerminationThe Commission shall terminate on the date that is 2 years after the date of the enactment of this Act.5102.Power Act(a)Protection for victims of labor and employment violationsSection 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) is amended—(1)in clause (i)—(A)by amending subclause (I) to read as follows:(I)the noncitizen—(aa)has suffered substantial abuse or harm as a result of having been a victim of criminal activity described in clause (iii);(bb)has suffered substantial abuse or harm related to a violation described in clause (iv);(cc)is a victim of criminal activity described in clause (iii) and would suffer extreme hardship upon removal; or(dd)has suffered a violation described in clause (iv) and would suffer extreme hardship upon removal;;(B)in subclause (II), by inserting , or a labor or employment violation resulting in a workplace claim described in clause (iv) before the semicolon at the end;(C)in subclause (III)—(i)by striking or State judge, to the Service and inserting , State, or local judge, to the Department of Homeland Security, to the Equal Employment Opportunity Commission, to the Department of Labor, to the National Labor Relations Board; and(ii)by inserting , or investigating, prosecuting, or seeking civil remedies for a labor or employment violation related to a workplace claim described in clause (iv) before the semicolon at the end; and(D)in subclause (IV)—(i)by inserting (aa) after (IV); (ii)by inserting or after the semicolon at the end; and(iii)by adding at the end the following: (bb)a workplace claim described in clause (iv) resulted from a labor or employment violation;;(2)in clause (ii)(II), by striking and at the end;(3)in clause (iii), by striking or at the end and inserting and; and(4)by adding at the end the following:(iv)if the labor or employment violation related to a workplace claim, the noncitizen—(I)has filed, is a material witness in, or is likely to be helpful in the investigation of, a bona fide workplace claim (as defined in section 274A(e)(10)(B)(i)(II)); and(II)reasonably fears, has been threatened with, or has been the victim of, an action involving force, physical restraint, retaliation, or abuse of the immigration or other legal process against the noncitizen or another person by the employer in relation to acts underlying the workplace claim or related to the filing of the workplace claim; or.(b)Requirements applicable to U nonimmigrant visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)), as amended by section 4304, is further amended—(1)in paragraph (1)—(A)by striking The petition and inserting the following:(A)In generalThe petition;(B)by inserting or investigating, prosecuting, or seeking civil remedies for workplace claims described in section 101(a)(15)(U)(iv) after section 101(a)(15)(U)(iii) each place such term appears; and(C)by adding at the end the following:(B)FeesA noncitizen petitioning for, or having status under, section 101(a)(15)(U) may not be required to submit any fee (or request any fee waiver) in connection with such petition or status, including fees associated with biometric services or an application for advance permission to enter as a nonimmigrant.(C)Confidentiality of informationThe Secretary of Homeland Security and the Attorney General may not use the information furnished pursuant to a petition for status under section 101(a)(15)(U) for purposes of initiating or carrying out a removal proceeding.;(2)in paragraph (6)—(A)by inserting or workplace claims described in section 101(a)(15)(U)(iv) after described in section 101(a)(15)(U)(iii); and(B)by inserting or workplace claim after prosecution of such criminal activity; and(3)by adding at the end the following:(9)Temporary protection for victims of crime, labor, and employment violationsNotwithstanding any other provision of law, the Secretary of Homeland Security may permit a noncitizen to temporarily remain in the United States, and grant such noncitizen employment authorization, if the Secretary determines that the noncitizen—(A)has filed for relief under section 101(a)(15)(U); or(B)(i)has filed, or is a material witness to, a bona fide workplace claim (as defined in section 274A(e)(10)(B)(i)(II)); and(ii)has been helpful, is being helpful, or is likely to be helpful to—(I)a Federal, State, or local law enforcement official;(II)a Federal, State, or local prosecutor;(III)a Federal, State, or local judge;(IV)the Department of Homeland Security;(V)the Equal Employment Opportunity Commission;(VI)the Department of Labor, including the Occupational Safety and Health Administration;(VII)the National Labor Relations Board;(VIII)the head official of a State or local government department of labor, workforce commission, or human relations commission or council; or(IX)other Federal, State, or local authorities investigating, prosecuting, or seeking civil remedies related to the workplace claim..(c)Removal proceedingsSection 239(e) of the Immigration and Nationality Act (8 U.S.C. 1229(e)) is amended—(1)in paragraph (1)—(A)by striking In cases where and inserting If; and(B)by inserting or as a result of information provided to the Department of Homeland Security in retaliation against individuals for exercising or attempting to exercise their employment rights or other legal rights after paragraph (2); and(2)in paragraph (2), by adding at the end the following:(C)At a facility about which a workplace claim has been filed or is contemporaneously filed..(d)Adjustment of status for victims of crimesSection 245(m)(1) of the Immigration and Nationality Act (8 U.S.C. 1255(m)(1)) is amended—(1)in the matter preceding subparagraph (A), by inserting The before Secretary of Homeland Security; and(2)by inserting or an investigation or prosecution regarding a workplace claim after prosecution.(e)Unlawful employment of noncitizensSection 274A(e) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)) is amended by adding at the end the following:(10)Conduct in enforcement actions(A)DefinitionsIn this paragraph:(i)Material witnessThe term material witness means an individual who presents a declaration from an attorney investigating, prosecuting, or defending the workplace claim or from the presiding officer overseeing the workplace claim attesting that, to the best of the declarant’s knowledge and belief, reasonable cause exists to believe that the testimony of the individual will be relevant to the outcome of the workplace claim.(ii)Workplace claimThe term workplace claim means any written or oral claim, charge, complaint, or grievance filed with, communicated to, or submitted to the employer, a Federal, State, or local agency or court, or an employee representative related to the violation of applicable Federal, State, and local labor laws, including laws concerning wages and hours, labor relations, family and medical leave, occupational health and safety, civil rights, or nondiscrimination.(B)Enforcement actionIf the Secretary of Homeland Security conducts an enforcement action at a facility about which a workplace claim has been filed or is contemporaneously filed, or as a result of information provided to the Department of Homeland Security in retaliation against employees for exercising their rights related to a workplace claim, the Secretary shall ensure that—(i)any noncitizens arrested or detained who are necessary for the investigation or prosecution of workplace claim violations or criminal activity (as described in subparagraph (T) or (U) of section 101(a)(15)) are not removed from the United States until after the Secretary—(I)notifies the appropriate law enforcement agency with jurisdiction over such violations or criminal activity; and(II)provides such agency with the opportunity to interview such noncitizens; and(ii)noncitizens entitled to a stay of removal or abeyance of removal proceedings under this section are not removed.(C)Protections for victims of crime, labor, and employment violations(i)Stay of removal or abeyance of removal proceedingsAny noncitizen against whom removal proceedings have been initiated under chapter 4 of title II, who has filed a workplace claim, who is a material witness in any pending or anticipated proceeding involving a bona fide workplace claim, or who has filed for relief under section 101(a)(15)(U), shall be entitled to a stay of removal or an abeyance of removal proceedings and to employment authorization until the later of the resolution of the workplace claim or the denial of relief under section 101(a)(15)(U) after exhaustion of administrative appeals unless the Secretary establishes, by a preponderance of the evidence in proceedings before the immigration judge presiding over such noncitizen’s removal hearing, that—(I)the noncitizen has been convicted of a felony or;(II)the workplace claim was filed in bad faith with the intent to delay or avoid the noncitizen’s removal.(ii)DurationAny stay of removal or abeyance of removal proceedings and employment authorization issued pursuant to clause (i)—(I)shall remain valid until the resolution of the workplace claim or the denial of relief under section 101(a)(15)(U) after the exhaustion of administrative appeals; and (II)shall be extended by the Secretary of Homeland Security for a period not to exceed 10 additional years upon determining that—(aa)such relief would enable the noncitizen asserting a workplace claim to pursue the claim to resolution;(bb)the deterrent goals of any statute underlying a workplace claim would be served; or(cc)such extension would otherwise further the interests of justice..(f)Change of nonimmigrant classificationSection 384(a)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(a)(1)) is amended—(1)in subparagraph (E), by striking physical or mental abuse and the criminal activity, and inserting abuse and the criminal activity or workplace claim;;(2)in subparagraph (F), by striking the comma at the end and inserting ; or; and(3)by inserting after subparagraph (F) the following:(G)the noncitizen’s employer,.5103.Additional civil penaltySection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended—(1)in subsection (a)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following:(7)Additional civil penaltiesAn employer is subject to an additional civil penalty under subsection (e)(12) if—(A)the employer engages in a civil violation of Federal, State, or local labor laws, including—(i)laws concerning wages and hours, labor relations, family and medical leave, occupational health and safety, civil rights, or nondiscrimination; and (ii)a finding by the agency enforcing such law in the course of a final settlement of such violation; and (B)such violation takes place with respect to an unauthorized worker.;(2)in subsection (e), as amended by section 5102(f), by adding at the end the following:(11)Additional civil penaltiesAn order under this subsection for a violation of subsection (a)(7) shall require the employer—(A)to cease and desist from such violation; and (B)to pay a civil penalty in an amount not to exceed $5,000 for each unauthorized noncitizen with respect to whom a violation of such subsection occurred.; and(3)in subsection (f)(2), by striking (1)(A) or (2) and inserting (1)(A), (2), or (7).5104.Continued application of workforce and labor protection remediesSection 274A(e) of the Immigration and Nationality Act, as amended by sections 5102(e) and 5103(2), is further amended by adding at the end the following:(12)Rights, remedies, and reliefNotwithstanding an employee’s status as an unauthorized noncitizen during the time of relevant employment or during the back pay period or the failure of the employer or employee to comply with the requirements under this section or with any other provision of Federal law relating to the unlawful employment of noncitizens—(A)all rights, remedies, and relief provided under any Federal, State, or local law relating to workplace rights, including reinstatement and back pay, are available to such employee; and(B)a court may not prohibit such an employee from pursuing other causes of action giving rise to liability in a civil action..5105.Prohibition on discrimination based on national origin or citizenship status(a)In generalSection 274B(a) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)) is amended to read as follows:(a)Prohibition on discrimination based on national origin or citizenship status(1)In generalExcept as provided in paragraphs (2) and (3), it is an unfair immigration-related employment practice for a person, other entity, or employment agency to discriminate against any individual (other than an unauthorized noncitizen (as defined in section 274A(h)(3))) because of such individual’s national origin or citizenship status, with respect to—(A)the hiring of the individual for employment;(B)the verification of the individual’s eligibility to work in the United States; or(C)the discharging of the individual from employment.(2)ExceptionsParagraph (1) shall not apply to—(A)a person, other entity, or employer that employs 3 or fewer employees (other than an employment agency);(B)a person’s or entity’s discrimination based upon an individual’s national origin if the discrimination with respect to that employer, person, or entity and that individual is covered under section 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2), unless the discrimination is related to an individual’s verification of employment authorization; or(C)discrimination based upon an individual’s citizenship status if such discrimination—(i)is required in order to comply with a provision of Federal, State, or local law related to law enforcement;(ii)is required by a contract with the Federal Government; or(iii)is determined by the Secretary of Homeland Security or the Attorney General to be essential for an employer to do business with an agency or department of the Federal Government or with a State, Tribal, or local government.(3)Additional exception providing right to prefer equally qualified citizensIt is not an unfair immigration-related employment practice for an employer to prefer to hire, recruit, or refer for a fee an individual who is a citizen or national of the United States over another individual who is a noncitizen if the 2 individuals are equally qualified.(4)Unfair immigration-related employment practices relating to the systemIt is an unfair immigration-related employment practice for a person, other entity, or employment agency—(A)to use the employment verification system described in section 274A (referred to in this title as the System) to deny workers’ employment or post-employment benefits;(B)to misuse the System to discriminate based on national origin or citizenship status;(C)to require an employee or prospective employee to use any self-verification feature of the System or provide, as a condition of application or employment, any self-verification results;(D)to use an immigration status verification system, service, or method other than those described in section 274A for purposes of verifying employment eligibility;(E)to grant access to document verification or System data, to any individual or entity not authorized to have such access; or (F)to fail to take reasonable safeguards to protect against unauthorized loss, use, alteration, or destruction of System data.(5)Prohibition of intimidation or retaliationIt is an unfair immigration-related employment practice for a person, other entity, or employment agency to intimidate, threaten, coerce, or retaliate against any individual—(A)for the purpose of interfering with any right or privilege secured under this section; or(B)because the individual intends to file, or has filed, a charge or a complaint, or testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this section.(6)Treatment of certain documentary practices as employment practicesIt is an unfair immigration-related employment practice for a person, other entity, or employment agency, for purposes of verifying employment eligibility—(A)to request that an individual submit specific documents, more documents, or different documents than are required under section 274A; or (B)to refuse to honor documents submitted by an individual that reasonably appear on their face to be genuine.(7)Prohibition of withholding employment recordsIt is an unfair immigration-related employment practice for an employer that is required under Federal, State, or local law to maintain records documenting employment, including dates or hours of work and wages received, to fail to provide such records to any employee to whom the records pertain, upon request by such employee.(8)Professional, commercial, and business licensesAn individual who is authorized to be employed in the United States may not be denied a professional, commercial, or business license on the basis of his or her immigration status.(9)Employment agency definedIn this section, the term employment agency means any employer, person, entity, or agent of such employer, person, or entity that regularly undertakes, with or without compensation, to procure employees for employers or to procure for employees opportunities to work for employers..(b)Referral by EEOCSection 274B(b) of the Immigration and Nationality Act (8 U.S.C. 1324b(b)) is amended by adding at the end the following:(3)Referral by eeocThe Equal Employment Opportunity Commission shall refer all matters alleging immigration-related unfair employment practices filed with the Commission, including those alleging violations of paragraph (1), (4), (5), or (6) of subsection (a), to the Immigrant and Employment Rights Section of the Department of Justice..(c)Fines(1)In generalSection 274B(g)(2)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1324b(g)(2)(B)(iv)) is amended to read as follows:(iv)to pay the civil penalties set forth in this clause, which may be adjusted periodically to account for inflation, including—(I)except as provided in subclauses (II) through (IV), a civil penalty of not less than $2,000 and not more than $5,000 for each individual subjected to an unfair immigration-related employment practice;(II)except as provided in subclauses (III) and (IV), in the case of an employer, person, or entity previously subject to 1 order under this paragraph, a civil penalty of not less than $4,000 and not more than $10,000 for each individual subjected to an unfair immigration-related employment practice;(III)except as provided in subclause (IV), in the case of an employer, person, or entity previously subject to more than 1 order under this paragraph, a civil penalty of not less than $8,000 and not more than $25,000 for each individual subjected to an unfair immigration-related employment practice; and(IV)in the case of an unfair immigration-related employment practice described in paragraphs (4) through (7) of subsection (a), a civil penalty of not less than $500 and not more than $2,000 for each individual subjected to an unfair immigration-related employment practice..(2)Effective dateThe amendment made by paragraph (1)—(A)shall take effect on the date that is 1 year after the date of the enactment of this Act; and (B)shall apply to violations occurring on or after such date of enactment.(d)Authorization of appropriationsSection 274B(l)(3) (8 U.S.C. 1324b(l)(3)) is amended to read as follows:(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—(A)$10,000,000 for each fiscal year (beginning with fiscal year 1991); and (B)an additional $40,000,000 for each of fiscal years 2022 through 2024..5106.Fairness for farmworkers(a)In generalSection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended—(1)in subsection (a), by adding at the end the following:(3)(A)Except as provided in subparagraph (C), beginning on January 1, 2022, no employer shall employ any employee employed in agriculture who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce for a workweek that is longer than the hours specified under subparagraph (B), unless such employee receives compensation for employment in excess of the hours specified in such subparagraph at a rate not less than 150 percent of the regular rate at which the employee is employed.(B)The hours specified in this subparagraph are, subject to subparagraph (C), as follows:(i)Beginning on January 1, 2022, 55 hours in any workweek.(ii)Beginning on January 1, 2023, 50 hours in any workweek.(iii)Beginning on January 1, 2024, 45 hours in any workweek.(iv)Beginning on January 1, 2025, 40 hours in any workweek.(C)With respect to any employer that employs 25 or fewer employees—(i)the requirement under subparagraph (A) shall begin on January 1, 2025; and(ii)the hours specified under subparagraph (B) shall be as follows:(I)The number of hours specified under subparagraph (B)(i) shall begin on January 1, 2025.(II)The number of hours specified under subparagraph (B)(ii) shall begin on January 1, 2026.(III)The number of hours specified under subparagraph (B)(iii) shall begin on January 1, 2027.(IV)The number of hours specified under subparagraph (B)(iv) shall begin on January 1, 2028.; and(2)by striking subsection (m).(b)Removing certain exemptions for agricultural workSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—(1)in subsection (a), by amending paragraph (6) to read as follows:(6)any employee employed in agriculture who is the parent, spouse, child, or other member of the employer’s immediate family;;(2)in subsection (b)—(A)by striking paragraphs (12) through (16); and(B)by redesignating paragraphs (17), (20), (21), (24), (27), (28), (29), and (30) as paragraphs (12), (13), (14), (15), (16), (17), (18), and (19), respectively; and(3)by striking subsections (h) through (j).(c)Conforming amendments(1)Fair Labor Standards Act of 1938Section 13(c)(1)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)(1)(A)) is amended by striking none of the employees and all that follows through and inserting all of the employees of which are employed in agriculture and are employed by an employer who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural labor (within the meaning of the exemption under subsection (a)(6)(A)), as in effect on the day before the date of the enactment of the U.S. Citizenship Act),.(2)Migrant and Seasonal Agricultural Worker Protection ActThe Migrant and Seasonal Agricultural Worker Protection Act (Public Law 97–470) is amended—(A)in section 3 (29 U.S.C. 1802)—(i)in paragraph (8), by amending subparagraph (B) to read as follows:(B)The term migrant agricultural worker does not include any immediate family member of an agricultural employer or a farm labor contractor.; and(ii)in paragraph (10), by amending subparagraph (B) to read as follows:(B)The term seasonal agricultural worker does not include—(i)any migrant agricultural worker; or(ii)any immediate family member of an agricultural employer or a farm labor contractor.; and(B)in section 4(a) (29 U.S.C. 1803(a)), by amending paragraph (2) to read as follows:(2)Small business exemptionAny person, other than a farm labor contractor, who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural labor (within the meaning of the exemption under section 13(a)(6)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(6)(A)), as in effect on the day before the date of the enactment of the U.S. Citizenship Act)..(d)Effective dates(1)In generalThe amendments made by subsections (a)(2), (b)(1), (b)(3), and (c) shall take effect on—(A) January 1, 2025, with respect to an employer that employs more than 25 employees; and(B)January 1, 2028, with respect to an employer that employs 25 or fewer employees.(2)Other amendmentsThe amendments made by subsection (b)(2) shall take effect on—(A)January 1, 2022, with respect to an employer that employs more than 25 employees; and(B)January 1, 2025, with respect to an employer that employs 25 or fewer employees. 5107.Protections for migrant and seasonal laborersSection 501 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1851) is amended—(1)by amending subsection (a) to read as follows:(a)Violations of this Act(1)In generalExcept as otherwise provided in this section, any person who willfully and knowingly violates this Act or any regulation under this Act—(A)shall be fined not more than $1,000, sentenced to prison for a term not to exceed 1 year, or both; and(B)upon conviction for any subsequent violation of this Act or any regulation under this Act, shall be fined not more than $10,000, sentenced to prison for a term not to exceed 3 years, or both.(2)Identification document offensesAny person who knowingly destroys, conceals, removes, confiscates, or possesses any actual or purported passport or other immigration document, or any other actual or purported government identification document of another person or threatens to do so in furtherance of a violation of this Act shall be fined under title 18, United States Code, imprisoned not more than 3 years, or both.(3)Travel restrictionsAny person who knowingly restricts or attempts to prevent or restrict, without lawful authority, a person’s liberty to move or travel, in furtherance of a violation of this Act, shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both.(4)Bodily injuryIf bodily injury results from any acts committed by any person in violation of this Act, or if such acts include sexual abuse or an attempt to commit sexual abuse (as described in section 2242 of title 18, United States Code), or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire, the person shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both.(5)DeathIf death results from any acts committed by any person in violation of this Act, or if such acts include kidnaping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, the person shall be fined under title 18, United States Code, imprisoned for any term of years or for life, or both.(6)Subsequent violationsExcept to the extent that a greater maximum penalty is otherwise provided for in this section, a person who is convicted for any subsequent violation of this Act or any regulation under this Act shall be fined under title 18, United States Code, imprisoned not more than 3 years, or both.; and(2)by adding at the end the following:(c)Recordkeeping and wage requirementsAny person who knowingly and with intent to defraud violates section 201(a), 201(f), 301(a), or 301(f), or who knowingly and willfully violates section 202 or 302, shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both.(d)Obstruction offensesAny person who obstructs, attempts to obstruct, interferes with, or prevents the enforcement of this section, shall be subject to the same fines and penalties as those prescribed for the underlying offense involved..5108.Directive to the United States Sentencing Commission(a)In generalPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission, in accordance with subsection (b), shall promulgate sentencing guidelines or amend existing sentencing guidelines to increase the penalties imposed on persons convicted of offenses under—(1)section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a);(2)section 501 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1851);(3)section 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216); and(4)any other Federal law covering conduct similar to the conduct prohibited under the provisions of law referred to in paragraphs (1) through (3).(b)RequirementsIn carrying out subsection (a), the Sentencing Commission shall provide sentencing enhancements for any person convicted of an offense referred to in subsection (a) if such offense involves—(1)the confiscation of identification documents;(2)corruption, bribery, extortion, or robbery;(3)sexual abuse;(4)serious bodily injury;(5)an intent to defraud; or(6)a pattern of conduct involving multiple violations of law that—(A)creates a risk to the health or safety of any victim; or(B)denies payments due to victims for work completed.5109.Labor Law Enforcement Fund(a)In generalSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following:(w)Labor Law Enforcement Account(1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the Labor Law Enforcement Account (referred to in this subsection as the Account).(2)DepositsThere shall be deposited as offsetting receipts into the Account penalties imposed under section 274A(a)(7).(3)ExpendituresAmounts deposited into the Account shall be made available to the Secretary of Labor to ensure compliance with workplace laws, including by random audits of such employers, in industries that have a history of significant employment of unauthorized workers or nonimmigrant workers pursuant to subclause (a) or (b) of section 101(a)(15)(H)(ii)..(b)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this title and the amendments made by this title (other than the amendment made by subsection (a)). (2)Availability of funds(A)In generalExcept as provided in subparagraph (B), amounts authorized to carry out the programs, projects, and activities recommended by the Commission may not be expended before—(i)the date that is 60 days after the submission of the report required under section 5101(e); or(ii)the date that is 2 years and 60 days after the date of the enactment of this Act.(B)Administrative expensesNotwithstanding subparagraph (A), amounts referred to in that subparagraph may be expended for minimal administrative expenses directly associated with—(i)convening the public hearings required under section 5101(c)(2)(A); and(ii)preparing and providing summaries of such hearings in accordance with section 5101(c)(2)(B). 